Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 1 of 100
                                                                                       PX 1
                                                                             Page 217 of679




              M enjivarA ttachm entQ
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 2 of 100
                                                                                                                                                              PX 1
                                                                                                                                                    Page 218 of679

               EDOM -
                    e R3                                                                                             CaBNow tqspeaktoanatyenl
              .** **
                                                                                                                  (855)821-5362
                                        FIN D FR E E D O M W IT H F R E E
                                                   H EA LTH IN SUR AN C E Q UOTES
                     t
                     .                        a.
                                               Ayj'
                                               .L .+..'
                         .           lh.).é
                                          '                                   t.. '
                                                                                  '
                                                                                  .

                ..              ..     ,
                                       .                                      ).x


                                     ... '            .

                                                                  hfl
                                                                    zt
                                                                     /.
                                                                      î)
                                                                       .
                                                                       èq'.             ,J.                       W hatisyourzip code?


                                                                                          l

                                               .                                      ''
                                                                                       k.%.




                     '
                             ox
                             Y Eigno                      *IIPJKITYLIFE                           -
                                                                                                  Pl-
                                                                                                    r
                                                                                                    l
                                                                                                    X'
                                                                                                     -tb
                                                                                                       -*-'


           3 Step
           Process
                                                                                        01 S
                                                                                           En
                                                                                            T
                                                                                            l
                                                                                            eE
                                                                                             ly
                                                                                              P
                                                                                              ou0
                                                                                              ' z
                                                                                                1
                                                                                                !
                                                                                                pco
                                                                                                  deWeneedy
                                                                                                          ou.
                                                                                                            rzl
                                                                                                              pcodemor
                                                                                                                     der
                                                                                                    logearchlortNebeslhealtltzrzsuzanceplansIn
                                                                                                    ycitu area
           GettingmslzredwlthFleedom CaleQtmteslsaslm pleplocesswllele
           os
            leofourat
                    lentstakesttl
                                ettmet
                                     oftndt
                                          hebestplanIoIyoulneeds                              2           P 02
                                                                                                    Complele
                                                                                                           .Shol'!Form lnorderIorustoIindthebest
                                                                                                    plan1o1youwerleedtoqe!toknow w uallltle
                                                                                                    beîtex

                                                                                              3              03
                                                                                                    SpeakloaltcensetlageutAfte:yousubtrzl:you:
                                                                                                    mformatzonLousoneotou:licensedagerlls'-:IZ
                                                                                                    ïevlew yourtnformalton and getbacktoyou wllti
                                                                                                    :hebestplanforyouneeds
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 3 of 100
                                                                                     PX 1
                                                                            Page 219of679




                                                        M ENJIVAR ATTACHMENT Q
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 4 of 100
                                                                                                                                                                 PX 1
                                                                                                                                                        Page22O of679
         FREEDOM M
                 ax ,x                                                                                           CallNow'tospeaktoanaqent
              -****
                                                                                                            (855)821-5362
        Our Practices Regar ' g Pn'vacy
         Fteedom CaleQuotes,thzoughl!swwwf'eedomcarequotescom webslte(eSz4e3t:;commlttedloensululgtizepzivaeyandsecunlyoleacl:tusexlhatglsttsouI
         webstte.Yourprivac'yrlghlsazeinmonanttousandwearecommittedtolespectmgyouzorllmeprlvacyandmakzngsuze
                                                                                                           'thaîanymlonnauonyoushaz'ewlthus
         byusio.gotuw'
                     ebsitelsproperlyprotected
        Wehaveestabltshedthlswwwfreedomcarequoîescom PnvacyPctllcysoyo   'uknow !hezm portanceweplaceonyourprpvacyandsoyx canunderslandhowwe
        collectanduseinloxmauoncollectedlzom yotzwhenyx v'isxîou.rwebslteoxsubmttanypersonallyidetu.ïableinfozm atlontousTluspolicydesctibeseur
        ovez'allpnvatvypracttcesregardingmformauonwecollecxonourwebsitesandttzrougholherImernetmediums Ourm lic'ydoesnotapplyto:hepracucesof
        compam esthalwedonotownorcontrol
        DataWeCollect
        Whenyouvxsitouz'website wecolltxctpersonallyzdenY ablemformation(eP11-)andnon.personallyAdentjâablemfeunauonlhroughvanoussottrces IZHmeans
        anymlolmallon thalmaybeuseflSoldentllyanmdlvzduatmcludmqbuînotllmzledtonameaddressandtelephonenumber Non-plllsdatathatlsnotusedlo
        smcecaliytdenufycorltac:orlocateaaindavzduakincludirlgbutnoxlimitedtozipcode.qendetandage
        Wlzenyouuseth.eSlte.weautomaticall'ycollectcenam informationfrom you.suchasyourbzowseztype(e.g..lnterne!Explorer.Salan.Cluome)yourImeme!
        domauu(e.g.Comcast.TimeW' arrker,etc).yom compuser'
                                                          soperatingsystemv(eg.Wmdows,Macmlosh.UN'lA Linux).referrmgandexitpage,opezatingsyslem,
        thetypeolmoblledevlceyouuse(lIapphcablel;yourmobzledevzce'sumquedevlceID'andyoux1. Paddress Tlusu'   ilormanonlelsusseehowusezs1ndeurSzte.
        arkdlttellsuswhzchpaqesusersvzsnmosxfrequentlysowecanmakeourSttemoreusefulWekeepThisinfom zationforaaindeftmxeamoum ofttmetotmm ove
        theoperauortofouzSiteazzdtoprovldebeuerservwesIoouzusezs
        In addztzonlo:hedalatha!yourbrowse!otlatemeîsesszonsendsusautomaucally.wemayalsocollecîP1111youen:er1!wheausingotzrwebmîeTluscoatac!
        mlormatlonlsstoredonolzrsewersandusedtoIulkllyotzrmtozmauonrequestIJyotlHaveno:optedoutoll(suse,wemayshare1!wltllourdatahcensees.
        mcludmqotuadvertism qclientsandtiàelrvendotmandoîheradvertlsingparmers
        How W eUsenndshareYouzînformation
        WemayusetheInformationwecollecîfrom atzdaboulm ufortb.efol
                                                                 kzwlngpurposes (1)to9.%11yom requeslsforirzformauomQ)toresmndtoyottrmqtunes,
        (3)torevlew Stteusaqeandoperaxiotw.(4)toaddressproblenu whhIheSzteourbusinemsorou.
                                                                                         rsem ces(%toprotecxlhesecutilyortnteqrttloftLeStteatd txu
        bustness.(6)xomomxortheSixeIorcompllancewtthourTermsolUseandlhelaw.(T)IohelpjmproveourSiteorsem ces;andt8jtoconlactyouw'it'ttSzxeupdates,
        newslettersandoxherinfonnationalatïdpromotztmalmatcnalsfrom usandtlurdpal'tymarkeunqoffelsIrom ourtrtzstedJ/artnerxasw'
                                                                                                                              ellasfzom othe:
        compames

        W'eznaydzscloseulfozmauoncellectedfrom atzdaboutytm asfollows(1)tooufrelatedcompatùesandserviceprovldersxoperlotnAabusmess professlonalot
        tecbnicalsupportItmcuonforus,(2)toou:mnrketmgpanners.advetusersorotbm thzrdpanies,w' homayconsactyouwithtlzelrownoflers.  '(3)asnecessaw if
        webehevethattherebasbeenavlolaTltm ofourTermsofUseozofourrightsorthenqhtsofanytlztr   'dparly.(4)îoresmadtoleqalprmlessfsuchasaseazch
        wazraomsubpoenaorcom!order)andprovldemformauonto1awenforcementagenczesorm connecuonm thanmvestwauonorkmauersrelatedlopubizcmafety,
        aspermmedby1aw orotilerwtseasrequiredbylaw'atzd(5)m llzeeventthalottrcompanyozsubstantlallyattofitsassexsaz'
                                                                                                                   eacquzredvyottversoaaltnformauort
        maybeoneofthetranslerredasselsW'emayalsodiscloseytnzrpezsonalirzformationwzlhyourexmessconsentWemaytrhx'
                                                                                                               aAeaœ tegate.non.pelscmally
        ldem /ablelzzlozmattonaboutSlleuserswtthtlm dpam es

           'dPartiesContactizw You
        Dm erentadverusezsandadvertismqcompameshavedtjfcrezzemethe sofIollowmgupwlthyouerlmformatlonrequestsSomesendbrochtu'
                                                                                                                           esm themazt
        oîhersreplyvlaemailor>memaycontatrtytm bytelephoneByusizw otusermcetoreques!mformalionfrom ouzadverusmgchenrsandadverusbzgparmets,
        youatemvlngpenntsslonlowwwfreedamcarequotescom andthesepames(orthevrlxartnersandvendors)xocontac:y'ouusmqthemethtxlsolllzetrcholceeven
        ifthephonenllmberyouptowdexsinacorw ratestaxeornauonaldonotcalllist,now'orz
                                                                                  nthefuture(unlessaadtmxilyouopt.txnfrom receivm:
        commzmlcauonsfrom usozsuchparmers,asapplicable) Youare2,.
                                                                0provtdmgymzrexpressconsen:tobecalledoz4exxed(mcludtn. qprerecoxdedmessaqesor
        usmganautv ialerorautomaledmeans)a!thenumberyouprovzde
        cookies
        ourwebsytesusecookles(smallNlescontatnxnqprogram codethatzeszdeonyouzcompuîer).loprovideusagestalisucsaboutourwebstîe,andloundersmnd
        wherevlsaorslearnabouttltlrwebsIteWealsomayusecooklestostmplttythereeluermgolyourdata. Yo
                                                                                                'ucan.adwstyouzbrowserseltmgstooploutoltb.euse
        ofcooklesbyhavmgyourbrowserdlsablectmkiesLookforthecx k,eoplronsinyourbrowserlntheOption.sorPreferencesmenu
        Addm onally,weusecookles.webbeaconsandoxhertvhnoloqzesxorecmveandstozecertam w pesofinjormauonwlleneveryoutmeyacxwlthustllrouqhyouz
        compm erozmobtledevlceontheSiteThzsm jorm anom wNichmaymcludeîlzepaqesyouFlsiîonourorourIsarmers:sttes.whichwebaddressyoucamejrornx
        thelypeofbrowser/devlce/hardwareyouareusmg.oranIPbasedveoqraplticlocatioa.helpsuszecognlzeyou.cus:omAeeyolzrwebsiteexperiencearkdmake
        marketingmessagesmorerelevan!n esecompaniesqsenon-personallyidene ablemformation(eq.clicksxream informaxiom browser> .tuneanddate
        hardwaxe/softwazemfozmauon)durixw youzvtslxsto'hivmzdotberwebsitesm ordertoptovzdeadverusementsaboutgoodsandsem ceslzkelytobeofqreater
        intelestloyou A.ttlusljme wedonotrespondtobrowseïMoaottrack-siqnalsHoweverwemayplovldeyouwqlhwavatochooseno:tohavem uzmfonnation
        conectedorusedindusway Toleam moreabou!targeledadsortoopt.ou!ofthlslypeoladvemsmç vtszttlzeNetworkAdvenismgInldauvewebstteorDigttal
        AdvenjsmgAlltancewebstle
        Opt-outolReceivinpComm uuicalionsIzom wwwA eedom cazequotes.com
        Youmayoptoulbycontacutw usbysubnmnagaeslopcontactmqme*reques!ortourContactUspxe,catlmgusal(8W0386992b.orsendmgaletle:to
        HealthlasuzanceSem cesLeval
        4û1ELasOlasBlvd
        Suile130.627
        Fon Lauderdate.Fl33301

        Children'sPrivaey
        Wedonotdu'ecttheSlteto.nordoweknowmglyc'ollec:anyI:llIrom alw md,vldualslesstlzarkthm eenyearsofage lfyouaretheparem orgtzardtanandare
        madeawaretha!aSrhtldunderthea9eof13hasmovideduswilhP11pleaseeontactus
           'dParty1inls
        ThisSitemaycontam hrzksthatdlrectxoutowebsaesownedandoperatedbyothercompanies wwwxfzeedomcarequoreseom doesnotcontrolorendorsethese
        websites,andwedonotau umeanyresponsibilityfoTtltecem ent,privacypoliciesoxmacticesofartytltudpaztywebsltes.whichzztayur.ecw kzesandcV ectF'!I
        fzom you.werecommendtllatyourevxew thepnvacypohcypostedonanyextemalwebsilebeforedisclosilw anyPIIPleaseconkacltlzosewebsltesdlrectlyil
        youbaveanyquesuonsabouttllezrpnvacypolwves
                                                                                                              MENJIVAR ATTACHM ENT Q
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 5 of 100
                                                                                                                                                         PX 1
                                                                                                                                                Page221 of679

        call'lontiaPlivacvRiqllts
        UadelCahlorma'seshlnet'NeI-aghl-law.wepzovldeamethodjorctmsumezsto*optvou:'ofhavmgtheutrttormattonsharedwTthtiurd.paruesContac!ususmg
        tllemethodsdescnbedln!he'' Contac:Us*secuonlounsubscribe

        PrivacypolicyChtuw es
        wwwfreedomcarequolescom maychangethlsPnvacyPolmyalanyttmeShouldwerevzseensPnvacyPolicym thefumre wew111lmmediatelypubllshlhe
        amendedPrivacyPohcyenourwebsnewezecommendthatyoucheckeurwebsilefrm uentlyîovhew recen!changesoïupdates

        ContactUs
        WemvueyoutocontacxuszfyouhavequeslxonsozcotlunentsaboutouIPlwacyPollcyo:youwanttochangetb.epersonallyzdenuhableuzfolmauonyoubave
        provldedtousYeumaycontactusby
        SendlnqaIeuerto
        HealthInsuranceServlcesLefpl
        401ELasOlasBlvd
        Smte tK .62T
        FortLauderdale.Fl33301
        Calllngusa!1.877.386-9926
        Emailmqusatprlvacy@freedomcarequotescem
        11weneed.orarerequzredto.contactyouregazdingyouzpersonaltnformauom wemaydosobytelephone.emattormatl


        =.




                                                                                                          MENJIVAR ATTACHM ENT Q
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 6 of 100
                                                                                                                                                                      PX 1
                                                                                                                                                             Page222 of679
         FREEDOM -
                 OX,,U                                                                                                CallNow tospeaktoanae nt
              @****
                                                                                                                (855)821-5362
         Please read              ese term sand con 'u-onsofusebeforeusing : 'ssile
        ThewwwIreedomcazequotescom webstteOwwwfzeedomtlazequotescotn-oztheestte3isownedandepevatedbywww fteedomcazeqtzotescom Byusmgthts
        Stte.youszgntfyyolzrassenttotlzeseTezmsofUsefuerms'oleAqreement''llfyoudonotagzeetoa11ofîheseTerms.donot'usetlusstle
        BYACCESSINGOHUSINGANYPAHTOFO I.ESITE.YOUAGHF.ETHATYOU iIAVEREAD,UNDEIISTANDANDAGIIEETOBEBOUNDBYTHISAGIIEEMENTIFYOU
        EK)NOTAGREETOBESt7BOUND,DONOTACCESSORUSETHESIW PLEASEREADTHESETERMSCAREFIJLLY THEYO NTAG AM*NDATt)W ARBITRATION
        PROVWION Ae C1.R.
                        % M TIONWMVER.
        wwwfreedomcarequotescom mayrevlseaudupdateIheseTermsa!anytime Yottr
                                                                          'contm uedusageottlzeSltewlllmeanyouaccepttlzosechanges
        UseoltheW ebsite
        Byusjzë theSite,yourepresentîowww freedomearequotes.com tha!1)youareauthorizedtoentermtoT
                                                                                                iusAgzeemerllandyouareatleasltheageofmapnlym
        youlgtateorplovmceofremdence,(2)youm.llnotursetheSltetoranypumcseorm anymannel'ha!v'mlatesanylaw orregulatlono:thatmtnngesthenqhlst)1
        wwwfreedomcarequotescom oranythudparty.(3janymformatloïzordataprovzdedlowwwfreedomcarequotescom byrouwlllno&vtolateany1aw ozrequlauon
        olmfungetheùqlttsofwww treedomearequotescom tlrazlythivdpiv
                                                                  uly,(4)a11Infolmauoathatyouprondetouslncoauectmrt<thtlzeSzte(e. q..name,evmail
        addreu.andolherinlormauotk)zsrrueandaccurate;and(%youareauthonzedandablelo(111::11andperform tb.eoblzgalion.
                                                                                                                   sandmee:lhecondmonsofauseras
        specïedherem 'flnsAgreemerztprovxdestoyouapelsonatrevocable,lim tted.non excluslve royal' tyfree.ntm sublicenseablenon.lransferableliceasetouse
        theSltecondltlonedonyourcontm uedcompllancew'llhtheTerms01thlsAgreementYoumayprmlanddownloadmatellal.sandtnformatlonIrom &heSllesolely
        fcryourperseualuse.m ovidedthatallllardcoplescontam allcopyrtgh!andotherapplzcablenoticesconxamedm suchmntenalsandmformauon
        Notwlthmandm:thefottx-pmg,youmaynotmodt     fy,translateedecomplle.creaîedelivativeworkts)ef,copy,distnbute.dlsassemble.bloadcaslvtransma pubt,slk
        removeoxaltetanypropnelarynohcesorlabelshheertsesublicense.uansferdseltm irrorvIrame.explom renLleasepnvalelabelgrantasecunw inxerestm.or
        otherwlseusetb.ewebsileinanymannernotexpzesslypermtttedNerdrtSpectâcally.andbywayofillus&rationandnotlunltauom youmayno!(a)separateand
        useanyqraphtcs,photegraphs.orotheraudm.msuakorvpdeoelemenlsIrom theaccompanpnqyex!ormalerlalm thoutthepuorexm essw'
                                                                                                                          rmenpenm sslonol
        wwwIreedomcavequotescom and/orItsllcensorts)(b)useanyedeeplznk*lihqescrapel*tobol''splder.
                                                                                                 *orolherdeviceprogram,svnphalgonThm.or
        methodoloqytoaccess.a'
                             cvquire.copy,ottxkoullozanyporuonoftheStteozinan'ywayremoduceoxctrcumventthertavw auonalsuuctmeoftheSitetoobtam or
        auemm toeblam anymasenalsxdocdlmentso:informauonthroughanymeansnotpurposelymadeavailablerhroughtheSzle'(c)probe.scarkorIeslthe
        vulneTabilltyottlzeSi4eoranynetworkcormecledtotheSne'(d)useanydevzce.softwareorzoutinelojmerferewiththepxoperworkixw oftheSlleoxalw
        eansactzonconductedontheSse.(e)forgeheaders.tmpersfmateapersorkotothexwzsemampulateldentzâersm orderlodzsguaseyourldennryor'hèollgm ot
        anymessageoxtransmmalyousendtowww Ireedomcarequolescom onorthrouqhtheSpe(t)usetheSitetohatvestozcollecxe.malladdressesoroxhercontacl
        tuftzlmalion.ov(f;)usetlzeSttem amannertNatc'oulddnmavedzspazageeolothmwisenegativelytmpacîwwwfreedomcaâequotescom TizeIwensesgxaztredby
        wwwfreed.
                omcazequotescom telminatetfvoudono!com plywiththeseTerms
        ThematerlakImagersazzdtexton1heSneCConteao lsprotectedbycopyngh!underbothUmtedstatesandforelgnIawsTttletothetlontentremamswzxll
        www freedom carequotescom ori!sllcensorsAnyuseofxheConlen!nm expresslypermlttedbyrheseTerm sandCondltlonslsabreachofthisAgreemen!and
        mayv:clatecopyrwht.tzademnrk andotherlawsContentandfeaturesa)esubm 4ocbarweoxterrmzlaùon wtlhourtw ucem theedilorialdzsczetïonof
        www lreedomcarequoles.com Allrightsnolexpresslygram edllerem areresewedTowwwfpeedomcarequotes.com and:tshcensors11youvlolateanyoltllese
        Telms.you:permvsslonîouseîheCeatenrautortlaucallylerminattssandw umuslImmedzatelydesuoyanvcopiesyouhavemadeofanvportionoftlteCoflrelu

        PRIVACY
        PleaserevlewourPnvacyBollcyîounderstandeurpracncesregazdm i
                                                                  tpersonalinformanonprovldedbyyou,whlchrsmcom oratedberem byreference

        IirnitationotLiabilityandDisclnimezolWazzanties
        Theuseof!heSlleandtbeContenttsatmulowanskW henusmqtNeSltemformatlonwillbetransmittedeveramedtum thatmaybebeyondthecontroland
        pnsdlctmnolwwwkeedomcarequotescom and14ssuppttersAccordtnqly.wwwfreedomcarequotescom assumesnollabtlztyttx orrelatlrtgto3hedelay.Iallure
        mteznzptzorzvorcommlionotanydataorotbezinformanonlransmm edinconnectionwitlàuseoftheSiteTlzeSiteandthecontem areprovtdedonan*aszs*and
        -asavazlable-lxacdsazzdm'!Kmcludeenors.om isstons,orolhermacctzracies MOREOVE'R wwwlreedomcazequctescom UAYMAyvlEMODIFICATIONSANW OR
        CHANGES0NTHISSITEOR INTHEMATERIALSANPINFORMATIONAVAILABLEONTHISSITEATANYTIMEANDFORm REASON
        wwwfreedomcarequolescom MAKESNOREPRESENTATIONS.GUARANTEES,ORWARRANTIESOFANYKIND.EXPRESS0RIMPLIED.ASTOTHESUITABII.IIX
        COMPIXFENESS.TIMEHN   ' ESS.RELIABIIJTKLEGALH'KOHACCUHACYOFH IEwwwfleedomcaxequotescom SERWCESORTHEINFORMATION.CONTENX
        MATERIALS.PRODUCIY,OROTHERSERVICES.ORPICLIJDEDONOROTHERWISEMADEAVAILARI.EONTHESITEYOUFXRRFSSLYAGREETHATYOURUSEOF
        THESITEISATYOUROWN RlsxlfTOTHEFUIA/STEXTENTPERMISSIBLEBYAPPLICABLELAW,wwwReedomcazequotescoazDISCLAMSMJ.WARRANTIES,
        EXPRESSORIMPLIEQ INCLIJDINGBIJTNOTLIMFITD TOTHEIMPLIEDWARRANTIESOFMERCHANTABILI'IM NON.INFTIINGEMENXAND FITNESSFOR
         PARTICW ARPUIK SE.wwwfreedemcarequotescom DOESNOTWARRANTTHAT'IMEINFORM ATION,CONTENTMATERIALS.PRODUW SOR0THERSERVICES
                        ITIL-RWISE MADE AVAILABLE TO YOU THROUGH THE SITE.www t'
        INCLUDED ON OR O'                                                      reedomcarequotescom'sSEHVERS,OIlELEW RONICCOMMUNICATIONS
        SENTFROM wwwfreedomcarequotescom AREFREEOFW RUSESOROITIEHHARMFULCOMPONENTSwww treedomcarequolescom ALSOMAKESNO
        REPRESENTATION.GUAM NTEL ORWARRANTYTHATTHISWEBSITEWlI.LOPEM TEERRORFREEORIN ANUNW TERRUFIEDFASHION
        Tothemaxlmmnexlerttpermmedbylaw,m noeventstuatlwwwfreedomcatequoyescom.ltslzceasors.l!ssuppliers.oranytttlrdIlarnesmertuK eclarttheSltebe
        laablefozmw damages(mcludmowltltoutllmqattomzrzdtrectmmluve.spectatmcldental.orcortsequenualdamaqes.personalmpry/wvongtuldeathvlostproNts.
        ordamagesresultmqfrom los-tdayaorbusinessinlem lpuon)tefmlhnqfrom theuseoforinabuiîytousetheSzteortheContenttlxedelayorInabzlil tousethe
        Stte.orIlom anyiaformauom Contenqmaterialsrorwwwfreedomcarequotescom servzcesmcludedo(terothezwisemadeavailabletoyoutltzouqhttteStte
        whettterbasedm connacttorqsuictliabtlzrworotherwir,eandwlzeçhelernm wwwxlreedomcarequotes.com l!sllcertsozs.îxssupptlerioranythizdp'une.s
        menuonedoatlzeSzlehavebeenadmsedetth.eposslbil:lyofsuchdaynageswww.freedom catequotescom.i1sltcensors.ltssupphers.oranyîhtrdIharnt's
        menttonedontheSzteshallbellableonlytotb.eexxentotactualdamagesmcurredbyyou.notyoexceedUS S1G)Anyclatmsartsm gm connecuonwlthyouzuse
        olxNeSiteoranxContetltmuslbebroughtwulunone(1)yearofthedateoftbeeventtm mgtiselosuchactlonoccurred
        UserSubm issions
        Youagreetllatyeuwillnolupleado:traasmitanycommunjcationsorcontentofanytypelotb.eSltethm infrmqeorvzolateanynqlusofanypany Bysubm ittanq
        cnmmxlnIcalioasozcontenîto(heSite.youagîeethatsuclzsubmisslonIsnon-coe deutzal(oxallpurposes11youmakeanysubaussiontolheSzteorzfyou
        submi!anybustrtesstrtformalzozz.idemconceptovmvezmontowwwfreedomcatequoteseom byernnilyouam amaucallygrant.orwan'antthattheownerofsuch
        contenlorim ellecmalpropem Nasexpresslyqrantedwww.freedomcazequotescom aroyalty-free.perpetual.m ' evoeable.mtblicennnbleworld-wtdenonexcluszve
        lzcenselouse.reproduce.createdenvanveworksIrom,me tty.ptzblzsbwethtuanslate,dzstnlmte,perforrm anddlsplaytllecommxmxcauonorconlem m any
        medlaormedzum.oranyfozm f'ormat.orIonlm now knownorhereaftetdeveloped.lfyoum slztekeepanybusmessznformatzozkldeas.conceptsorinvezm ons
        plivateorpropzietazy,donotsubmktthem totheSkteortowww.heeflomcazequotescom byemall
        Advertisements,Searches.andlinlestoOthersites
        www Ireedomcrequotescom rsayprovzdeImkstothird-partywebsltes wwwxfreedom catequolescom alsomay'selem cenainwebsitesaspriom yIesponsesxo
        searcbtermsy' ouemerandw'  ww.freedomcarequotescom mayagreetoallowadveruserstorespondtocenainsearchtermswtthadvertise-merktsorsponsored
        corttentobam acareusa.orgdoesnoîendorse!hecomen:onanytlurdparl webmtes w'wwfzeedomcarequotes.com isnotresptmstblefottitecontentoflinked
        thtrd.partymtes.mtesframedwitluntheSl'ethtrd-paru websltesprovzdedassearchresulm orthtrd.partyadverusemetus.anddoesnotmakeany
        ------.-. -        al   ka     . .            Ar        ik a          k                    1   2 c        k          a    J              4
                                                                                                                 M ENJIVAR ATTACHM ENT Q
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 7 of 100
                                                                                                                                                             PX 1
                                                                                                                                                     Page223of679
        pîtvacypoltciesforsucltwebsltes
                 ONIC CO                CATIONS
        WizenyouusetheSzteozsende.mallstous youkuecomrztunivallnqwlthuselectrolàzcally Youconsenttorecelveccmmullicatlonsfrom useleeuomcallvWk
        wtllcommumcalew' lîhyoubye-mmlorbypostmgnotlcesonorthroughtbeSlteYouagveethata1lagzeemenrs.nouces.dzsclosuresandolhercoramumcauons
        tha!weprovtdeloyoueleclromcallysansfyanylegal(eqmremenlthatsuchcommunzcatlonsbem wrltm g

        M ODSRCAX ONS
        Wereserveîhenglztatanyttmelomod.tfyordlscolmrmetlzeSlle(oranypal!olcolztentthereoj)wllhoutnotzceatanyt.unewwwfreedomcmmuotescom may
        add.modify.ordelereanyaspect,prtwram,oxfeam reoftheSile Weshallnolbellableloyouorîoanythkrdparryforanymod/catitm.suspenslorkot
        dlscontinuanceol&heStxe
        DataW ecoEect

        TheseTennsaregovetnedbytNelawsoltheStateolFlonda wllhoutrespec:to1tsconfllc!oflawsprinclples
                   TION
        A.
         l1duspmesansitw ou!otolrelattngtoanypttrchaseyoumakewttlzviatlusSlte.anymformauonyouprovidev'
                                                                                                     iatheSlle,lheseTerms(mcludiugtlzeformallon,
        pezformanceorzleqedbreach)andyouzuseoftheSltew11lbeexcluslvelyresolvedundezcoM dezm:tlbmdmgarbllraxlonm accordancew'ttlztheRulesolthe
        AmencanArbltratlonAssoclalmn(*hM *tmcludmg!heAAA'SSupplementaryBrocedtu'esforConsumer.llelatedDlspuTes(cozecuvely.titeeM .ARules')thenm
        effecrtattttet'meofthedaspute
        TheA.AARulesareavmlablealwww.adrorgotbycallzn.q1.8K .778.7879Ifyouimnatearbllranoa wwwfreedomcarequotescom m llpromptlyretmbm seyouIox
        anystandardllmgIeewhlchmayhavebeeuzequzredunderA.AARulesonceyouhavenou:edw'          ww.freedomcarequoles.com m wnungandprovzdedacopyol:he
        azbltrauonprocetxdmgs However.ttwww freedomcarequotescom l.stlzemevmlmgllarlym tlzearbltzatlorkapphcablelawmayallow dzeazbâtratoxtoawaxd
        auorneys'feesandcosrstowwwfreedomcarequo4escom Iflttran' yzeasontheAAAlsunavatlabletheparuesshallmumallyselectanorherarbitrasionfonxm The
        azbzuatzonwillbecofkductedtztGecttyofHollywood Flolldwbutmay'proceedteleplzonicallyLftheclaiman!sochooses
        '
        rhearbkuator'sawardw' lllbebmdmgandmaybeenzeredasamdgmerztm anycourtotcompetentIunsdlcuon Tothefullestextentpermm edbyapphcablelaw.
        noarbxtrauenundeztheseTezmsmay'bepmedtoanarbïîIanortmvolvmqanyotherpartysubpctlotheseTerms.whetherthrouqlzclassarbluatlorlproceedlngs
        orolherwyse Notwtlhslandtngtheforer zng,wew'xllhavelheriqhxtoseekmmnceiveorotttereqtnlablerellefm stateorfederalcourtlocatedtoenforcelhese
        Termsorprevem anmlzlngementofathztdparty'  sIzqlttsIrztheeventequztablerehefIssoughl.eachpartyherebyurevocablysubm itstothem zsortal
        Bm sdlcnonofsurhcourx
        W       OF CLASS ACTION RIG
        ANYDISPUTESARISmGOUTOFORRELATINGTO YOURUSEOFTHISSIR ANYmFORMAUONYOUPROVIDEVIATHESITLTHESETERMS(INCLUDINGTHEm
        FORMATION,PERFORMANCEORAlIFGEDBIIEM HI,ANDYOURUSEOFTHESITESHALLBESUBMFITEDINDIVIDUALLYBYYOU.ANDSHAI.LNOTBESUBJECT
        TOANYCLASSACY ONORREPRESENTATIVE%'ILATUS BYENTEIIINGINTOITIISAGREEMENI YOUHEREBYmREVGIABLYW AIVEANYRIGIITYOUMAYM VE
        TOJOINCLAIMSW'   rrl'lTHOSEOFOTHERSorpanzcipaleasamembetotaclassofctatmantswlttzzespectxoanyclatm subzmttedtoarbxtratloa TheIyarueslo
        ylusarbm auonaqzeementacknowledgethatthlsclassactzonwaîverksmatevialandessenualtotheazbftrattontylanydlsputesbelweenthepaztiesandls
        nonsevetabtetrom tb.
                           eagreementtoarbzuaseclaimsIfatw pxîlonofllusclassactkonwatverlslunned vopded.orcannotbeeaforcedxhentttepam es
        lwreementtoazbltraresiuallbenullandvold YOUUNDERSTANDTHATBYAGREEINCTOR'HISCIMSSACTIONWAIVEB YOUMAYONLYBRINGCLM MSAGAINST
        www lreedomcarequotescom INAN INDIVIDUALCAPACITYANDNOTASAPLAINTIFFORCLASSMEM BERIN ANYPURPOWIEDCI-ASSAUIQON OR
        REPRESENTATIVEPBOCEEDING

        NoticeandTakeDownProcedtues;copwiqhtAqent
        lfyoubelieveanymatenalsaccesszbleonerfrolntlzeSztemfftngeyourcopynglu.youmayrequestremovalofthosematenals(oraccesslhereto)from tlusweb
        suebyconxactirlqwwwIzeedomcalequotescom'scopyxlghtaqent(ldenlkNedbelow)andprovlduw tbefollowinqmfozmalioa
        lIdenuâcmmnoftb.ecopynghtedworktNatyoubehevetothelnfrmged Pleasedescrlbethework andwNerepesstblemcludeacopyortilelœ atmn(eI
                                                                                                                                  .I.URl)ot
        anautlmrtzedverslonot:h-work.
        2Adescnptierkinreasonabledetml(mcludtngtheapphcableIJRL)otthematenalthalyoubehevelobeutfrtngmgandlxslocalzoa Pleaseprovideusw&G
        enouglzmformatmnttta!w'
                              dlallowustolocate!hemalerlal
        3Yom nxrne.addreswtelephoneEplmhprand(ifavatlable)e.rnailaddxess.
        4A stalementthatyouhavea> lalthbelzetthattbecomplamedotuseol!hematenalsw notauthorlzedbythecopyrlghîowner.I1sapenl.orlttelaw'
        5Astatemenlbyyou.madetmderxhepenallyolperjury thatthelnlormatzonthatyoubavesupplzedIsaccurale.artdmdlcarangthatyouarethecopyrlghtowner
        orareauthonzedtoacton thecopyni
                                      lh:owner'sbehalf                                                                                      '
        6.Asignalureoxtheelecuontcequwalentfzom tlzecopyrwiltboldelolauthozizedremeseyktauve.
        Pleasesendtinsnonceto
        Atîn HeallhItuuranceServxcesLegal
        401ELasolasBlvd
        rstm e130.627
        FonLauderdale.F133301
        Emallpnvaco wwwIreedomcareqtzotescom
        CrrapleteAgreem ent
        E'xceptasexpresslyptondedm apalnculazQegalRottj'e-ontlleSlleorv1ae.mallIrom wwwfreedomcarequotesxcomvAhtsAgreementaadtt!e
        wwwIreedomcmeqtzoyescom Bnvac'yPolzcyconstzm letheenttreagreemen:belweettyouaadwwwfreedomcarequotescom witlzresptu totheuseoltlzeSite
        andCom ent

        lfarlyprovumaol4hlsAgreementIsIoundlobemvalldW anycounhavmvcompetentmnsdlctzom themvatldztyolmzchmovzslonshallnoxatfecttilevalzdllyol
        tberemammgprcvzamnaoltlusAqreemen:wluchshallremam m fullIoTceandettectNowawerofarlyoltheseTermsshazbedeemH abm herorconnnutag
        wakverofsuchterm orcondluonoranyothetlem4orcondztion
        1)2016wwwIreedomcarequolesc01n.AIIrNhtsresewed




                                                                                                            M ENJIVAR ATTACHMENT Q
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 8 of 100
                                                                                                          PX 1
                                                                                                Page 224 of679
           EDOM e
                c..m                                                CaIINow toslleaktoanagent
           +*** w
                                                               (855)821-5362

              ContaclU s                                  RU AH'
                                                          uzfe freectomcarequolescom
                                                          ADDRM
                                        COU AN'TNAM E *   Health InsuîanceScm ces
                                                          K 1EL+qOlasBlvd
                                                          Suue130-627
                                                          FortLaudeldale.Fl33301




             HOW CANW'
                     EHEI.pY0U e
               Whalazeyouloekirë for?




                                                                M ENJIVAR ATTACHM ENT Q
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 9 of 100
                                                                                                                            PX 1
                                                                                                                  Page 225 of679
         FREEDOM -
                 œwn.                                                                  CaIINow tospeaktoanagent
            w ** * *
                                                                                      (855)821-5362

                          :$.y.          f?FlDELITT'-5.CL                 HealthNet
                          y Ci
                             gncl


                       W
                       STEP 1:Only3stepsawaytrom yourIreequote!
                       GENDER                               DATEOFBIRTH
                       jk
                        .
                        Gj
                         )
                         (
                         .;
                          y
                          $y
                           .k
                            lry
                              j.,j
                                 .
                        ylryl
                            'ip
                              .tT;




                                                                                      M ENJIVAR ATTACHM ENT Q
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 10 of
                                     100                                          PX 1
                                                                                                                   Page226 of679

        ZRCCDOM Q
                MWM                                                                    CallNew tospeaktoartaqent
           # ** * *                                                                   (855)821-5362

                       .:
                       )..*':
                        '
                           '(yj nj)      f.;FIDEKIT'F't't                 HealtbNet




                      STEP 1:Only 3stepsaway Irom yourIreequote!
                      GENDER                                DAW OFRERTH
                      t
                      ;
                      )
                      C
                      (
                      #
                      (
                      .S
                       j
                       E
                       ?-
                        .
                        ,
                        r
                        .
                        à:
                         '
                        .. .
                                                             (
                                                             )
                                                             r
                                                             :I,(
                                                                ;
                                                                ,
                                                                :1,I!
                                                                    )t
                                                                     j
                                                                     k
                                                                     E,
                                                                      j
                      t.




                                                                                      M ENJIVAR ATTACHM ENT Q
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 11 of
                                     100                                                                                                     PX 1
                                                                                                                                    Page 227of679
        FR     OM *                                                                                      CallNow losx aktoanagent
             ***+ *
                                                                                                  (855)821-5362

                       t))
                       . *..'
                         -(:Cign(:
                                 l                f.FIDEI-ITY1
                                                             ...
                                                               ï
                                                               ;L




                      STEP 2:Halfwaythere!
                      HOUSEHOLDSRL                                      EXPECTEDWCOME
                        l                                                547,00f)c'rmore

                      IxlYtxzloqvEv fHFX THCONDrIXINS)
                        r AIDS/HIV                        C A57FTAR DISEM E                r >       =
                        F Dx rfEs                         C LIJNGDISEASE                   r cu ca
                        C t!wmDlsM                        T SUBSTANCEABUSE                 V IIEARTM EASE

                      AREYOUASMOKUP


                       41PrevsousSlep




                                                                                                  M ENJIVAR ATTACHM ENT Q
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 12 of
                                     100                                                                                   PX 1
                                                                                                                   Page228of679
        FREEDOM e
                avom                                                                    CaIINow tospeakloanagent
           *** **
                                                                                       (855)821-5362

                       zL'
                         .%'
                        )I'  )ncl
                          îCit
                             -            f)FIDELITTu.).L               Healt
                                                                            hNet




                    STEP3'
                         .Findand com pareplansin yourarea!
                    BRIMARYPHONE NT.* %                     EMMLADDRESS
                       (770)555.1212                         lc>nftjlptirzmcclalncom


                       qPrevsousStep




                                                                                       MENJIVAR ATTACHM ENT Q
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 13 of
                                     100                                                                                   PX 1
                                                                                                                  Page 229of679
        FREEDOM - ,O                                                                   CaIINow tospeaktoanagent
        .,a.,'.wk'1''i.
                      z=,Q7+.xs.
             +*** *
                                                                                      (855)821-5362

                                   c
                                   L
                                   )
                                   .)
                                    f
                                    ;. .gna
                                   . CI           f)FIDELITY'
                                                            -.-t.          Heal
                                                                              thNet




                             STEP 4:Finalstep toreceiveIreequotes!




                             STAW                                    ZnR
                                   CllMàseSlale




                                                                                      M ENJIVAR ATTACHM ENT Q
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 14 of
                                     100                                                                          PX 1
                                                                                                        Page 23O of679
       FREEDOM MX..                                                          CallNow tospeaktoanaqent
            .+*# m
                                                                            (855)821-5362
        Carriers & Partners

       Carnetsaud partnelcompam esirkclude.lmta:enotlmutedtq tlw lollowùw
       * Accuquote
       * Adam Wigel
       * AegisFtrsl
       * AegonUSHoldmgCorp
       * M ac
       * AgentraHealthcare
       * AHCP
       * AIG Dtrect
       @ AIO
       * AIS
       * M elaHealthcale
       * AXIH
       . Allln-.xHeallh
       e AllslateInsurance
       * AmencaDtrect
       * AmertcanFamilylnsulance
       * AmerlcanFidehtyCorp
       * AmencanFmancaal
       @ Amencanlafe&Health
       * AmencartNatmnalInsurarkce
       * AmertcanRepubhcInsauanceCo
       * AmerlcanSem ceInsuranceAqency
       * AmmtcareGroup
       *AmencasHealtllBrokers
       * MnencasInsurance
       * Maerigroup
       * Am enpnseFm arzcialGroup
       * AmlcaInmlrance
       *AngellcMarketlngGroup
       * AnswerFmanclal
       e AnthernBCBS
       * AonCorp
       * M dentHealthSelvices
       *Assurant
       *Aslonlsh
       .Aviva
       * AVMM Inc
       *AXAInsurartceGroup
       *BankersLlleandCasualty
       *Bankrnlem surance
       *BannerLtje
       *Bantam Connect
       *Baymdem mzrartce
       @BlueCross/BlueShleldAssociatmnComparties
       *Bolt
       *Brightway
       *Caitlm Insm anceCo
       *CapltalDisuictPlzyslclansHealtllPlim
       +Careso'  tuce
       *CalleClm kcAssoczatzon
       @CenteneColp
       *CltolceDitect
       *Clgna
       .càtlqzoup
       *Clearlink
       *CNAlrtsttrance
       *COFarm Bureau
       *ColonialLtte&AccideatInsuranceCompany
       *ColoradoBankers
       *Commerciallnsurancenet
       *Commurtitycaze
       *Consecolate
       *ConsumerUnlted
       * CottonSlateslnsurance
       *Cotm ta Companles
       * Cotlm ryFmanclal
       *Covefldotmd
       * CSE
       * CUNAMutualGroup
       * DeanHealth
       * DelphiFmanclal
       * DlrectGeneral
       * DTRIC
       * e-TeleouoleInsm ance.Inc
       * Efmancial
       @ elfealth
       * Electric
       * Elepbant
       * Emluem ilealth
       * ErtelnsllranceCompany
       . Esllrnnce
       * FallonCommuro HeallhPlark
       * Farm Bureau
                                                                            M ENJIVAR ATTACHMENT Q
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 15 of
                                     100                                            PX 1
                                                                           Page 231of679
       * FazmetsInsurance
       @ FidehlyIale
       * FlorldaBlue
       *Foletzontlnsuzance
       *Foresters
       * ForteqlaM surance
       eFortts
       * FreewayInsurance
       *GEICO
       *GetsmgerInsurance
       *GenerattonLtfe
       *GenworthFm anczal
       @GeG uto
       *Getinslzreâcom
       *GHI
       *GM ACInsurance
       *Goilealtn olw x
       @GoldenOutlook
       *GoldenBuleInstlranceCo
       *GoMethqap
       *GreatWest
       *GreatAm ericart
       @GroupHeallh Incorw rated
       eGualanteedBenehls
       *Guanllanute
       * Guide0ne
       * Guidepom teSolutions
       *Hartover
       * Hanford
       * HarttordFtre&Casualty
       * HarvardCom monwealthHealthPlan
       *HawmiMetllcalSem cesM sociatton
       *HCCInslim nceholdings
       * HealtharldLltePlansofAm erica
       * HealthBeneflts0-
       * HealthCareSelviceCorp
       * HealthChotceOne
       e HealthInsuzattceIo1Everyene
       * Heallh IlïstuanceServices
       e HealthMarkeG
       @ HealthNow New Yorklnc
       e HealthOpttonOne
       * Healœ ParmersolPluladelphlaInc
       * HealthcaleAdwsoz' s
       * HeallhcaleM eznatlves
       * HealtlzcareDlrect
       * HealthcareSolutlonsTeam
       * HealtlkelMals
       *HealthNet
       *Healthplanorte
       *llealthplusolMlchlgan
       *Healthsprmg
       *HenryFeldHealthSystem
       * Hlghm ark
       *HlI.Slarïlnsurance
       * HIPInsurance
       * Hlscox
       * Homemstlrancecom
       * HoraceMatm
       *HospilalSerFicesAssociatmnofNEPA
       *HPO
       *HRK insurance
       *Htlm ana
       *lflanBenehtGroup
       *IHCHealtttPlalm
       @> 0
       *lndeW ndenceBlueCrorss
       *mdeW ndentCatners
       *lndependentHealthM soclatlon
       *InftmtyInmeartce
       * INGUSLile
       * InsideResxnse(AllIedInsurancePartnels)
       * InsphereInsm ancesolutztms
       * klstlranceCenl'ral
       . InsIjm nceServices
       @ lnsuzance nly
       + msm ance uotescom
       * InsureMe
       * Insweb
       * Intellm uote
       * JacksonNatmnallafe
       *JohnHa ock
       *KmserPenna enle
       *KaleidaHealth
       .Kanopy
       *Kemm r
       *KnighlsofColumbus
       *LevelOneHealthGroup
       *Li- rtyMutthqllnsuranceCom pany
       *LpbertyNatmnal
       *Lifel-ineDirect
       *LdetimeHealtNca e
       *LightllotlseInstlranceGroup
       *Ll1molnNational
       *LotllstanaHealtllSermces
                                                      MENJIVAR ATTACHM ENT Q
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 16 of
                                     100                                          PX 1
                                                                            Page 232 of679
        @ M Planlnc
        * MartaqedHeal!h Inc
        * MAPFRE
        * MassachusellsMutual
        * MedicalCardSystem Inc
        @ MedlcalM utual01Ohm
        * MetlicareSolutiorts
        * MEGA LifeandHealthlnsurartce
        . Mercua
        * Metllle
        @ MetropolitanInsulanceCo
        * MldlandNational
        .u innesotaMutual
        * Mississtppim surance
        *M MM HealthcareInc
        * MolinaHealtllcaleInc
        *M umalofOmaha
        @M VP
        *NatlonalBetlerlavmgAssoclation
        *NationsHealthGroupGttideOneInsurance
        *Nautmwide
        *NelghborhoodHealthPlanInc
        *Netœ ote
        *NewYorkLife
        *Newœ est
        *NextGenLeads
       .NortdlanMutuallnstuanceCompany
       *NorthwesternMutual
       *OltioNatzonalLlle
       *OldMutualUSLlfe
       @ONCOBInsm anceSermces
       *PaclflcBenefltsGrcup
       *PamhcDjeandAnnulty
       *Pemco
       *PennMuhlal
       *Plltxmlxlafe
       *PlzyslciansHealthPlan
       *PllyslclansMulual
       *P.JP Agency
       *PlymouthRock
       *PrecmeLeads
       *PlectseSolutlonsGroup
       *PrelerledCare
       *Prem eraBlueCross
       * PremierHealttlPlansInc
       * PresbFterlanHealthcareSegvlces
       *PrtmeCateHealth
       * PrtndpalFinaltcml
       * PrmclpalLtle
       * Ple esslveInstuailce
       * Plotœ tiveLlfe
       o Plovtdenc-eHealthPlan
       * PrudentialolAmenca
       * PURE
       * OuoteWluz
       @ Rellaouote
       e RenatssanceHealthSerdcesCorp
       œ RSA
       * SAFECO
       * Saleguazd
       * SalewayInsurance
       * Sagzcor
       * ScanHealthPlan
       * SecureHorizons
       * SecuredHealth
       * SectlrityHealthPlanofWtrsconsm lnc
       * SelectQuote
       * 5e1ect11ea1th
       * SelectouoteA&H
       * F'entaraHealthManagem ent
       * SentrylnsuranceComm ny
       * ShellerInsuranceCom pany
       * SlerraHeallhSem ces
       * SlmpleHealth.RmpleHealthPlans Inc
       * SlmplelnsuranceLeads
       *Solidœ oteLLC
       *SIxbctnlm m rect
       .spectnlm Health
       *SprjngVenmreGroup
       *SlancorpFinancial
       *SlaleAulo
       *SlerlingSemorHealth
       *SunLlleAssuranceCom pany
       *SwlssIle
       *Techm slzrance
       *TheGeneral
       *TheHartlol'd
       œTheHartfordM RP
       *TheBICGroup
       *'l'heRtxenceGloup
       *'l'lueem versHoldinqs
       *TllrwentFmmzcialforLutherans
       *TIAAXREF
       *TibuzonInsuranceServlces
       * TLtan
                                                       M ENJIVA R ATTACHM ENT Q
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 17 of
                                     100                                          PX 1
                                                                            Page233of679
        *Tradelslnsurance
        *Transamenca
        eTravelerslnsttranceCompariy
        @Tncare
        *Tnple-s Inc
        @Tnstate
        * Tryton
        * Ttm sAssoclatesHMOInc
        *'FWG
        *'I'XInsurance
        *TzlnsttranceSolutlonsIic
        *Ucare
        @IJnjf!edmghtmetl
        * UnltedMedlcare
        * Um tedTeacherAssoclateslnsC0
        @ UmtedHealthGroup
        *Uniteym ealo care/um tt.ttHeztha e
        * Unite Direcl
        * UmversalAmericartFinancialCorp
        * UnwezsalHeallhCare
        @ UmverstlyHealthCareII1C
        *UnumprovtdentColp.
        * UPMC HealtllSystem
        *USFmanchaltafe
        œUSAA.
        *USHEALTHGroup
        .Umn=lvanceozm ne
        *VanquartlHealtitVentttïel
        * VelapoultPelsonallnsurance
        *W EA Inc
        *W ellcateHealthPlans
        *W elmoml
        *Western&SouthernLtfe
        *Westem Mutual
        *xl-l'lealth
        *Zunch




                                                       MENJIVAR ATTACHM ENT Q
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 18 of
                                     100                                          PX 1
                                                                            Page234of679




              M enjivarAttachm entR
   Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 19 of
                                        100                                                                                                                                                                               PX 1
                                                                                                                                                                                                                 Page235 of679
                                     *                                                                                                                                         CAL:NOW TOJ
                                                                                                                                                                                         'PEAKT()ALICINW DAGiN
                                en            S
                        fii'kti'
                               siiilx 'kbkiéisiià                                                                                                                               (8s5)35+95731

                                                                       Find Freedom w ith Free H ea1th
                                                                             lnsurance Quotes
                                                                                                       .       *           @       *

                                                                                                       .             @ * .y

                                                                                    60607                                                   *

                                      ' (bns                                                                                                .#
                                                                                                                                             4:8,îhpt.1bL...11*4zèzà
                                       ,S%ss),i#>. ....x.. . ..   c.                                       .                             ... . t
                            y        .     4.
                                                    i
                                                    (.. ...            jb. .
                                                                                         Fastj$j
                                                                                               *mgje j$g. O
                                                                                                          .)rt
                                                                                                               ' '
                                                                                                                 g' ?')
                                                                                                                      ..
                                                                                                                      x4...
                                                                                                                          $
                                                                                                                          '
                                                                                                                          .' '      .4 . ...x             ...
                                                                        in
                                                                        tp..
                                                                           x.   .szq.                              1... 1,,éab               î                              ' .
                  .k.                 .                 zw                                                                        .' '. .       (<     '      .j.ry
                                                                                                                                                             ..   ?    +bpl2
              .   Vg
                  l           ' .. .'
                                    .        ....., > '                            AM'Q/Slsartndepepdzctmarkesplre*               <'     'W*%'
                                                                                                                                             ef< #              '        'X
         .+              ,. .: t... g. . . 5t   :                                         e rratonen/5*d1* CateW                 1%       e. .
œê
 w1tLx>
 b:   .
      l
      .
      jjjy
         q
         .
         j
         i
         .t
          j
          ..cu
          w ,...
                        .à
                          . .             ''
                                                             .          . .t..                                 j
                                                                                                               .
                                                                                                               ,:
                                                                                                                           x
                                                                                                                           ;. e                              '
                                                                                                                                                             ..             y.., ..- ,
                                                                                                                                                                                     .g
                                                                                                                                                                                      jL,
                                                                                                                                                                                         ,
                                                                                                                                                                                         .  W *
                                                                                                                                                                                         ).'*
                                                                                                                                                                                            .
                                                                                                                                                                                            ,k
                                                                                                                                                                                             J
                                                                                                                                                                                             .
                                                                                                                                                                                             â?
                                                                                                                                                                                              tL
                                                                                                                                                                                               f
                                                                                                                                                                                               44
                                                                                                                                                                                                :
                                                                        <                                                  kk
                               ...                                       .      ? x.                   44*.    .. 1 ï4                                                  <



                                                                                        ANCigna                                   * l,!FetlTYtlFe                                            B
                                                                                                                                                                                             Ap
                                                                                                                                                                                              GaRb
                                                                                                                                                                                                 p-
                                                                                                                                                                                                  e-



                             OurSim ple
                             Process
                                                                                                                         0, E
                                                                                                                            Weneedy
                                                                                                                                  R
                                                                                                                                  oor
                                                                                                                                    YJj
                                                                                                                                      O
                                                                                                                                      pcr
                                                                                                                                        l
                                                                                                                                        d
                                                                                                                                        é
                                                                                                                                        zl
                                                                                                                                         nor
                                                                                                                                           dr
                                                                                                                                            a
                                                                                                                                            r
                                                                                                                                            Cû
                                                                                                                                             o
                                                                                                                                             Os
                                                                                                                                              e
                                                                                                                                              Dac
                                                                                                                                                Ehf
                                                                                                                                                  c
                                                                                                                                                  l
                                                                                                                                                  rE
                                                                                                                                                   sebes
                                                                                                                                                       t
                                                                                                                                                       '
                                                                                                                                       heasthlrhsufanceplatxfiir)youreltcta

                             F'ridir!ghealthirliurancews?.tlAfrerlca'sHeairhtareAdvi%tlrsùs3
                                                                                           SSeasyas
                             ,ane,two.three We coilec'  ttyastc tnfoccrnarbon aboutyouinorderto cnatch                                 CO                   A SH ORT FO
                             ylnuwtttncorrkpêlnke.stt-atsenzjceytnurZ1?tlode Healtts'n%ufaniecanbe
                              overwhegtniclgsoaquïifiedageqtw'ilalsoceacht'ltl:toyejlwslhanarvay                                       Manyr   jemcgraphltfzll'rek'sdeterrnhtjeyourctwerage
                              ofppanqg:hat5tytluroeedsandbudget                                                                        estgibliity4ndirlsurancef zos:T'he'lefacttzrlinclude(bu!
                                                                                                                                       arert'tltraited!o)age.marptall iN4?us.It
                                                                                                                                                                              vcatton.health
                                                                                                                                       conditaons income aqd househotdslze You!
                                                                                                                                       srsftlrmgltlr)n!:
                                                                                                                                                       9uled (0 jNnûrtt  lte;
                                                                                                                                                                            3rjJccurate
                                                                                                                                       LttdrfleAriscln'Tfjlhlill1oprion:k


                                                                                                                                       SPE           TO          AGE
                                                                                                                         Oa            Ao agentwlllreachoutro youwlth acustom quotebujst
                                                                                                                                       tzhurtgyourform responses Rdtbernotwaîî:Wea'so
                                                                                                                                       mahchlmuwithtarrler:k& brokefstharrityout
                                                                                                                                       demogr/phhExmd ZtPcode crjler'a
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 20 of
                                     100                                             PX 1
                                                                           Page 236 of679




                                                      M ENJIVA R A TTA CHM ENT R
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 21 of
                                     100                                                                                            PX 1
                                                                                                                           Page237 of679

               en*fm ,
                     S                                                                ûykt.kN0W TO9PF.AKV(7AE3CENSEDAGEN
       iiïAHi!iikîikk-iWïiibiiik                                                        (855)350-95731


                           Fillin this shorthealth form and click subm it.

                           GENDER                             DATEt-)Fi$$6!1.
                                                                            -1.
                           ?
                           #
                           y.j
                            p
                           .y
                            .t)
                             jl)
                               ).
                               L'
                                g
                                .
                           fï
                            #?
                            .4p.
                             . ;'
                                ,.
                                 .



                           HOUSFHOLD 51?F'



                           DO YOU àihvEANMHLALTMCONDITtONSO   C u s i'z Ne
                           AREYOU ASMOKERY                    C u s G No




                                                              CITY'
                                                                Chîcago

                           FFAFE                              Z;
                                                               P.
                                                                60607

                           PRIMARYPHONE NUMBERT               EMAIL,
                                                                   K DRE55:




                                                                                  M ENJIVA R ATTA C HM ENT R
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 22 of
                                     100                                                                                                                                                                             PX 1
                                                                                                                                                                                                           Page 238 of679
                                                                                                                                                               fALkNOW TOSPEAKTDAtjCE&W ()AGIN
           Am qp'ca's                                                                                                                                            (855)35195731
           #-:dà-tà.'lti.?-n.hô'#-@>-i@
           OurPracticesRegarding Privacy




           DataWeCollect
           Ahenyou veltsdtc'urwetlslre A.ttccllec!faefsonalpyldeqtspkabietnformaEjt;riCPjl''
                                                                                           )arrd ntlq-pcrsflnaliyrdeatifhablt'tlnlcsrmatkl
                                                                                                                                         ar;througrivartfzu'.
                                                                                                                                                            l'JC/S
                                                                                                                                                                 JTtL:$.P1!mcan'b3ny
           sndorrnaElonthatrrhayt)eused ro idl pnqlfyan lndrviduad'ncludkrlgbutnattlm kted to narne addres: aoc!telephor!tlnumbwzf Nos-l        xl$5datart-atltln(M uriectto'Jmeulrtihliy
           ltlertl,
                  c'ycorqaçroriocateartndzvjöuailncludlngbkll:noïtdrrNitcdttl. ?'ptodegencit'r,ant3sagft
           'Nhen#ou uutlthefitte weaulornarldaitycolletrcertalnln(tprmatlonfrcm you,flucha!ljourbrt
                                                                                                  pwcertypele.g..lnlefnûtExpstls'er,Safafd.CNfomersys   lhtjslnternd!tdornatn.te!;,
           f:omcast,rpmtt'A'arrter.tatc)xycturcompu'
                                                   teï'scperatlngsysleTq.(e.g Wtndows.Maçtrïrosh.UN$X,Lfnu:).referr'ïngarlqlexs!pagdz.ogeratlng :;y57ern'
                                                                                                                                                        .'thet .ypet)fJ'nobiledevll:e
           youuse(9faraptdcêbde)iyourmoblledevtce'sunlquedevlceID arldyout'iPaddret;s ThlslnformatlonietskJ&seeht3w user5hndourSrreanJitlf!ll:uswhjxrhpagestlser!sVISI'             E
           rnostfrequertlysowecan makeoor!;t!'    amoreuseful.Wekcsegthks'nformatloriforanindtqfhppttlarnoun!oftlrpe3LtpmprovetheoperalionofourS/:.!!(       And ttkprovtdebetler
           I;tte'
                é'tt:eoroOuru'Tefry




           ThirdPartiesContactlngYou
           (Jkffertjntadkef:)stlrr.aod advernslng compan:eirïave Jdffer'enrmelhodsoffotlowpng ap wlth youoJnSrformattc?cretltlest'sb'csneGetn'            clbro:tnure:i)ntbernadlorhersrtlplyvt4
           ecncëplce somemaycontat:tyoub'zteleprjone fgyuséngcaurrikrvtûk'torequestdrlformaNonfrom ourauvekmcir,gt'iemtsand e                advertlslrng pal-tner' .kyou areg'vtng permls%ïonto
           ezwwaamE!rlcastkf@althcr'lretadksGorlixcor)andtheseparlles(orthesrfpaTlntlr:pandvendrpr'z)toconfattyrauussngthefrtelhodsnfthelfbt:naite etsltetrfthephor)er'umrleryou
           Shtovldeissr't:3Corpoparc,statze c)rlnat/tlrïçsydol3otcs
                                                                  Rll@1sp! nsl
                                                                             .w t)rîrïtrlf
                                                                                         ifuture(ufhletksarhd untityouoptwouttçom reEelvirl:t'.orrôcrturtptatltr:ifrom usorsuchpactners.arr
           apg:lcabhe) 'foL;areaisoprcwsdqng'zcufr?xnrflh     rscorlsetnrtobe czllled c)rtexte.tjttnçtudlnggrerek'ordedmïlsfxAitttt
                                                                                                                                  ;Jfusjlnjd3n aurotlfaferc)rtjtlrt/rrstgEe.tlnlearnsla!rhen'ambïl'
           yknk.ilr$A<t:e
           Cooktes



       '
           Acitlftlonxsidy.weuseceokiesweb tlftacchrs.andJthef'teûhnolcglestclrpactzsve y      4n(1stortltertarr type';
                                                                                                                      kofpnéof'rnatlï)nwhparïekeryszuirrtiaraqtwlth usthrfauj;tyj'ouctomrute?$7r
           mobtledevyt:eflnrbeSlteFb'sùr/ûtlKrmationwhtt.rjmayjrlctude:hepagesf't:          )ilvlsqlorlou?ora  'Jurpartners'xstes.wflls:hwebaddfessycutvametfrom.ttâetypeofbTclwserzdfavkf           -'e
           FhaTdwareyouereussnp o'af7IP baselgeograpbjttocatlon helpsusrecognszeyou,customtzeyourwebskleexperfencé                        zaodmakernarketlngrffeçsageumorereltvalnt These
           companjesu%enorl-personadlkIderitjfiableinfortpassonleg.cllckstteam knfofrpatronbrowxazttype,tlrneandrlate.hardwcitzz/'softwat'efnfofmauon)durlngyourvlsàtslotihts
           andorherwetjsltesIr'lordef':1:)provtdeadvef'tisemeft'   tserjtxflsltg(71Ad%arlt
                                                                                         lKervlEes.
                                                                                                  gldkelytç'
                                                                                                           )t3eofgreatefkpbre.
                                                                                                                             rest!i7you Arrtu'i .rlme bti'
                                                                                                                                                         n do ntlt'r'efpond t'o t'yrnwserNdoChC'T
                                                                                                                                                                                                F
           rrack''rjpgnals ;9R.7ivd'ver.'#veclaygrovjdeyou wtthways'   tor.'tak-zosenot?(7have ï
                                                                                               qnt,rlrdormatEonk-ollerredort;'  ledpnthjsway 's'olkcarrn;TkOre..dt'zout:.
                                                                                                                                                                :       argtafeï#dc'r sortoop!' tAkltof
           thtscypeofadverh     tislng.S/tspttheNerwof'kAdvertîssog rnltiarive websiteorDhgrt' :!.Aslver:'ta
                                                                                                           'ngAsltancewebsltt
           Ogtr utofReceivlngCom munlcatlonsfrom                        .americashealthcareax lsors.coql
           Yool'na'y()pt(
                        >u!by(Lontacrkngk.;bysubmsttlnga'Yttsr.
                                                              tl
                                                               :flqldEtliqgrlttt'reot
                                                                                    .lestf)?'bt
                                                                                              'JurLpJrltudtl!UGpagi?.ut
                                                                                                                      3llrng ki'.
                                                                                                                                qJt(il/,
                                                                                                                                       F).
                                                                                                                                         $8.
                                                                                                                                           6.'iJ
                                                                                                                                               ..
                                                                                                                                                )A!
                                                                                                                                                  .fa C)r'2         atettef4t
                                                                                                                                                          .I?fndkrtg.       :7

           idealth lntyurilmceî/flrkpptet.1i
                                           ygas
           4:1iètas(Jlasilh/d
           F6u!E4!.3O.b2I
           Fmr:Luudtttdaje 9$213.30i




           ThirdPartyLinks
           rht's%$temayc(Aïtrafchrynkrstha!drfef'tyfvtirowebskte'   kowned ç
                                                                    .       '9t3rlope'aredbyf'
                                                                                             zthetçornparies www zlmerltasbsealttlcars?advqçorf.t''l:(m doefont
                                                                                                                                                              ntJEorjtrol97rendorsetbese
           aebslsec;,and'-ed(7nc31açqumeJflyrel#$l     'ltAlptMltl fcrthetlcolent privacypfal
                                                                                            kt.leGorpractttesofanytlnlrd partywebskteT..which may'u'    J.
                                                                                                                                                         et-
                                                                                                                                                           .ookyesat7dtzflllet-tP1lfrom yotl
           $Nerecommend rhz'jty'otlrevgekvtb4zprivat:ypoitcyposted onanye:ternatwebsàtebeforedisc?oslngaflyPi3 Psealecontartthoire k           vebtpl'esdlrectjytfyou havex&nyqtjesrpons
           abotartheèrprivacyposdcles

           CaliforniaPrlvacyRights
           tlndt'rCalytorrlsa'seshlnetheLsghrlaw.weprovtdearnethadtorcofhsumes'stoVpt-lur'ofhgvtrlgtrejrjnlormûtlonGharildwiththird.partjel;.Contac!tz:uskngrhemtlrhod!i
           tjestrtbedin theYcoi
                              ntactUs-sectlcn tclunsklbstrsbe

           Privau PojlcyChanges
           m vameriEashealthcareadxyjïorsocom mayechangetrissPrùvilc'?Polzcyatanytjt'neShcu'dwerevlsûthlsPrrvai:yPolscyfn:hefuture.wewlll$n4mefiûteh
                                                                                                                                                   .?publiçrLlhedmended
           Prsvac'
                 y Poilcyt)noursvebslte.??(!retom mend lrhatycrucheckoureeb&ttt!frequenll!
                                                                                         /to u'iew recentcnangesorulldates


                                                                                                                                                   M ENJIVA R ATTA C HM ENT R
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 23 of
                                     100                                                                                                                   PX 1
                                                                                                                                                 Page 239 of679




       CaùCtng u:4!1.877381.3926
       Ei
        'caj1'ngusat'
                    .rnrivaç-v
                             yf/amer.cosyeaIthcareadk/sorstom
       lfweneed.orare requïredro cochlactyou regardsng yotlrç'crstznat.i'lfr)rmatlon wemaytloso oytelephooe erpz
                                                                                                               actorm ali




                                                                                                                            M ENJIVA R ATTA C HM ENT R
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 24 of
                                     100                                                                                                                                                                                  PX 1
                                                                                                                                                                                                                 Page 240of679

            Am qn@ca's                                                                                                                                               (rAL:Noj!j'rospg.
                                                                                                                                                                                      A&'
                                                                                                                                                                                        rclAl
                                                                                                                                                                                            -l
                                                                                                                                                                                             ctNf
                                                                                                                                                                                                k
                                                                                                                                                                                                f:
                                                                                                                                                                                                 lAGEN
            u-
             ziiwdwnpxskj
                        uijaà                                                                                                                                          (855)350-95733
           Please read these term sand conditions ofusebefore using thissite.




       '
       d

           UseoftheWebsite
            9yustngtheSdte,yourepresentrtlmmw v'           hfnerit:asheaitncareacftasorscofn:hat1)youaleauTlnotslekstflerktetkfètchthlsAgretttrneci!antlyou4reatleasktheagelfmajtnjtlyIn
            fourstareorprtwltueofresdence(2)yuus.             vll!cioluscthe5$teforanypurposeochrj'an/rnannertha:vsolasesarly(aw orregulatitltnorthatknfrsngesthertghtsof
           w- .amerhcaqhf?adtbuareadkllorsco'nnlany(rjjrdpafly (3)arhyinparmatponordarap/ovtde)d:0vkwwarrterirashedlthtzreatlvksor!suom byyclukvpllctfltk'lopateanyfawor
            regujarlonornfrlngethQrtghtsofwww amerhc.              àsbeu
                                                                       qlthcareadvlsors.r.of'rttnf4nytahhrclparty'.(4$a16SrktflrmattonkharyouprovldeTouslncorirlectlt)snwtthrheSltefejr rlame
           tl-rrlaj!dddKeGs,arjdottner.nformar'on)$&tcuee        3ndaccurateand(S)youareauthorlzedandabterclfutrillarnx            :iperfofm Ll     -teobljgaricknsandmeettbecothdttions13f$     5utçfr'as
           fpeqlfki!dherefn rlndsAgreementm'ovstlestoycuapersonal.revocable.ljmtted non e:tltissvla,royatty free.non.subltcentkctltlti:.non.trensfeTable iàtent'                    ietcluietheSite
           D rsdlrlonfböonyourtonltnuettf.flrnphantewjthtbeFexmsoflhlsAgreemeot.çoumaypfdrgtar'4iticwr/aadmattr'i                             alsarsökr'formatlorsfrom qYteSgte&otfëtyforyrlurpersonal
            use.orovtded(Na(ap1hdrdcoplescontJ'naIlrocjyràgh!andosfterappldcatpftnotlcescorltatnezlosuchrnaterlalsaadlnfclrmarlor?.Norwlthsrandlc?gtheforegorng,ycu rrsayno:
            modlfy.lranslate,rjecorrlp.te.createdecrvâtweworkts)of.copy.dlfslltbtlte dpsafis:         embie.b/oadcasttransrrutpublpsn remtlveefalter4nyproprsetat'ynctleest                'kçdsabel'
                                                                                                                                                                                                    s,lltef'se
            sutlldcense tfanrfper seilm'rrcr frame explokr-rent Ievâse,grrvate Iv       abelgrantasequn:ytnteret;tfn orotherwpsctuset/'eWebq               pt:eln anymanr'ernotexpresslypetrrstrtl!d
            neirelft.Spt
            l           xëfically,andlbywavof'slustratsonaricnotlimitatlorj'        /oumaynoT(a)separateanduseanygrapnhcsphotoçraphstorotlnerJudfo t/lqualorvlcleoejeenelnlsfrofr
           :heacctnmparnydngtexformaterhajdqthou:thepTporexpresfkwrlttenperm?fkfportofzavwamertcashtûalthtareadvsscrs.tom arsd/tn/lts;lscensoqsl'fb)u&eatny''                            cjetm hnkleApage
           '1frzpe.''Orûbcl-''spider'eC)rtllhtèfdovlre program.scrkrll.algarithm orrrtetnodologytc e>cterss.act)tlire,copy ormonftoranyportik'                   ;n of!heSdt:e()FInart:wayreproclut:eor
           c'rtrurnb'erltthe naiztgariona!iktrticturec;ftheJsltê ltlobtatnt)raLtempttcioblalnanymorefIa1'         i;.dorurrtenîs ortnforrrbatl/n thtcughanh/mttai
                                                                                                                  .                                                      ntkf
                                                                                                                                                                            3otpurposeiymadpavartatsle
           rhroughltqefijte,(c)prcbe.tkcan 'Jrlef:t:h+      2vulnerabiijt'y/.:#theF;Ite!l
                                                                                        nrs
                                                                                          tjtnynztworkconqectedto rh&7Stte fd)ustlanydevice.çoftware orroolrnetoSnxttr'               fertwlth1negroper
           wc)!kfctgoftheSlteo?any(i     'anlyatlkchp',ttlndk.ttedJntheSpte'(e)focgehgaaderS',Irrqperstlnareaçel'sczf'i.orcpth.      f.lr'
                                                                                                                                         w 's.i
                                                                                                                                              !î'rhaoîpulateCijentlfief'
                                                                                                                                              .                        .tI
                                                                                                                                                                         norderto dlsguihseyluftdentlty zç
           rneongsn(    afanymestkagen%tvaregcnstos'      fouGttndLtnxtemm am4hcîcpzstneckltbd:areattfsgltof!;rtom '
                                                                                                                   k'
                                                                                                                    m orthfoughZt'  yeSkte'ïflo&f.thelkitetohacveFa'zbçtolhau (!.rrtaltxAttdt'eGsdke:kot
           atberfLorltas::tnqofmtltrrsrlr(g)LJlerheS're$r4z1macjrlerthatcoujd damage dssgaragtlf;fflgthherwt              senegatively mpattwvkw acnertcalhezAlthcareadvtqgz        JrçGflrrlThelscenses
           granteöbywww amer:tasheajthcafeatlvksôrsk:cfm téarmtnatepfyoudot'kc?               tcomplyAslhtrtesel-e?t   'ns
            -tl6?mat
            l      era
                     ?t,rnageh 'k'n. j:e.%:ontheSt.
                                    ',              fzI-corttettr-)i'
                                                                    ,;proteere!db'gcopyflghtondefbvztl'sUnited îtale'   ticlod:oreign 'a.*% T'iLletcltheCorterjîrernafrlswsth
           A- xamerltasheapthcaread'zjsors.coc!crq'     sl'censofs Any useoftheConlentrio!exptesslt/gyermltted bythesfTermsaociC'codEtjchnsj!qabrcachc)fth.SAgreemertandrtlay
           vjolateqopystgfl:t:adefnla,kL.andtltt%eflawsCentençaridfeaturesaTesutijectrtzchacytW rlrtèrrnlnaponNdlboutnotycetnLhefttl/torsa'dltscTethtnnof
           www ameritrashealtncat'thtadvgsot''
                                             g.k'
                                                .em.Allr'g-tsnt'àtexprftsslygraihted heçeln.zàï'e(esefvedt' ::iwww JfnerdqasllealthtareulTzvssotr>ftcjm '.jrqdttsitûenGf')!'.:
                                                                                                                                                                             ;4fyhJu'
                                                                                                                                                                                    zqoi/lzzar>yof
           LneseT'etmtç./otlrperrnllkssonrou5etheCrlntectautornvlEjcallytermjrsatesandyrzîlJ'nut      :!irplmetlfatttlydesrrchyarkyctlpse'byriurjxAkflf'rhat'
                                                                                                                                                            jp(
                                                                                                                                                              :)4anygtlr'tit70llfrhf?Contftnt




           LimitationofLlabilityafldDlsdairflerofWarrantles
        rhetlstkoftheS'teJrhk' lthedlûrlliamtjsaryiaurok'sr'rlj
                                                              )k k'
                                                                  Vr$et7urasngrrlebsrt
                                                                                     '!.$nf.
                                                                                           t7fr'rlat''(
                                                                                                      7rnw ll1be:rcèn'.
                                                                                                                      Tmttterl'twer..)rrledium thatmaybebeyinndtheLortlrc)lan.     ':ljurIfhdifltlûln lt
       - .amcrlcashce     Altncaread'zjsorccorrland 1tssupplc srslccordtngiy,www .amerltashealtrcareadk'lsorl.(ot'           c aslucnt'sn,Jltathïllt'yfrafzfrë),
                                                                                                                                                               3(kJ'gtr
                                                                                                                                                                      lthedelay.falluce
       zrllereuptlcc!.orCorruptporpofany dalafnrorher.nforma,rçprttransrrtstled gn connectttlnwllànust.chftht!Sll?? rhe %J!r!arltlthecclrkten:areprovdded f1f4arlQGfsWandRaG
       avxatlzlbfentlasrt
                        ianr:maySnchudet!rross.0475lssionssoromerinaccufautes MOHLOVER w'aw.anaed'icd               astpeatthcareadslscr' scom #AAY$,$'   AKEMILIDIFICAIIONbANY/OP CHANGE:
       C)N TFSISS4TEOR IN 'f'h:fVAFERIALSAND IN VOMMANON AVAILABLEON THIS5ITEATAN/TIM:ANO PQRANYREASON.Y .amertcashlêlthtareadvlsor:trlm MAKES NO
       RFPRESENTATIONG.GUARANTEEi. ORA'ARRANTSESOFANV K$ND EXPRES'JOR IMPLIE'D A5TO FHESUi
       I                                                                                                                'M ûitï7'Y CCMPLFTENYSS TEMELSNESS R2ï.IABILIT'N      /.LFGALlrf,OR
       ACCURACYOF FFIEwww.amerliaGhealthcz3readvtscrstt7m SFRVjCES OR'CH:INFOBMATION,CONTENT.MAFFRIAkS PRODUCTS,OR OTHERSERVICE'S OR CNCLUD6D(JN OR
       05BEFU//CSFMAD:Z/JAh#L/V;LFON THe%.9T'     E Y:)l3EXPRE%S;L%AGREFFht      .AFYOUR USEOFrHE'JJTEISGTYOL?P (7NN RiSK TO THEFULLFST FX'TENT PERMISSZELEB'/APPUICZABLf
       LAW.- w.     amer,tastïeailhLaceadvpsors.ctnr:DiSCI -AiMSALLWARRANTIES.EXPRESGORIK/IDLJ6D !NELUDSNG SUTN(7FLIMITED TO T'HEiMPLfEDWARRANBDESCF
       MERCHANTABILITY.NON.!NF91NGEMEN 7.AND RTNEV FORPARTICULAR R'URPCIS.F w'                         'vw afnerptashealrtltareadvzisor%com DOESNOI WARRANr7H?kTTHEINFORMAT3ON,
       C0NCENT MAFERIALS. PRODUCTSOROTHER SERVICESINCLUDEDON OR OTHERWISE KIADEAVAILQBt.FTC1YOU FHROUGFFTdi5SITF.www Jmerloashe/tthcareldvlscrsxforp'                                                  s
       SERVERS OR FLECTRONtCCOMMUNiCATA N:SFNT FROK4%%%*'%%amerlca%healthûareeAdvhGol                       ':rom ARFFRFEOFVIRUSESOROI'HER HARMFULCOMPONENTS
       - .aïl7ertcashealthtareadvlsorscom AL.SO M A.)(i.:5  tNC1RFPRES:NFATSON. GUARANTEF,ORWARRAN'TYTHATTl-iisAEBTJT'EX LLOPERAW ERRO!:FREEC'RiN AN
       UN1NTERRUPTED 1271.5H113N
       Trztl3emaxltnum extentperm tltedt)ytaw innoeverrlsthallAww am i!rtcasheaithcarttadvtscvrikk              :ei'n $tSj/tensors dt:çsuppkœrs,oçanyrhirdpartlesrnentlflnedoctt17e 5t:e tye
       ltatitefoCanydamageq    .k
                                ('rlcluding.w,knoutitmsraztïonFndlri?trgunltrve.sgeckAl.lncsdentalorctlrtsequerjtialf            lamages,persoflal.nlurykewrorlgful2     .eath.i0s!gfosLs ordamajies
       resugtlngh'om Costdataot'buslnt     ysîti ntefrupsjon)rftsultlnglrom tbeuseoftzrrl    nabllity:1tasetheSlteortheCtmreritthedelay(?rSnabrjltytousetheSkte.(7rfrom any
       knfflrfnatson Culntefbrmaterjals orwww amefkçalzYalrhcôseadvpls       'ots.com servtcesïnubudedo5Iorotsnerwti;efnadedvdslable trJyouthToulgh (179iittrWhethe/basitd $n
       rosttrat'ttort'unf'ttjatlssjty..arotherwlse aodwtefherx7rnotwww ameryt's'        lxkîqealrhtareadvisorst'om it'&ltcensof'.        yC(ssuppisek 's ù'
                                                                                                                                                          tïaf'ylhirl
                                                                                                                                                                    'lpacrte.k
                                                                                                                                                                             'i'
                                                                                                                                                                               ntêntfrlnedon rhe 'sëte hlvtl
                                                                                                                                                                                                           .
                                                                                                                                                                                                           '
       bm''I4qqilvlspqja!theg(')'
                                1s1t)llI!yof'
                                            tis/rhdamageswww arnef?'-asr  shealtht:areativtsôrq(ofn.z'  rqittre'r'!'
                                                                                                                   xmrq!:<;'Jklplïllïir'.
                                                                                                                                        'iI
                                                                                                                                          ')ranyrrtgr'dpxartpetqmentfonet'loo rhe5ile slnal!i')elj't
                                                                                                                                                                                                   jble
       ooiy(c)rhee'   xtef'
                          itafattuahdamage.     sincurredbyyou.17otto exceed:   tJS. $.10f).Anyt   rle?msarit kïng:!3toiant.c'  tir
                                                                                                                                  '
                                                                                                                                  al
                                                                                                                                   awjtt'  tyouruset'  lftheSitcoraayCtznt?entr'    nkis:taeb!t:ugbt
       wj!htrhAAe(1)yeartîft'berlateoftheebtb
                                            mzgwtngrjsetosi
                                                          ac#$aettonncrï./eefl
       tlserSubmissons
       #ouagreethatyouqvylîno1up4oador(ransmjt3nytcsmmurtscntionsorccntûntofanytygetc:heSl;            lethattnfrlngtvor'
                                                                                                                        zitckqrekjoyrtghlsk
                                                                                                                                          ')fanypart
                                                                                                                                                   .y Bys
                                                                                                                                                        ubmdtjrig
       comrnunfcatporstiorcontentlci:hestre.LovagreethatsuchSubmlsstcinisr3ofp.ttznhclentwal4()?al1purposes!#youmakeafAytgubm'rrsiontcl(heDteortfyousubmltrr         trny
       busnessfnformatlon.tdea.coqceprorlnkrentsontowww amencashealthcareadvisorscom t)yerrlasr?youautomtotallygrarst.orAarraotthattheownertJfTyutl'         ît:t'lnttln!,.)4
       tnrellccruatproperly hv):$expressiygrartet
                                                lwww zmerpcashealthcareadv'lsorsaqom a royalty.fretz perpetua!Errevocable 'lublùcensable-otld.wjdenoneycluluvejk frenrsetouse.
       repfocluce.qreate derpvatyv!
                                  tworksfrorn.modifj publksh.edlt translate.djstrsbutei.perfos'
                                                                                              m cqntldssiplayttàecofnmunùûattJn (2
                                                                                                                                 )1çrmtttnttn anyrrledlaf7f'medlum.t:tanyform
       format.orforum now koowc orhertzafre:devesolycd Efyoklkvuh:t7keepanybusines5.irlformata'lrjrdeas.Eoncegl:orioventhonspclvarec'        rproprbtstary.ClonotGubfnstlhem to
       :heSlte ortowww slmcrtea%healthcareadwsorscom tiyemal!

       Advertisem ents Searches andLsnksteOtherSites
       dgww amerj   tashealetcareadvtsors.csm mayprsvicbelknkstf.  >lhl/d-partywebtkjtes www americashealthcareadiztsor%tcij'oalso mayseief:tcertasrtwet/%iœ'   sarsprlority respt7rlsefk
       (ç'ieôpch term:yflu enteraf7d www.arnerpiza'iheillThttareadhzigtlr%c()m mayagreetfyallow adveujïerTslorespcnd rtl(LttrtatrsSearthterrn'  lAtthadverttsementsOrspontiored
       ceraten!obamacareusaorgdoe:ofnteodclfsefh4hcontentonaaySfhrdpartywebsçrese aafnerjtashealthtareadvlsof%ct                  lm $%rlt;(retiptlnslblefrlrfhecmntfzntofllnkedthsrd.
       oar'ty slre'
                  s.ssteyfrarrsedwttlntr;lheS're Iblrd.garlywebsttesgeovhdedassearchresu/t'g,tprthprf.pap'
                                                                                                         tyadvertjsementt;handdoesno!makeanyrepresenratcortsTegardifq their
       'onIentofatcuiracyYoueuseofthlrd.partywebosres$satyt7urown!tskandsurljectto:hetil!msandcclndltlor'sofuseanciprtvacypk
       w                                                                                                                                     nhtcseséclrstpcbvkebslte%.




       MODIFICATIONS
                                                                                                                                                        M ENJIVAR A TTA CH M ENT R
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 25 of
                                     100                                                                                                                                                               PX 1
                                                                                                                                                                                               Page241of679




       TtleAAAQultt:areavallablem!tAww adr.tnrgorbytalllrsg 1.:1)0 778 7879 îfycusnïtEateartllratscn,www .anleckcasheatthtareadkssoys.corn zzti;pri         vcnptlyreimburseycufosany
       Atafndrhr' ksftllngleeb'vhschmayhavebeerhfequqredurjderAAAFtulesGnreys      mtshavenotff'edwwwaamerirashex      althcare.aflvssoflfLorn$nw'ntingandprovidedat'opy(3ffhe
       ârbdtriltlt;nprkqteetjsrbg:H'  Jwfvertfwww arnfrrcaîheasmcarf?advtsorscrptrti'$rheppevk:slsngpar't'v.nrt'seiyrbttrdtltln.applicëzbleîlïvtmôyôllcivvthecprtiitrarôe:0awilrdattflrney'
                                                                                                                                                                                          ;'
       ftlinsy
             at'ytjcosts:owx  z.'w am.trlcasheaithcareadvlsors.com lffcf'anyrea3oryEhe.%Ahpsunavaslable thepartsesshallmutualiyselec!ancthero'bttrxljttf)nforum .T'heart        altratloo
       wl31t)etronducted lnthectty '     ;lfqollywood,Rorlda tmtmay ploteed telepborl'catly ,fthetlilitmants.
                                                                                                            :lclntloses
        l'nqtarbslratotesawardyq,
                                'jp;bebirldsngarhd mayt)eenteredas,àjudgmentknanytourrofcornpetenîJur)sdlcron Tothefullestextentpermjtledbyclfmlkcatllelaw.t       ntl
       aybRtratjonucderthese !ermsm aybejo'nedtoanarbîtraEkonlnvolvlnganyotheTgorty'&u6let:ttp(hese 1erms.whethef'Throughclassarbptratlonproceeûlngsorcktherwisir
       NlDrwsthstantllng theforegolrig.wpza11Ihavclhe rlghlt:0&eekkojunctlveclrotherequjyable reslefin stateçjrFederaltour'tlocaredtoerhforccthet;e rermst)rpreverltan
       drlfr'rgementr)fathtrrjparry'srlgh. t'
                                            ripnthee'aen:equfrabiered/ef$:;sougtlt.eachpcArtyherftbylrrevoûatjly&ubmlt:tf
                                                                                                                        7thttpersorsr:ljurksdlcliorhr?fsuchcourt.
       WAIVEROFCIM SACTION RIGHTS
       ANY DJSPUTES ARISING DUT OFCR RFLATING 70 YOUR U5EOFlF#psSl1'iàAN'
                                                                        f(NFURMATION SOU PROVIDE'
                                                                                                V'IA 7HESITF THE'SE TFRNI%tjNCLUDiNG THEIRFGRMATION
       PERFORMANCEORALLEGEDEREACH).ANDYOIJRIJsE097b!ESiTEGHAL'-8ESU6MITTEDINDIVIDUALLVSYYOU ANDSHALLNOTBEsuEsjisû'TT:7ANYCLASSACTIONOR
       REPRESENTATIW WATUSBYFNTERINGINTOTHC!;AGREEMENT,$*0$2HEREBYIRREVOCA9LYWAIVEAN''RiGHTI/CIUMATHAVETO1O$NCL.A.SMSkvIT'                              H7H05EOFOTHEPStlr
       gmlrtjcjpateasamtrnberf   r)fijcjr
                                        xsf
                                          iofclmrnantxkwllhrespectr::lastycbalm sebmlued to arbltratpon.T'hepart?esîo thlsivrtlstratson 4gpeementatkoowlfadgernatthlscias:acrior'l
       walvt?rksi'naterjaland esserè:dajtothcartlltxatlorlofavvdksputfzsb/tweertthegartt  esandSsnonseverablefrom lhe ajlreemeckttoarbdLralecl.1rms ifanyportiop ofEhlsE1as&
       actlïaflw/kvt!fîsIlmlted vosded.ofcannorbeenfoz(L.ld.then Cihe jz'arlkesagresamefkttoc:sUFîCat'eshailberiullaf7dTchtd.'
                                                                                                                             /OU LJNDERSTAND TRATBY AGREEJNG TO THSSCLAI;S
       AG ION WAIVER.YOU %âA%%
                             fONLYBRING Ct-AiKIS AGAINSTznvw amecIca%heapthfare-ldvlsors.ctzïrrkIN AN IND#VIDL/ALCAPACIW RND Nf7rASA PLZNINTIFC()F!CLASSMEMSER'N
       d.NY PtgRPORTXt7CLAS1
                           9ACTjC.N ORREPRESkENTATIVEPROCEEDlNG




       1 tdenrïfstlr
                   vttoe')of1heicpyrrghtedA'orkthatyfkubelkevetobehnfrïckged Piease fz
                                                                                     jescfîbertnewcrk cnndwhtzr/zposs.tnde jnclude açopyortneiocs
                                                                                                                                                zt?t
                                                                                                                                                   zn(e.g URL)ofaf'h
       autvtinrll'
                 ed vmrGt
                        o'nt'J'Thf.work
       2 Adeil
             :rdpriczn lnreakùonclbstldetaplfIr'
                                               hqludtng!.h:ilpprjcableLRLIofrhecaaterkeEthuj'
                                                                                            ryoubellTevi
                                                                                                       pt:
                                                                                                         o be'nptkrjgtfng4nt1tt'.
                                                                                                                                ûirlcatlon Ptea:eprovf
                                                                                                                                                     'cjcu'
                                                                                                                                                          :kNœh enout;h'nrormatson
       tha:?:t11allow ustoiofiatet'
                                  hematttrlat
        3 Youfnamet.addrftsri.telegnoneGumbtrandtpfavatiabie)tlfriatlatldres.:
       4 4storttmen:rtpatyoohakzagoofjfaitMbt?llt!fthatLtAe1:clmpsxllloed.oftlG.    et!ltr'emaltDri  atsJSootaulhorlxttdbythe(rjlyrtgbtowntlr.ltscbjyzsut.ortnel'   tl>v
       5 A itatprnentbyyok)madtundf?rthepflmal!y crf:ltlrluty thaT,httTnforrtzatsorhtls/!yclu haz       'tlsupprletjksaizûu1faîe andlndscatîngthatyota.'
                                                                                                                                                       1re phf!'copyrlghlowncroraze
       authûfizt'ktto i4crc?n lhke6(7gyrgh:o'
                                            zvnttr'gtjttiàaît
       itAslgnatureiDrtheelflctrofnl(LttquIb'.3lefA!frorn-tqetlopyrhgh:hcllderc'ratltwnorkcet'sregr<tselnîatyv'
                                                                                                              tt
       @)Cease lerldlhix;rlotlc.e to
       .
       .%rrn:H/alth1n'sur..   9nûe '
                                   servict1'
                                           S.t.
                                              ey'
                                                ha1
       4fJ7!àI.allOlasidlbd
       5u$re I3:.62?
       FotqL.auderdape F133301
       Emalli/te'wkjqkibbib%'bqviam erkcashpa'lnca'ipadvlsîarscom




                                                                                                                                                                             h                        X




                                                                                                                                         M ENJIVA R A TTA CHM ENT R
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 26 of
                                     100                                                                                 PX 1
                                                                                                                Page242 of679
               en*ca#s                                                        QAk1.NOW 70SPCAKTOAEICCN&EDAGEN
        Qlviti#/iïli-6#(i#.
                          j>
                          '                                                     (855)350-95731


           ContactUs                                    EMAj
                                                           L'.
                                                         ..-m.=r'Qf'
                                                                   u&GEt''P3      -..
                                                                                    ,Z?zAvS. t) .Jr'
                                                        At)DRE'
                                                              &5.'
                                                              .  .
                                                        =.!
                                                          râe*'e'(
                                                                 9 Y217.*!!Cfff'T''tt'
                                                                                     :     Qo35
                                                        et7'ç cj
                                                               'st'-pcl-Q'
                                                                         lu,1
                                                                            '
                                                         I-.IF.'
                                                               Y - 1.-:3..
                                                                         ''
                                                        '
                                                        .'
                                                         .-
                                                          .
                                                         -'f'L Q c'.
                                                                   tQ.'''.11Q r:.
                                                                                1J
                                                                                 -'.
                                                                                   lM
                                                                                    -w
                                                                                     -'G
                                                                                     '

           EMAjUADDREYF.'k             @!4ONENUMEFR'k



           H:7w CANKvEHELPYOU +
             Whatar'eyoulookingfor'l




                                                              M ENJIVA R ATTA C HM ENT R
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 27 of
                                     100                                          PX 1
                                                                            Page243 of679




              M enjivarA ttachm entS
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 28 of
                                     100                                          PX 1
                                                                                                                                                                                                            Page244 of679
                                                                                                                                                                        f/./1%k'
                                                                                                                                                                               M T17VQM CC:.#.C6N9O AGYNT
                                          Pr    eluium
                                          bAaakths:.i.x                                                                                                                       (8r )305-43261

                                                                               Find Freedom w ith Free Health
                                                                                     Insurance Quotes
                                                                                                               *     *        @        @



                                                                                           80027

                                                                                                                                                              )ê
                                                    é
                                                    +?
                                                   ..
                                                     *.
                                                     '+'
                                                       k'' '                                       FastjSimplelNb0                          '#
                                                                                                                                             '+*'
                                                                                                                                                *.
                                                                                                                                                 '
                                                                                                                                                 .'
                          .)                  ..
                                                        .   .         . .ktj.q...:.
                                                                                  :1.k...... mo.               ..e. ...
                                                                                                                             .JX.
                                                                                                                      ..a%:;jprk
                                                                                                                               ..,;.
                                                                                                                                                  .... .,.t                   sq-
                    vu.   IJ.              ...              . .            R-      /Vgeo%*et%anAdeper M ma keY hp*                         - *                *     ;.W .y*     .
                 $.''M'tVh. . ..
                    .
                                           . .
                                          . p..v             ..'.     w
                                                                                              mrormasooonhftydt
                                                                                                              yb3ecareMy4eeee          ttfhceyw.y.' o, #
                                                                                                                                                                    .6* .>.    V
                                                                                                                                                                               'Y >
   .. '
      p,4I$                         kt.
                                    .       .               .. $ .ykk.k.kjkùp r.pl
                                                                                 diiip                                 h? ,c. .ë)j   :x p' .$.                      ..          fjkjrs ,.
   .xvk' ..kt)jksou-.
                    yW..>.>..jo           .                     . . .' #*                                                t'':x,                                   . k' 'Yiii '+
                                                            .          th
                                                                        07i:$t#'                                       .   i:)st
                                                                                                                               .&.
                                                                                                                                 rs.    .  ..                          .   *t
                                                                                                                                                                           t


                                          *'IDttlntlFe                                         @'*'*'.e                                                                                 tciqn.


                                           OurSim ple
                                           Process




                                '




                                              *                   #                                 #                                                  P œ'                         e




                                                                                                                                                                               j(...'
                                                                                                                                                                              jtl.
                                                                                                                                                                               ::
                                                                                                                                                                                .j.q
                                                                                                                                                                                .c f...
                                                                                                                                            t
                                                                                                                                            '
                                                                                                                                            '.
                                                                                                                                                                                 îy
                                                                                                                                                                                 L  g
                                                                                                                                                                                    .y
                                                                                                                                                                                &)rr;j.
                                                                                                                                                                                       ;
                                                                                                                                            . .    .
                                                                                                                                                                                    s)
                                                LEARN M@RE                                                                                     .                                    ,'
                                                                                                                                                                      M ENJIVA R ATTA CH M ENT S
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 29 of
                                     100                                                                     PX 1
                                                                                                     Page245of679




                                     Health Insurance Coverageby State

                     pApabama                   >'L0ulsiana              >'Ohio
                     y Alaska                   p Maine                  >.Oktehom a
                     > hnzona                   pMarytand                h'Ocegon
                     > Afkansas                 # Massachusetts          >Pennsylvania
                     >'Caltfcrnla               :Mkchigan                ? Rhode lsland
                     y Colorado                 > Mjnnesota              > 5cuth Caroljna
                     y Connecticu!              >&,jssiss1pgt            : South Dakota
                     > Delaware                 >Missouri                , T'ennessee
                     >'Florida                  >Montaoa                 p Texas
                     >Geflrgia                  >Nebraska                : Utah
                     >'Hawat?                   >Nevada                  >'Vermont
                     >'Itlaho                   >New Hdm pshsre          >'Vlrpnla
                     > jjllnols                 :NewJersey               >'Washington
                     >'1ndri3na                 ANew Mexico              #We%tVirginia
                     > Sowa                     >New York                >'W psEtlrls'n
                     >'Kansas                   >Ndzflh Carojîna         >Wyomtng
                     >.Kentucky                 .North Dakota




                                                                               M ENJIVA R A TTA CH M ENT S
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 30 of
                                     100                                           PX 1
                                                                           Page246of679




                                                      M ENJIVA R ATTA CH M ENT S
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 31 of
                                     100                                          PX 1
                                                                            Page247of679
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 32 of
                                     100                                            PX 1
                                                                           Page248 of679




                                                      M ENJIVAR ATTACHM ENT S
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 33 of
                                     100                                          PX 1
                                                                                                 Page249 of679
                                                        'fA1tN%7k!fTO''
                                                                      WEAK1:%Axhcl:
                                                                                  N5:t)qfgfn't
               Pr   enzium
               GtatLtt.24.'.                               (8r )30 326

              ContactUs




                                                       M ENJIVA R A TTA CHM ENT S
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 34 of
                                     100                                                                                                                               PX 1
                                                                                                                                                               Page250of679
                                                                                                                     f'
                                                                                                                      l.iuNEJW CO5PI..
                                                                                                                                     A.KFf.).
                                                                                                                                            Q.'CIZNGE)
                                                                                                                                                     JAfifN7
               Pr     em iulu
               /#tAzdi
                     tt'k7s'.'                                                                                          (8r )30 3261

                         Fillin this shorthealth form and click subm it.
                            .   .. . y .             .'
                                                      ;;.      J -u   .kstr .,     .ty j.w . .4 $.Q.2w)C.è .1 ..tw




                         FMOUSFMfJLLDXIZE



                        (1iO*'Csil#4W 6>.
                                        NXHEAEFHCIDNEFDI'
                                                        INIP
                        ARE#O$JAVNISKZRR

                                                                             I.
                                                                              AYYNAMF




                                                                                 80427




                                                                                                                M ENJIVA R ATTA C HM ENT S
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 35 of
                                     100                                          PX 1
                                                                            Page251of679

             pp
              bc*
                re.
                  mi
                   ''um
              Carriezs & Partners




                                                       M ENJIVAR ATTACHM ENT S
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 36 of
                                     100                                          PX 1
                                                                            Page252of679




                                                        M ENJIVA R ATTA C HM ENT S
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 37 of
                                     100                                           PX 1
                                                                           Page253of679




                                                      M ENJIVA R ATTA C HM ENT S
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 38 of
                                     100                                            PX 1
                                                                            Page254of679




                                                       M ENJIVA R A TTA CH M ENT S
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 39 of
                                     100                                          PX 1
                                                                                                                     Page255 of679
                                                                               Cà.
                                                                                 tzskc'hl'
                                                                                         O'SPb.
                                                                                              h.
                                                                                               sF43.
                                                                                                   < C!.
                                                                                                       Nl%Ft>AGFNT
               Pr    eluiulu
               >#tl/ht'bI''''                                                     (8 )               326
                                Clickon2ormoreofthe providersbetow forinstantquotes.


                                                                               &.
                                                                               &' '
                                                                               &. .



                                                                               *.



                                                                               X.'




                                                                              M ENJIVA R A TTA CHM ENT S
        Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 40 of
                                             100                                          PX 1
                                                                                                                                                                                                                              Page257of679

                        Sup=                                                                                                                                                   CALL
                                                                                                                                                                                  (N
                                                                                                                                                                                   8OW
                                                                                                                                                                                     33
                                                                                                                                                                                      !0)
                                                                                                                                                                                        SFE
                                                                                                                                                                                          7AK
                                                                                                                                                                                            3JO
                                                                                                                                                                                              5/-
                                                                                                                                                                                                .Lj
                                                                                                                                                                                                  CENSfD
                                                                                                                                                                                                       31
                                                                                                                                                                                                       AGC
                                                                                                                                                                                                         NT

                                                                         Find Freedom w ith Free H ea1th
                                                                                            Insurance Quotes
                                                                                                           z *             @ @

                                                                                                                  @ *           @#

                                                                                     60602                                                    *

                               bs.l..
                              sk    s:. . (
                                          4yh..b
                                               t:.
                                                 e.                                                                                          .       kghqïbz
                                                                                                                                                           %
                                                                                                                                                           .v
                                                                                                                                                            ..a
                                                                                                                                                              'a
                                                                                                                                                               Tt
                                                                                                                                                                ;.
                                                                                                                                                                 sg7
                                                                                                                                                                 ' '%
                                                                                                                                                                    .w$
                                                                                                                                                                      y$
                                                                                                                                                                       'j..
                                                                                                                                                                          /w
                                             ,
                                              .u                  ..                        FaSf $jmjljc NO U                                 Y 5è,'L.sy
                                                                        > .                                  .          ...                                            t                                   %s4s.                        . .            ;
,' 'h
    .           . 'tc
             t4y.
                    .
                    .
                    . ..             .'..'
                                    . .t',
                                                              .
                                                                     .<% Iheo1*aood           t- G4 * heartlltaTe              .* tt..
                                                                                                                                     .*:'
                                                                                                                                      flo&ya . ... . e hsakRpytl.. . .
                                                                                                                                                              t           ï o41                 .1.
                                                                                                                                                                                                   ..gw .'*t'                           . '*%.' .$ '' keg,9
                                                                                                                                                                                                                                                    *.'?..
                                                      '.
                                                       ')
                                                        ?..   je.                             opAFe
                                                                                                  nzrdt- fxveu        w/tàlte x% e> ..'..'. *                                                                                                            e.
   .. . +..
       .)                       y.
                               j...&   gtk.'. .
                                              4J..x            e.
                                                                ve                                                  '            .               .AJN*. .. a                                .k      . tk%h.2%..                                '4%''h..hsk'
 .hj6'v.A..k.. ....., .
     )h                            , .                        &                                                     .    ..q. ' ..                         .î.
                                                                                                                                                             ..
                                                                                                                                                                                    y
                                                                                                                                                                                    !:..+ .
                                                                                                                                                                                          p
                                                                                                                                                                                          Sxi+d
                                                                                                                                                                                              '
                                                                                                                                                                                              4.
                                                                                                                                                                                               'k'*..         ?!
                                                                                                                                                                                                               #
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                             k.
                                                                                                                                                                                                                              .?..
                                                                                                                                                                                                                                 .
             .sjl.tt
                   1é;4o
                       +
                       . n
                       1 ' . .
                             1
                             ..
                              .. .                            4
                                                              .          b.;.... ... .)'
                                                                                       #.                      ..
                                                                                                                .h . . . $..                                     . 's.h*'
                                                                                                                                                                        L*W.
                                                                                                                                                                           .
                                                                                                                                                                           'A
                                                                                                                                                                            'k
                                                                                                                                                                             j
                                                                                                                                                                             +ayy.
                                                                                                                                                                                 l.$
                                                                                                                                                                                 .V
                                                                                                                                                                                   AAx
                                                                                                                                                                                    t.
                                                                                                                                                                                     i.
                                                                                                                                                                                      7....             t.'' 't
                                                                                                                                                                                                        '        .)'x.k1    q'
                                                                                                                                                                                                                             4
                                                                                                                                                                                                                             '.s
                                                                                                                                                                                                                               .g
                                                                                                                                                                                                                                1.
                                                                                                                                                                                                                                 A..
                                                                                                                                                                                                                                   .''.          L .'' k
                                                                                                                                                                                                                                               .':   .'
                               .                                     .
                                                                                                                 ..
                                                                                                                     . (...?
                                                                                                                           t
                                                                                                                           .S
                                                                                                                            F1           ' .                                                                    ,'jj    lf)y$
                                                                                                                                                                                                                      ip:
                                                                                                                                                                                                                   g!g.     'x
                                                                                                                                                                                                                            .        .            . . 621.1
                         ..
                          y         .                                                :                                .)y
                                                                                                                        ))
                                                                                                                         .jj.
                                                                                                                            k.                                    .            ,              w,.              t. ...
                                                                                                                                                                                                                    ydy.. ..              . .. p.$


                                  f cigno                                           *II.
                                                                                       PEtITYLlFE                                             A
                                                                                                                                              HF
                                                                                                                                               e--
                                                                                                                                                althem-
                                                                                                                                                      t'


                                OurSim ple
                                Process
                                                                                                                           01
                               Fîndîrtginealthpnsurante wlth SuprerneHeaptt!Plansisaseasyasone,
                               two.three.WectnlleclbasscInfox'  rndtforlabouîyouirhorderlomatchyou                                       CO                       A SHO RT FO
                               wlthcorrl patn/
                                             esthatber  vlceyuurZIPct  ycl
                                                                         e. Healthïnsusalncecanbe                              2         Mariydemogrlghlcfdctursdetermsneyourcoverage
                               overwhfzlmjrsgsoaquallfiedager'twjllalsoreachouttoyouwiltlarlarray                                        fzslgtbqlptyandSnsurantetors! Thesefactaf$lnclude(but
                               offldarhsr.hatGt':.'uurneedsarld budget.
                                                                                                                                         ar:n'tIlrnstedrt))age,milrltalGtxatul;.lccatl/
                                                                                                                                                                                      ln.ht.4lrh
                                                                                                                                         C'ondrttooq lnkhome ard hritasehoqdslze Ysatjr
                                                                                                                                         jcformationïsused tflgertef3tean afcurata
                                                                                                                                         CO173t3v'IC;5OnC)fPVt7O;7rlrlrlt;


                                                                                                                                         SPE            TO              AGE
                                                                                                                           03            An agentwlttreachoutto>ouw'tthacustom quotetsustt
                                                                                                                                         uslcgyourfor:'
                                                                                                                                                      nfesponsesRalherno:walr'  ?weasso
                                                                                                                                         matcbyoë;w'lht'arrters& brokerstharfiryoor
                                                                                                                                         demoqraphlç4nd ZSPCode cnter'a
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 41 of
                                     100                                              PX 1
                                                                            Page 258 of679




                                                      M ENJIVA R A TTA C HM ENT T
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 42 of
                                     100                                          PX 1
                                                                                                                                                                                                                         Page 259 of679




           kkhenvouuse l!3eS'te.weauldlrrjatitzllycotlet:Certatn infofmatlt'  znfrom you,sutha%yourtnrowgerTyreteg.lnternetEzprort!r Safa?9Chromel'yourinternetdomatn.fe.g
           CcmcaNt.Ttrne A' arrlet.ett):youfcompuler'sopfzratjngsystem,(e.4 Wrodows.Nlaclnrcsll.UNA         .-:Linuz).reserrtngeychdezItpage.optrratrngsystern.rhetykwzofmobjledekqce
           yoj,tl'
                 sefrfagpjlrabkf'l'yoîirtmobrredevltve'st4nlqtleCievrrtvID artdyolarIPaddre%;: T'hdtkInftnrmaftompet'stls.seeht')w ljqz'rshndcutGjtearkd$1Ctell%LJswhtchpagt.'  vusersvjezir
           mosttrequenttysr.lwccan make 2urGtecsoreueielfuiWctkteorinkriprlformatlcrtt:7tzanirbdefincrtamtakirlrqlfliï'     neto tmprcwe1het'  lp/lrcv!Ior!ottlurCylteand:14prcwlde tlefter
           secvtcesto oueusers




           How W eUseandShareYourlnformatlon
           $%emayuseTt',eEnformattcrnwetzcljlettff1:$/5cxrtdabtzutyouYs:hefotiôwlrtjlptarposes t1lttlrutfhb!yGurrlzquestrv/orIrifocypötftzn,(2ltotfa:pcntl(4yfyuthntlulrœl;(3)(f3revie'
                                                                                                                                                                                      ev
           Sîteusagear'd 'Jperartonrs,(.: 1)toaisciresrxgzotlàert
                                                                nryw'th :heStle ou!butgme<s eroupservlcetr$5):f.7prctel          ::(1
                                                                                                                                    3esecurltyojtntegfltyoïthe%,teatnd ourrlussness.(6)to
           monjtor:he Stte forcolnaltancewylh uurl'ermsofUseand rhelaw't7)(0heip ImorokttflucStte t)rt                 çerktsctls.4nd(8)t(JûontaflyouwlttnSàtt/updare'l newGlflttor'
                                                                                                                                                                                   !qtlïtdtlthef
           'nfofcaal.ckrtalësl'ld promctjooatmorertal'.tfrc/n kJsand tfhjrrlzl.At'th/rrharkt
                                                                                           ?t?:tg offertqfrcn'
                                                                                                             kouflrusted pe
                                                                                                                          arlrlftkrs Jl'
                                                                                                                                       gwella.î
                                                                                                                                              'rror'
                                                                                                                                                   f'lorhercompanti?s
                                                                                                                                                   .
            We rraydlsctos.eirpfotrrtatpfàn kzoble.
                                                  ctedfrom afl.iaaboutysuasfoilows.(1)$r.      ?curcelatedz-orrïparljelandservscej'pTvvldf!îs tugee'              ftlfm c'
                                                                                                                                                                         ibusïnessp'   fraftlsslonaloftetholcai
            luppctrlfunctgonforus,(2Jt!oourrnat'kf?l'tngpartners.ads
            '                                                              zertjsersctrothe:thlrdpartleshwthonnayfzontacly'            ouw'th the'rrv'!wroffers;t3)a!pk      'AecestsaryIfwfzbel?evelha    'ttlnere
            trasbeen.! #vsolationofour'Fetm.
                       .                        s,'à
                                                   ;lLlserx cjfoatfightsortherlghtsotaznythir?jpat!y'(4)t.           arespt:rsdtoiegalPTJJ.     CesqtSucbasasezyrch%&arTan.        r,.subpcenaorcoottorder)
            pfs.t
            c   lpf'ovrdts'nfctrrnariok
                                      ntotaw enffarcerrientagerlche. scr'r' ?.:orlneûtitlnwitl't..4ntrhvelitlgtltifJnk)nt'
                                                                                                                         rscltlerSftttxqeilLt)publrcLmà%t..( (3%pe%rrrltqed by l.1w QfQttlflrwlsea'       Srequlrf.!:
                                                                                                                                                                                                                    ./
            t:y!aw :4nd(5)'rèe.f)e e'wen'
                                        ttht
                                           'it.c;1.fcomparayorsubt  ktrt
                                                                       lrdttallya11ofkttkassctso:eacquirfyd.yourpe/slnnel'nforma:t              oninpaybeotlfltkfthetfsyr:sfer?e.      öas%ihttiWe?7)$jyas'bo
           cldsfCto'
                   beb'our;!ersef).)!nCs,matsorlwi(...r)yourxaxpress
                                   .                                at.ansectm ernay r.hareag'gregare.r,onpxlrson.
                                                                       '                                                       iI'#ypuenttfq.
                                                                                                                                            a.ta.e'nfrirï7i.at'<Jnabout.  5,te usl
                                                                                                                                                                                 arss%kt#hth!:ï ..
                                                                                                                                                                                                 tp..
                                                                                                                                                                                                    lr!$es
       '

           ThlrdPaftiesContactlngYou
           t'                              ,ptlf4tqdsngt'orrlpaneshavecirfh.fl'
            lkfferenradvezlssf''t'f.and ad.'                                  antrnerhads()ffqllowtngtlt.
                                                                                                        ''
                                                                                                         àq
                                                                                                          vttl''
                                                                                                               ivkou ktnir'fotrnal'ttn''.
                                                                                                                                        erlue.sts Gorlneserd tlrct'hurïl'sstatherrhaill
                                                                                                                                                                                      'at?nersrtypîyvk!
                                                                                                                                                                                                      r
            err'as lo.r'çomtsmaycontaftyoubyretegnone.t'          k/ops?r!ïourservFpcetoreques:Jrjfilrrnatcclfnf4k.
                                                                  .                                               7rncurad'
                                                                                                                          vfrltx
                                                                                                                               stngt
                                                                                                                                   zhient:at
                                                                                                                                           4dadvertêpnggartnefs.youaregy'    zhngDermssslonta
           ...''
               v.m ss.icrl
               .          ar?atlthfte
                          '         alêrifJiranscnm anrjtheseparrim'
                                                                   sfotrhelrpartntyrsa' r'hcfvendoTq)tocclntactyoutlxainjjTfxe''
                                                                                                                               oethodqf)fthesr'ctsingce evpn:frt'lephoreqtlrnberyouproqztdeiskn
           aizorpcfate Szate,o?natlcrlsl!tjc motccljltist,fnoe or'rqthefuIurrt(tjnlcssand untsl#ou tlpt(yutfrorr :'etLetv:rygCorncrturl?tattcjr)sf''clrn .2Gnrsuch partners.aseappihtLablel You
           areraiso provl$
                         !is$7gyou.
                                  ef!:
                                     4pTf(15'Canlêi'ltr:7be cailedottexted (ïntludlngpserecordt!dmilssagftsoru' isrlg anaiittldtaif!forautom ôtf/d means)atthenumtery/u provfde

           Cooksebk



           Atïfitrlorta?slsweuse qookie'é.web tneacons,andatherteihrtocgjestz.   nfecetve aod sterecertrliritype:f)trnfofrnaronwhfaneve'youirbleractkvltrrusthrctlghkourcnmpkltefor
           mobrie devicftonthe%ta Thrh    sjnforrnarlon whsctymuw dqc'udetthe oages'kotjvjsdfoncjurorclurpartnerslstes.wtnichwet)addres!  kyou camttfrom rt7e rypeofbrawser/device
           Jbhardwareychu '  Areustng,d7raoIP basttdgeogrlphjtlocxitlon.helpsusrectvgntzetfou.cuucimszeyourwebxlteexperlcnceandrnekemarkerfcljjrnessagesmo$ertllevkjn:Thest?
           compartïe!yu&e non.persortasl' ylderllztiabf.
                                                       tttnformarlon(eg .c'Icksrream 'nformarkon brtlwsetrype.rlmeanddate.hardware/slaftwvarelnfocfnatlcrlàdurtngyrlurvisltsrothls
           andotberwebsttes'tnrJrdertoprcwxdeadvertlsementrzarloulgcàtpd:andservlceskkely:t>beofgreaterirlterest!t3yovA:thlstlmewedfAnotrespcjndrcjbrowrierMonot
           track*sjgnals..uoweveewtkrnaygittyqpdeyou'z
                                                     vtth'A..lystocbeo' :enotto rlaveyourtnforrnatdc;ncoiletted (71'usecjt:7thfsway.'roleernrnoreabcua!tJrgiltedad*ï7rto0rn ou!of
           thtsTypfofadvertiïiing,vlsltthe NewvorkAdketttsangtnstlatkk'ewebrsl
                                                                             teoï'DlghtalAdverrissngAkiantewetlssre

           Opt.outofReceivingCommunlcatlonsfrom www.supremehealthpl
                                                                  ans.com
           Yot!rrlayapto'srbyrclolat
                                   -tlragu'tbysubmlîting.
                                                        4-<;!0j7cofntas
                                                                      'tsngme'requedlrr?notlrCaf)ftict(Jr6pagf?.t'alltc?gkI'9i
                                                                                                                             r (8779386.9926'
                                                                                                                                            .ors
                                                                                                                                               erldyr!ge:tleFrcdh7'




       ThirdPartyLinks
       ThlsSlt;amayfzonlcMrshlfnksthatdprtlttyoutowe/sttesewnedandrlperaLed byothercrgrnpanpes wowvsupFejnehe/kthplarls.coc'ndoe!iflotcorltrt)lorentloryethesewebssres.
       andwe do aotassumeanytefkpunstbflityforth2conteptprsvacypolicqesofprattttesofany:hird parlywebsftfzs wbichmayusectxoklesand collei:tP1Ifrzm you. We
       recommendthatyoorev'ew :beprlvacy(yolrt:ypostedon arlyexterna!wt?tnsblebefore dbscloslrag anyF#?# Preclsecontac:rbosewebslttasdlrettpyjfm uhavearlyquesthons
       abeutthelrprtvacypcsllcpes




       CbntactUs
                                                                                                                                                              M ENJIVA R ATTA C HM ENT T
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 43 of
                                     100                                            PX 1
                                                                           Page260 of679




                                                      M ENJIVA R ATTA CH M ENT T
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 44 of
                                     100                                                                                                                                                                                                              PX 1
                                                                                                                                                                                                                                             Page 261of679
       '
                                                                                                                                                                                         CAktN()W 70 AEAETOALICINSEDAGCNV
                                                                                                                                                                                             (833)73                            3
           Pleaseread t ese ter sand conditionsofuse beforeusing t issite.
           ''
           f 1'
              ,eT'kkx'',
                       f'
                        k1uprctmtltleai(Mptan!;t'j  )rq v
                                                        eét'lb3esï.'
                                                                   z('kv'ww çuj)''cm.  et'tk
                                                                                           '/.)!?t'':J                 re-$'le'ïl!;o'.
                                                                                                     :)1'kt))$com ()r!l'             ?'e''t'd J)n?4.'ljèpcta:ejb?www qut'     Jr'emeh.t)httk(:
                                                                                                                                                                                             !har'gc=':4'kE)yu.
                                                                                                                                                                                                              sprg 'rnts$1tç?'/
                                                                                                                                                                                                                              'lk
                                                                                                                                                                                                                                'ï;
           ',tk
           t  lr'ilfyyk;ura'J;ser!ttt.
                                     'â!h?!à'.
                                             qttTerrn.
                                                     $,AfU'  ?,,!!tUef'nM'::''or''Agret'
                                                                                       :ln'!enf-Effyr)u.3o noT.      'jgr1
                                                                                                                         .,v ro atrof.
                                                                                                                         :            rhe'  J;.
                                                                                                                                              '.
                                                                                                                                               pFT.rrfsrx.2o notusth:h$t':'
                                                                                                                                                                          r:i:c'
                                                                                                                                                                          .
           i5'TACCESSING CJRUSING .
                                  t%t6*PARTOFT6F5 TE YO!aAGRE6fHA?fOU h/kk':REAO LJNDERW ANE7AND AGREE ro BEEROUND 3*7hfISAGREkKlENT ï/YC't.iDO NOT AGPEC
           TO BESO BOUND.DO N0TACCEX.SOR USFTHE GITE.PLFAGEREAD THFE.E'TERMGCAREFULLY I'HE:CONTAIN AMANDATORYARBITRATION PROVISION ANDCLM S
           M TIDN WAIVER-


       '
           tlseoftheWebsite
           i!yla:113jrr#$1%Stté.y17kJ4t:
                                       ';jj'esyqfx:rr;vnn
                                                        veuvsxtlkaler:7k,à't!,a;!#hqllzjtcst't7fz)lrtzjr1iycqkic4!exdkariatlrtztarjS('
                                                                                                                                     ;t.ln(txeIràr.
                                                                                                                                                  ''
                                                                                                                                                   :ttlhszsl!yC#*PJ'nçwrb!zkte
                                                                                                                                                                             lcjyfltlarea!1e!asr:t):!c
                                                                                                                                                                                                     ktj:lc)frtlydjf'lrpt'
                                                                                                                                                                                                                         ygr'
                                                                                                                                                                                                                            tytntkfcylc3:e
           zrpfovsnceoffctuderlke (L!)ytj.
           s                                      u'a$21notLg' .kerhe'' sttf?fc4rarlyptlrpo'      ï;e t')r$rèanyrnq
                                                                                                                  ytnnert'Na!'Jlfajaresanylaw ord'         egusarçon f3rthatknfttngellhetlgtnlqof
           > w supremehealthpfanticoenorerxythrrdparty'(3)anyInfclrtriatst)oordrytagrokqdedrovvww sk/f)remeheaithptansf'om t')yyouwtllrporvlolateanylaw(.t%Tegulatjon>(
           lnfrlngelhenyhtsofe;wkNsupremehealrhplanscot'rhtvranyrnlrdppidy;(4lalltnfnl'matsonthatyouprovldeeot1sdnt'onnertlcna
                                                                                                                             'nlhthei
                                                                                                                                    'krekej.,ntvme'.eunlailaddress.and
           clrheîlnformallon)tsIrueandaccurate lnd4!i1youact!aultnorizedandabhe:0fuiftiland perform theobllgx4tponsaadmeetthecond?ymn3ofauseras'                         m eclfied heresn Fhis
           Qgreerrjeotprovtdestoyou.apersonat.cevocable.lsrntted,ncn-exûlusive royatr.ftrec.nor.fiublicenseable non.transferable I'censeroxzsetheSjteuorldfccnedooyouf
           rarhrlnilefscornfljùe3ncewilttll-,eTermsofthisAgreftmenfYot;rndypnntatnddownloadrrlarerpajvandknforrrianonfrom the%1!elkoleb./foryotarpetnonali.                jse rlrovèded rharasê
           hardcopdes.  contalr?a@jcopyesgh:andotlerappltcablenoljcescontalned'nsuchfnaterialsarhdSnforrnatkon NotwEthstat              ndlngtheIoregosrlg.youmaynotmacjgfy,traossate
           detomplect'eatederlvatdveworkts)of.cogy.distrqbute.disassemble brozdcastvtransmktgubljsh.removeoraltecanypfopnetarynot?cesoriabeso,jlcensesubirccrlse,
           rrarls*e seltenfrfoiframe exploît,rent hease prsvatelabelgrant.       4securtry lnterelsfpriorofherwtseo:e theWebGyreirjai      nymantnernoîexpresst     y perrnhttet
                                                                                                                                                                               d hereln
           Spetjficaily andbywayofCc'ustre3Tlonandt      nottjfnhtatton.youmvqynot(a)separateanduse&3nygraphpcrx.photographs,clrorheraudio v'            psuatorvltleoelementsfrom the
           ltzompany'tr)gtex'
           i                    .orraaTeftx')lwstrjouttheprlorexpreGswntlerèpefmsssionofkovwsupremehtralthplanscom and/c)r;t&lsccnsortsl;(b)usean9Hdcepl                 ktnk*Gpagcscrape.e
           'robot.-Ypder.*orolherdevocttpTogratr.scttpt,apgorhthm ormelhodology tt7r           3ttefka.afqurre copy.ormonllor:nyptlThtlonofthe!yteor!rtanySvzlprtptoduczatsrcsrcumvent
           the nalpgattoriaiMrkjcrure($frheïktt.ztooezratn oratternpttoobtë   atnatnymatf?rjpltl:,ciotumentf;.t7rIrlfosmatponrhroughanymeonlnotpurpouctyrrtodj          aavxlélablethffltlghtrle
           Sire,(f7)poot)gscan.ortest!hevufnerabrthtyt)f!hebitflcranynfltwcbrktonnectedtotNe$81c.(d)useanr?t             levttre.Goftwal'e,c)rt'outpnerfltnterferewtththegcoperworklngof
           rneS$Ll(!(a?ariytran6actlt')rhCtlnduftetltantbeDte'  .(eifcrgllMeaders Impei'skxnJreapiitrfhtpn.(:Tfltherwlserrhanlpulate tdentfftersg7oTde,rtcidlsgtilt;izyourSdentït'yarthetprpg3n
           c;tanymessegeortroorçmlrtalt'      inusendEowww.supfecl3e?lealthprarh:scomont/rttxrottghjtheSpt4);(CIust    at6eSitetoharve%torColleue-mailaddr'fzystl:      sofothf!rûcsntôf't.
           inforrnarkcln 4Jrêg)userv htvRle$n.3rrhanrler(hatGotljddamage.dkf.pxnraçeortltherwi%enegafr/elyImpl         actW'ww Gtzpremtâheslithrllarisfcrn Tlelicef'&tt$grtinttdtly
           '
           Nkvw.suot'em.ilhea4thpzansc28rn?erm;n.:
                                                 )teifyoud.
                                                          nno!comp$.wkththegf
                                                          '                 z1erm.
                                                                                 E.
                                                                                 ';
           Tbelnaterl  ai.kraages.and:e>TonrheStlef-Cool>znt''lpsprotettf!dbytzupyrtghtocderborhkinhledStale:afndToretgnlaws'FîtletorheCofllffntrernasnsw1th
           wwvk,suprerrleheaithplxlnstclm art:slltznsflru..AnyuseoftheC'arttentnoreyrprt       asslypcrmlrtedbythf     zsel'ee'msandCôndktions1:t'  lbreauhof(r)rJAgreemer)randrfbzty'   zkodate
           zocyy'
                sgl'yt,Tradêmark andràrplertqlwri.tk-orblenranUfealures.   4rcsobleE' ttp:lchêngeï):(erralnatlclnAt:houtnrattte (n!.T)eedpltlrlalt11M'rot'çn t'
                                                                                                                                                              jfUV%/W gupremeheaàlhplanscthf'n.
           AHr'gtt' qno:e'presslkgranted becvpirtarertlserkedtot
                    .                                                xve'm sapfemehealLhplanstoc!and stl;âkf-  'flrt:c)r'
                                                                                                                        â.hfyi3uvit
                                                                                                                                  nla:eclnyoftljese'fet'rns s/ouriytlTmissit:rto utsetheCorltertr
           auïomatttulllyterrnlrialf!!iamd ytlu m uçtTrlrptrdlrltelydestrc!yarnycclpjesyllu Mavktrrtadtlofanyporlhonk)fthe Ct    arktent.




           LlmitatfonofLiabilstyand DlsclalmerofWarranties
            I'hteu'l
            '      ieofslnl:*9$teand thdNCooter1:isaryotzrown rtsk %%her'li.
                                                                           li
                                                                            ;/r:gthe%It/?.nforrne311nnwi1ibe?rp1n'
                                                                                                                 pzrnir!t!dtwfsr/! Ime'rj;urn!h.,:r'na?bet:eycndrtteconrrf7ia'ld jurt'Ed)?.:tl.
                                                                                                                                                                                              flnD
                                                                                                                                                                                                 'f
            www.tiuprerrletlealthglcm:ycc'm ancjdt&supgllcfs.Accofdsnghj.- vd.supr'ecsefleadGplaï,s.caln assume'    .ërhrliis
                                                                                                                            ablllrjfororrclarkcgtothedelay fallur/atrltczTruptiflln.ot
           corrtlptlorlofartydata oTiltt'erxn/ormatëonIransrnkrted lncorlnecrlonw!th useaithcSlte.The'Lteaodtheconten:areprovtdétdonar 'asjtland *aGovilllabie-trass:a$Ad mcty
           ynctude errors omtsslizns.'Jfotherinaccurallts K!OREOVER.www lupfemehedlthpfans.tornMAYMAKETM01)4171C/t41'10#45ANY/DRCHANGLSE)N T'r4!SSI1                    ''E0R1N 7F#E
           MAIIURkAL:AND INjKIRMA-tIû)N AVAtLABLEON 4HI!iSlISA1%%'f11MEAND F'f.            ;RANYfIEM ON m 4m &upremehexllttlplackscflm MAt(t:bNf.        )Rf7PI'
                                                                                                                                                               9ESirN1J$1;ON% Gi  .;AllAN!'8ï.S
            ORWARRANTIESOF ANYKIND.EMPRESSORIMPL!ED M TO FHE%L$$7,tœlLl'                7'? COMPLE'TENESS 'ffMfLhN655 RELLABILfTY LEGALETK 09ACCURACV OF I'HE
           zah/w.suofefrterieatlhplanti.tmm %Ei?NZît2E%LIR 1HEINFORMACION.ûONTEN1.MAIERjz*1L%.PRCJDU'        ;I13.ORf)IHERSEFWSCEX.ORINCL.UDI:D QN OR O rHERWpsf:MGDtJltkvqlL#îët.n               f
           ON C'H!C19'TiiYlli  -'EAPRETSESLY Ati#EiiIH>,rYDL'R U%E0/Th$E%ITEjsA1YOURk)t&N Rfsi       f f(7 1HEFULLE5TEXiEN1PERMiSTSIBLEBYAPPLECABL.EL-%%'
           www gupremqhee3lthpjanl.qrim fJ$%CLAiMSALLWARRAN 11E% Expf?itbtqORIMPLILD INLLUDiNG BUTNf)rUMIIED ;0 TeElMPLCED WARRANT!E%OF&'kzf8ANrA8PLII'                                  ( NCIN.
           tNFR'NGE?h/EN1'.AN17l;ïTN6%i!2f3RPZ     ARrICULARPURPGXE.www.cupçemeh/althplansccim Doi;bN(Jt'            AéRRz1N11HAI'rhli:INFORMAFIC)N t.'ON CENT.MAJilfiszAt& PRUDUC:%
           (311OIHi:R%i:RVICLESjNCLUDEE)ON OROTHFRWiSETMADEAVAPLAYLE I'C YOU rHRULIQ'ai-1TldES)TE AV#iNsugremehealthplar!sttorn':'iERVER%,OR E$.I:f-/RONIC
           COMV t   uNSCAFSONSSENVFROM www suprttmehealThpranscom AëFFREEOFV9RUSESOROTHER HARMFULCOMPONENR .wwA supremerleaktbpiaëns.tom ALSCJMAKESN0
           MEiPR:%ENTATtON.GUARANT'EE.OQWARRANT''/THA'FFHIS'NEBGITEWILLOPURATEIïRRORFREEORIN AN UNINTEMRUPVO VASHION
            T't:
               lrnemaxjmurnexten:cbera'rlted rlylaw.tnnceven!sihxltlwww.supremeheaithplar!stom 1t5fireniiclrs.Irssuppljerf;.op'any($339dpartjesmentlcsneflorktheSlttkbeIsatzleltlr
           ar!ydamageS(lçncludlng.yvgthoutitrnplarst)npndsrectpunltlvc,mecfalSnrldenratorconseqtlerktjw!!damageqptwrscynaljrsk
                                                                                                                             ury/wrongfuàdeath.'or;  tpfofftsotdc4magesresultirtg
           frcim 'fastdataoltmsine' s'
                                     sinlerfupyâon)resutl?ngftof'
                                     .                          n tneuseoforinabilst:tou'
                                                                                        ae rheStte urttleContenl,the deldyoftnablfitylo usethe' iklte i7:frzxn clrlyjnformatlon
           Contenrwf' narertal'
                              & cjrwww Eupremeheatthplangcom Servkteslrliludedoflcrotherwlsemadeavz     aslabieroycluthtough!he%:t.whetrherbasedin cocltracstor!.strlctf'abllits 'f.
           ztoti
               nerwpsc .
                       .5
                        s'!dwheltnerornotwow suprtymenead:hpianstoj'n.ETslicensoj'qz?!sGuppliers.orJrilfthrrdpartïesmentionedon the %Ee rkavebfzenadvlseöofttlejyra,
                                                                                                                                                                   lilbpiptyfzf
           GuchJamageswwwsupremehealrbplanscclm,itslltenscrs.ytssuppllersc?fanythl?rlpr     açllçzsrnentl
                                                                                                        otn/!.'
                                                                                                              .lor1the5ïte&hajlt'eCsabletbnlyto4heexter!:efdk
                                                                                                                                                            c:oaldafnage:
           tnûufrei
                  ;lbyyou.Ttoltckexf-eedU î 11f)0 Ar*ycla'msarlrangirhconneclltlnwilt3youruseoftlheSpteoranyCofltenïrnus.rbebrciughlkvjthinfzrne(!ifvsàrçJf(l'àedate c)frrheevent
           gtvieh,
                 jjrtsk'
                       j!î7Skzthe:
                                 y'
                                  t7t'o$4t'
                                          KCurrtd
       '
           Usersubmlsslons
            fot.laj
            '     jf'eetha!yoi.lwïsdf'It'zli.
                                            tpfoadortrx.
                                                       bnc.
                                                          ,k
                                                           4llranyt.t'irnr'por)p('.atdt'
                                                                                       .lf'lsorronteri!()faoyrypert)j   'heCllt:
                                                                                                                               etl'leà!'kr!
                                                                                                                                          'ft'Sflgdtorvis.'llareak3krjghy'
                                                                                                                                                                         :
                                                                                                                                                                         1ofaaypt1rty B'y'stltlrntttrng
           commuotratkornsorcokatenttothhe'       5à!eyos, d..
                                                             lgrt?elha'
                                                             :          l'
                                                                         rylktrthsubcnsssjof)$49non.k'tpnfidtàppllkslff'
                                                                                                                       )laIlpurposeeylfylaumakeanystytlrnly.hurintot'he'        siîe't'
                                                                                                                                                                                      zïhfyou'rubjnddflje
           titjslnesstnfofmarion idea concepfC)Tbnventïocstowww slzpremeneajthptanscor.                   nbyema'tyouautomat'fas'ygraolhorwarran:thatrheownersafr                    jucqcontenforicjtetsectual
           propecyha<a:presstygrarlted>wwssjpremehecAlthplx              ln'  scflm arcayalry.freeperpetuaf.lrrevoceqjble subtscerhsrjtlleworfd.wtdenonexciostvelërênsetousereprodttrerreote
           derlkalivew'czrksftom.modffy,pubilshtetjittranspate.dtstrtbute.perform.anddtspday(hecommuntcatltAncëscontentlnanyrnedgearmedyum.GhranyfofrrtyZrmet,t                                         ')efurum
           row kncw'norhereafterdeveloped lfyouwishtl
                                                    :lkeep dnybustnesslnforrnatton.Lclees conceptsorinvenrforqspTwareol'projnrietary do notsuthmltthem 2c1Ehesitec.f'!f7
           G w suprerrkpNealthpiilnsfam I;yennatl

           AdvertisernenG,Searchex andLinkstclOtherSites
           w' wfw .suprernehealthplanscsm mayprcxadeItrtksto(htcd parlywebsltes.www Sklpremeheiltrllpians.trarrjals.orrjayQelec cerlalni/eilstretkafkprl0rdP/rittkfmnlses(:$Gearth
           rerrnsyfauerqeranuwww.'     supremert
                                               ealtrppianscclrrtmayagreetolllowadsferttserlttyrespondtocerrainveart:tzteçmswtthadvertlsementsorsgonscrtdcontent
           ralpeamacareusaaot'gdoesnotfmdcrsethecooten!onainyt/urd.partywebsfteswww.supremehelAlthplans.cc,m psnotrespfprslbleftlrthef(mtentotitnkedtnjrdpartysktesSile:           i
           frarnttdw' zthirktheSireEhlrdpaqywebsllespfovjdedas&eart:hresuits,orrrljrdpartyadverrlscmentry.anddoe!    inotmakedrwregreserltariorklregardii'!gthekfccnten:o:
           accurat'y Youruseofthjrd.partywebsltesjsiat'yct)rown rlskandGublect(othettttt'nryar'd urJndîtlîtm:ofuse and prbvat'ieor
                                                                                                                                 aljoesftnrsuchweb&ltes.

           ELECIRONICCOMM UNICANONS
           whenyou u&etheSkte otsenu e.rnzplsrous youaretoporrlul     qtcatlngtv'th uselectponl
                                                                                              tally '
                                                                                                    fou tLonsentto $ecet
                                                                                                                       vetronnmulAltatlon!kfrornu!kelectronscoléy Wevkr
                                                                                                                                                                      til
           commuruiatekvlthyoubye-madortzypostsngnoticesonorlhroughthegteYauagreetharallagreements notfces.disclfvsure.               sand othercommunscatyoru thatweprovjde
           to you elertronscally sattshzanylegatrequfremenrthatsuctëctzrntrunloattonsbekn wrktqog

           MODIFICATIONS
                                                                                                                                                                             M ENJIVA R ATTA C HM ENT T
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 45 of
                                     100                                                                                                                                                                                           PX 1
                                                                                                                                                                                                                         Page 262 of679




       '
           rbeAAARuiesafeavallabkearwts/w x4d:orgot'bycastlng1.8f.h3.JJ%7879 ifyouknslsatrla!15ktyarlcln '                   dvww.sup,emehttalrhplansA-r             zmw1t$prtlsrïjlltyreknlbufseyota%îany
           staadal'clflilng feewhlchrnayInavebeei'            krequliedundetAAAIlult.lonceyGulnak'       c thotsfledrlwww itiprelrlehealthpicAn&.uornlnwrïtjngzlndptovtdedacopyofthearbytratnon
           ptoceetsifxs Hotqffwe;lfwww suprerrhetheahthplanscom ESthepïevzatliogpartjm ttnearbiîsatlon apptktabjelaw mayailt,w thearbltratoctoaward attortneyï.                                     'feesandcoststo
           www.stl.:p?i?l'rlehealtlnç'lan';t-
                                            ..
                                             atn 1ff:'.jfe'Ilny;'eac,tln!he.A..
                                             '                                A.Aisl.
                                                                                    $nava;iatnle rrep.
                                                                                                     :lr
                                                                                                     '
                                                                                                     , ''
                                                                                                        ltesqha11mot'ktq'jplyscslecrarl()?f')eTrlj:tlltratït'
                                                                                                                                                            )t'lft'srtzn'
                                                                                                                                                                        s Thttar'bi!ra!t$7nwllIt'le(Lllndktc.2f'd1nrhe
           cjrytlfHollywoctl.Floràdo butmayproceed telephontcxyll?iftheciahmantso chooses




           WAIVEROFCLASSAG ION RIGHTS
           GNY D1$PUrtSARISING OUTOF(ZQ REI.
                                           A TCNG rtlYOURUb:08.rhtibS1TE ANYiN9ORMA1iON fou PROVID:#Iz%1'tdiS1fE.1HESE1EI?&l%(lNtLUDING IHIE#RF'ORMAIIUN.
           PERGORMANC:ORALLEGEDPREACH),AND''QURusiè091HE$171:SHALLSEbuBhs
                                                                        fiqv
                                                                           ' l)1NDIVIDUALLY8YYOU.ANDbHALLNOCBi%LJBIE':C.JTOANYLLASSAC!
                                                                                                                                     'IJ
                                                                                                                                       IJ;NOR
           FiEPF IESEN1'A'  rpVb$:AIUbBYENI'FWiNGhNYCS:#@;       5AGREEMEN1,YOIJHEREBYIRREVOCABLYWAIW 'V YRIGi              -ll$017MA#HAVETOJOINCLAIMSb  & 7*1THob1iOFOf1-11:R$1t(
           parlzitl/palk!'a';v:memberofaulassofcladrnantswithrqspet!ttoanyclakrnsubmpt:ed (0arbdfatkon ThepartlestctlhjsArtl'tratjonagreementssGknowletjge rhilrtttlscl    ossaction
           o.rhtN'et)C,i'
                        naterla!'
                                3nï:essentiaito lhe açtljtratsorlofarkyd'srhuresberavee:Athe parttesandjfinonseyerabtefsom tMeztlreernenttoarbttrateclatm s ifanypnrtlorhufthjsciass
           acrit)rwa'veriGljrrjrteclvc,ded.orcannotbeenforccd therh:heplrls         esagrcterrten:tkvarbttrateshap)t)ernullandvald Yt7UUNDERSTAND!vi./
                                                                                                                                                     q!B'/AGREE/NGT!   :)rH1%('
                                                                                                                                                                              .M SS
           ACTiON WAiVE'R.YOtJMA#ONLYBRINGCI-AIM!SAGAINSTw'                wvw 3upferntlheallhpïanç.tom iN 3XhkIND'I'kt'DUALCAPACfTYAND NOT AG APLAiNTIFF()PCLMS MEMSERIN ANY
           PURPORT'ED CLASSACTION ORREPRESFNTACIVEPROCEEDING




           Artn'.i
                 'iealthic!surance 6;ftr''
                                         ë'tu'csLi?gal
           4O!ELûsOI.jsBlvd
           St3ïteâ3'J
                    '.62'?
           12or!1
                .auderda)e,F'1333t)1
           ErnajIpcjvaq?@www .Ak3;$s/zmeherlltrrfljaflt.ût3m

           CompleteAgreement
           Eixceptasezprest
                          llyprcwdedInapartàculclr'legatntvtzce''onthfzSl*.ec)cvrae.mzvilfrom o &w.sizprerèeheai:nplans.coll:tlnqshgreernentandr. thebvww guorens/zl'leasthgtaas.ctrt7k
           Pnvacv Polscyccnsf'ture(r!4?arsr?reagreemer!!betweenkouxlndwww lupremeheatthglxvqt   rcorrtwqtb reGpet:!ro trle i
                                                                                                                           aseotthe5)1ezlfnd Content
           $tathyprovpslc'nc?fth'sAgreementlsFoundt:. lbetnvahdt)yaoycoonhavpngcompetent)uftsdFc:ion,lhelnvalsdsrjofsuchprovpsltntnshallnotaffec:ttlevalidltyofthtremafrlprtg
           prrwjstonso!trlqsAgreemefnt.whlc: shalix'
                                                   et'nxzîoJn fullforceand etferl.NqwarvedofanyofrheçeTermotihallbedeemerja fucherorconrîtnuhngwalvemofçuûhtefrn tzr
           cordkrhonoranyothe:rerrn otcorsdstloç)
           f.201fpNvvw.lupremehyzalthpianstern Allrlgtytsrescrved




                                                                                                                                                               M ENJIVA R A TTA CHM ENT T
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 46 of
                                     100                                                                                   PX 1
                                                                                                                  Page 263of679

       Sup=                                                                     CALL
                                                                                   (8
                                                                                    NO3
                                                                                      W3
                                                                                       1&1)
                                                                                          CP7
                                                                                            îA3
                                                                                              KT5
                                                                                                OA
                                                                                                 -L'CENSf(
                                                                                                         7
                                                                                                         3AG
                                                                                                           1ZNI

         ContactU s                                      Ehd/kl
                                                              k.
                                                         r..éu2'x
                                                                L:1..(J
                                                                      .r.2......
                                                                               xtx9:
                                                                                   .t.f.f.
                                                                                         .t
                                                                                          k,m?sG.-.trT
                                                                                               -)    '.
                                                         ADDKESS'
                                                                .
                                                         .4S
                                                           $
                                                           2,;
                                                            :
                                                           .. v.r n
                                                                  'a--..;
                                                                        .r.u''
                                                                             2%
                                                                             : -4r.
                                                                                  1&
                                                                                   .c
                                                                                    !qk.u
                                                                                        .:
                                                                                         2aj

                                                         -.uk+
                                                             J    -'U o...


         EMAI!ADD/FIJE 4t                PHONFNUMRFQ *



         Hî:lw CAN k%'Fi
                       -lEqtB::7U:'i
            Wllu4tx'
                   )/eytâu!()ok!ngfor?

         M6S5.At'
                Jf




                                                                 M ENJIVA R A TTA CHM ENT T
  Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 47 of
                                       100




                                                                                        Find Freedom w ith Free H ea1th
                                                                                              Insurance Quotes


                                                                                                                         :
                                                                                                                             é*4@
                                                                                                                                @ *. * @ .
                                                                                                                                                                                                                                     )
                                                                                                        60602

                                  qsx.k$:ê.:.''...%xqsl.
                                                       è%%.                                                                                                                     lkt.?
                                                                                                                                                                                    .îoqai
                                                       1j
                                                        t.'
                                                          #k
                                                           .q
                                                            t     't
                                                                   >          ''.v...
                                                 o ..'ot                                                               mDle No Obl'' on
                                                                                                                                      %R.''>*.1:.4
                                                                                                                                                 '7
                                                      ..    .Fï3èp$                                                   ''
                                   . .. ... .                .-
                                                                         '.
                                                                                                                Fast Sl                     ''.d'
                                                                                                                                                /
                                                                                                                                                 ..'
                                                                                                                                                  4
                                                                                                                                                  '*...
                                                                                                                                                      ,,                                        .
                                                .                   p.        '         ?1.. ?
                                                                                        :                                              .                 '                .''               '
                     8                           c             .                            .p
                                                                                             zk
                                                                                              .l
                                                                                               .j
                                                                                                tè'.
                                                                                                   .4.
                                                                                                     tê(..
                                                                                                         :                      '. n.
                                                                                                                                 'ts:L t.
                                                                                                                                        %.
                                                                                                                                         tj                                 .           è.              '.'î
                 .
                 .                                                           ,..:.s:.
                                                                       ?,8:u .                                                                        ..,.s
                                                                                                                                                          .s.v
                                                                                                                                                             .h:
                                                                                                                                                               .4x1y..yi âjst.
                                                                                                                                                                     ..             $.
                                                                                                                                                                             jk.:.....sa
                                                                                                                                                                                       sc,...x
                                                                                                                                                                                             . .
                                                                                                                                                                                               ?.s'h.
                                                                                                                                                                                                    .v.
                                                                                                                                                                                                      x:vs. .
                                                                                                                                                                                                      '
                     .
                     .'.                     '      èl       '' .        C+ 'G IVA N OSs& le eedentmatketp'acefe heaH e                                Wi#œV >                    '-*=' W'ï*' ''
: ....y
    j4
    (                              '.
                                .p v            l.       .                    %.ha                                                                     k.&t.      s..a        .
            h.
            .
          , .k .. ..$)..                                                                .            .                                                     . ..                                     .           -:,..z<yw.
                                                                                                                                                                                                                         .
                           op     .                                                      r1L .. .       ..@.                 xsA'k. ..' <''llï'q>''                                                  '
                                                                                                         ..                             ..opè, .'
                                                                                                                                      ,>q                                                           ,*4.

                                                                                                               l cigno                                *jZPEKITYLtFE                                                   &V l
                                                                                                                                                                                                                         /0.
                                                                                                                                                                                                                           4.
                                                                                                                                                                                                                            1
                                                                                                                                                                                                                            th
                                                                                                                                                                                                                             pj.
                                                                                                                                                                                                                               et'




                                                                                                                                                                                            M ENJIVA R ATTA CH M ENT T
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 48 of
                                     100                                                                                                                         PX 1
                                                                                                                                                        Page265 of679

       Supa                                                                                                               CALL
                                                                                                                             (N
                                                                                                                              803
                                                                                                                                W'
                                                                                                                                 3
                                                                                                                                 I
                                                                                                                                 CS)
                                                                                                                                   SP7
                                                                                                                                     EAK
                                                                                                                                       3T5
                                                                                                                                         OA
                                                                                                                                          -Lt
                                                                                                                                            CENI
                                                                                                                                               ;
                                                                                                                                               E(
                                                                                                                                                33
                                                                                                                                                )AGNI

               Fillin this shorthealth form and click subm it.




               DO Yf.
                    xlHAVEANVHEALTBCONDITION!F                                                          C yr.s rz No
               AREYOUA SMOKERC                                                                          C 'rfs &'Na




               S.'REETALU REIA'                                                                         CtFY.
                                                                                                          Chicago

                                                                                                       21P'
                                                                                                          61502

               PRIMARYPI
                       -XNENUMBER:                                                                     EMAILA/DRESS:




               LN ctdtk:r-g''
                            Jatlrnfr'$gg.'eexj.  mesy'..
                                                       clnsest1x)Rzp'lmey?eaEtdsPiarstascnecfcre%e
               rkzrrg-o oê7r:J zxzfthe:kernarkkehl-ggartnerstfzcoctactrrltattherqtàrrs       berarldaddrest;
               fzeklvded zd'
                           itfl'r&.a#-lt.equrittpxwo?tcôtrualr'iltst/htsoftalkf'forratytjû%çSutybgklfpêqilm.  n
               4'zepreT'es:c'rt:errlcr2t,:.a-ï.a%=d'':!
                                                      C&texr!x!ei*A1::,1(;:e:ïè$  .èltdsrg
                                                                                         'lergraf.tttt/atlrsy
               vgoaeure$snct*concllrzorofoozchasxr'!rarrvprtl:ef'          rygoc/d!tJTliervotteâ4ndrhat2mœv

                7r7'3pea:ktj4w..
                               $:1%:1)xlreqre-n-atyvefo<aqtlsat:
                                                               esuttuutprcrvsdlmgcorGentphpttaseealt
                vqzprernebfaltpptarx'&com at(8331-135.1*.63.8y'uxlrtgEtx'lfsllrln,d.7taagre
                                                                                          'etrlt'hete!r:4$oï
               rJt?kP'flvm'tqjD'
                               ztlt




                                                                                                                       M ENJIVA R A TTA CHM ENT T
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 49 of
                                     100                                          PX 1
                                                                                               Page266 of679
                                                           CAutNGW !0SPF-AKTOALtCENSE!I
                                                                                      'AGENT
       Sup=                                                  (833)735- 3

        Carriers & Partners




                                                        M ENJIVA R ATTA C HM ENT T
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 50 of
                                     100                                           PX 1
                                                                           Page267of679
        *.Delph'Fsr.arlcla.
        * DzrectGenetal
        *.D'!R1(.
                '
        * eTeleoi
                atzrelnsurance inc.
        * Etinancjah
        * eHeatth
        *.Elet:trtc
        * Elephan:
        *.Fmblelnaealth
        * ErtelnsuranfeComoany
        * Psurance
        * FallonCommunttyHealthPlan
        * Farm Btireatl
        * Farmûfs 'nsurartce
        * FidelityLife
        * FlorlclaBlue
        * Forefron!lnsurance
        * FtAfester:
        *'Focegralnsurance
        * yocrls
        @.Freewaypnsurance
        .Gftco
        *Gejsingerlnshicance
        * Generarlon Llfe
        *GenworthFinanclal
        *GetAuto
        @Getinstlred.com
        *GHi
        *GMACpnsurarnce
        *Gtai-tealrh/Norvax
        *GoldenOutlock
        *'GoldenRuleInsuranceCo
        *GoMedzgao
        @Grea!West
        *GreatAmerlcan
        @GrouphiealthSncorporated
        *GuaranreedBenefits
        *GuardjarlLffft
        *GuldeOne
        *Gujdeptztnte'.:;olhirjons
        * Hanover
        * Hartford
         *HartfordFlt'e&Casuapty
         *Harvark  .lCom monwealthiiealthPjad3
         *HawaiiMedscatServdcesAssoclatpon
         *HCC Insurancehoidlngs
         *HeatthandLifePlansofAfnecjca
         @.ideatlh BenefitsOne
         *HeatthCareServceCofp.
         *HealthChoiceOrle
         *Idealth lnsuranceforFveryone
        * Health lnGuranceSefvces
        * HeaithMarkets
        . Health Now New Yorksnc
        * HexalthOpttonOne
        * Healtb PartnersofPh,ladelph/aIlac.
        @'HealthcareAdvisors
        * HeafthcareAltefnatives
        * HealthcareD'roct
        * HeaithcareSclutionsTeartn
        * HealtheDeals
        * HealthNet
        *'Healthplanone
        @ HeatthplusofVichtgan
        * i-lealtlnsflring
        * HenryPordHealthsystem
        * Htghmark
        * Hll.çrarrlnsurance
        @ HIP lnsurance
        * i'ltscqc)x         .
        * Hcmesnsuraince.com
        * l-toraceMann
        *HosgitalSen/lcesAssotlatlonofNEPA
        *HPO
        *HRBClnsurance
        * Humana
        *icanBenefitGIcup
        @IHCHealthPlanq
        *lMO
        *SndependenceBlueCross
                                                      M ENJIVA R ATTA C HM ENT T
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 51 of
                                     100                                             PX 1
                                                                            Page268 of679




                                                       M ENJIVA R A TTA CHM ENT T
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 52 of
                                     100                                          PX 1
                                                                            Page 269of679
        *.Iaructent.ajosAmerlca
        . pk1RE
        * QuoteWtAjz
        * Retlatluore
        * RenlissartceFïealthîepvltenCtnrp.
        * RSA.
        @ SAFECO
        * Sa#eguard
        * Safewaylnsurat1ce
        * Sagicor
        * AanHealthPl   an
        * SecureHcrizcnG
        * SecuredHealtb
        * Security.HeaithPlanofWisconstn1nc
        * GeleclQuote
        * 5etectHea1th
        * SelectouoteAAhi
        * SerqaraHeallbManagement
        @'sentrylnsuranceCompariy
        * SbettertnsuranceCompany
        * sierraHealthservlt'es
        * SlmgleHealt'
                     h.SlmpleHea/thPlans,;nc
        *.Sim pleJnsuranceLeads
        * SelkdouoteLLC
        * Fkpertrtlm Dtret'r
        *'Spectrum Health
        * SpringVentureGroup
        * Stancorp F'lnanctal
        * GtateAuto
        e RerllngSentk,rHealth
        * GljnLlfeAssuranceCompany
        * i'évtssfle
        * Techlnsurance
        @ TbeGeneral
        * Tlne Harrtord
        *TheHartfordM RP
        @ TheiHCGroup
        * T'heRegent'eGroup
        * FhreeQdversHoldlngs
        * ThrtventFinanttalforLutheraos
        *TIAA.CREF
        * Y'btjronjnstiranceset-vtfle'q
        * Tttan
        * Nadet$lllsuratlce
        *Transarfherrca
        * Tra:eltlrslnSuranCeComgany
        * Trycare
        *Triple.Cklrrtr.
        * l'
           rlstate
        *Tryton
        *TuftsAssociatesHN' ,CI'nc
        * FW G
        *TXlnsurance
        *'Q lnsuranceS'olutionsLLC
        * Ucare
        * tlndfledRtghtmeö
        *UnltedMedicare
        * UnftedTeacherAssociatellnsCo
        *Unltedi-leallhGroup
        *UnjtedHealthcare/unltedHeallnone
        *UnltrinDirect
        *LlnjversalAlnerlcanFirtanctd)Corp.
        *UqiversalHealthCare
        *UnjversityHeatthCarejrlt
        *Unum?rovidectCorp.
        *.(JPMC Healrhiyslertn
        *USFinancialL?fe
        *USM .
        *LJSHEALTHGroup
        *Uslrsufanteonline
        *'VanguardHealthVentures
        wVelapointPersonallnsuratrwe
        *WEAtnc.
        *WellfareHealthPlan:
        *Wellpoint
        *.WesternK:VotlthernLtfe
        * Western Mutual
        . Xt-Healtln
        *Zurlch


                                                       M ENJIVA R ATTA CH M ENT T
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 53 of
                                     100                                          PX 1
                                                                             Page 270 of679




                                                        M ENJIVA R ATTA CH M ENT T
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 54 of
                                     100                                                                                                                                            PX 1
                                                                                                                                                                           Page 271of679

       Supzgzw                                                                                                                              fAL
                                                                                                                                              k
                                                                                                                                              (N
                                                                                                                                               80W
                                                                                                                                                 31
                                                                                                                                                  30)
                                                                                                                                                    SPE
                                                                                                                                                      7AK
                                                                                                                                                        3TO
                                                                                                                                                          5A
                                                                                                                                                           -LI
                                                                                                                                                             CINS.
                                                                                                                                                                 ED
                                                                                                                                                                  3AGEN!

               Fillin this shorthealth form and click subm it.




                                                                                                  V


               DO Y0U HAVEANYHEALTBCONOtTtONST

                  r' AkDS/HCV                                                     r' ALZESMERSchsEzrus:                  1- MENTAEtLLNESZ
                                                                                                                                        G
                  T' Dt/kBE'rf.s                                                  r' UUNGossokt;E                        r rANtE
                                                                                                                               'R
                  C' uvER(I'SEASE                                                 f- suBs'rAxcEpkat.isE                  1- HEARTD'SEASE

               AREYotlA SMOKER?




               TTREETADDRESS




               PRIMAFIYPHjIJNENUMBER:




               b''
                 s'
                  .'ltklng'Z
                           -xubcveIgn.'eexcmelsctmleottf'iuspremeH'ec       blth$24.4n%'a$'ceœcfzheGe
               'af'fefstzf(.
               t           !nt!17fthelerrerkttt'% px%çtznes!.Lk
                                                              4t'tyf'tr $Reatther'xirnblteargdat'ldfr
                                                                                                    esk:
                                                                                                       i
               rhrt:yktledwztt:fro.xaf'l1>t   lufltxb:%(tt
                                              '             cQlrraieaclzifbfrbêlcrvftkrflliitk
                                                                                             .om&,
                                                                                                 'fltkchjltlrslt;eJvA3
               cz.
               j  'aprececnrùlednra'Jro.da'        k't'
                                                      l'k4li%t'er mtbb'
                                                                      ikqge'gt)fefr'waljtèfr'derstyar'drhatm' y
               ognatuse$:ntk:acocouxz         rnofptzftilal.rraûypftlpeGy goods':TGervdi:efand4hat)m.w
               çevnkeS   'rlvtflrt'
                                  .;errtJtatty.tzrrte
               Fr;meakdkrectfytoarepeesen=-rveforaqum eN rhuutpfovdlr'gtlflrxrperm glea'k  .eta';
               svprefnêheaEthhlzisr!lxcom ariG3
                                              ':ç'
                                                 .*36.:.
                                                       12,63Bvuskrtgtrlkskfîmrhye
                                                                                ouapee$rthetefmttzf
               q*i.?rfya(>/iktht''g




                                                                                                                                    M ENJIVA R A TTAC HM ENT T
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 55 of
                                     100                                          PX 1
                                                                                                                                                                                       Page 272 of679

       Sup=                                                                                                                                           CAut
                                                                                                                                                         (N
                                                                                                                                                          803
                                                                                                                                                            WT
                                                                                                                                                             3C))
                                                                                                                                                                SP7
                                                                                                                                                                  EAK
                                                                                                                                                                    3TO
                                                                                                                                                                      5A
                                                                                                                                                                       -ut:
                                                                                                                                                                          fNSED
                                                                                                                                                                              3ACINI

               Fillin this shorthealth form and click subm it.

               GFNDFR'                                                                                  DATEOçBjRTh'
                                                                                                                   i:
               j
               '
               C
               .qh
               f
               î qï
                 3#
                  '
                  .
                  ?
                  :'
                  .
                  1                                                                                       02/12/1972


                                                                                                        EXPECTEDJNCOME.
                                                                                                           $0to:29.000                                         +

               DO YOU %VEK%YHENXHCONDITtONTA
                   r- AiIIS/H/V                                               f- .'u zStMERSotsM sE                                 r MENTALïLLNESS
                   V DM EIF.S                                                 r LIJNGoiswku                                         f- ovvcEq
                   U LNERoisE/ksî                                             f- stlBsmNcsAetésE                                    @ HEARTEIISEME

               AREYotJASMOKER?

               NRSTNAMF'                                                                                (.8*17NAME'
                  John                                                                                    Mcclatn

               FrREETADEIRESS'                                                                          CITY
                  4204 WalnutStreet                                                                       Chlcago

               STAFE.                                                                                  Jlp'
                   illlrq()':;                                                                            60602

               PKZMAFIVPt-X NENUMBEFIZ
                  (7014555.!212                                                                           JOnnftzlmt:f(aifl.ctlm
                                                                                                          MkltetwtF-N1EfîA%'Akj()fM.QL.At-tfa<fnb!?

               By.lijcklr'
                         g''FatatyenjF igrvtexpresseo/sert!toJup'ecr'ebdealtm R4artsurizm!eclf:     .6.e%
               tarcfersclç'azteofe'esetnarketjogpxyctnesstlht.lyi/tatzkf'ttettheourrrbesaçtdacdftss
               pfsykqtledwttr!'rnfjtzraotLecluoteso?t  4)obtsAj
                                                              rhacLtjs.aonalrrvfoçtrauo<:for'suthpsarpszl;e k:e
               kwepteret:vdedc.       rakatci.dtoe rallstevmesesagesoremapg!ur'derutandtherrrry
               pgnerure.sTlïyt(
               '                   a.eorldltothflfpto'uhaôlrgarià'pv4zlpert'
                                                                           ?'gcscdsotserzscesprldtf'at1'nœy
               TeekeTm:hktfyole'
                               ;'rtat.'
                                      jJ*>tlrrbt'

               CoJsgtakdJTeIL
                            t?
                             Ntchareçresefnrala.
                                               'efcr.
                                                    :quoreo&thoutpfcpodfrtgLCII
                                                                              -VRLjlleersecaip
               Sur'ferneh*alttgq'aetst'
                                      .2rrlzt(:33/:35.%2.63By.zshrsgthpyforrnk'c)uagreetotPele/rpst;f
               .ztzl'prezx
                         Ac:Qkzlkg.'#




                                                                                                                                                  M ENJIVA R A TTA CH M ENT T
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 56 of
                                     100                                          PX 1
                                                                                                                                                                              Page 273 of679

       Sup=                                                                                                                                   fAu(
                                                                                                                                                 l8
                                                                                                                                                  NO3
                                                                                                                                                    W3
                                                                                                                                                     40)
                                                                                                                                                       &P7
                                                                                                                                                         EAK
                                                                                                                                                           3T5
                                                                                                                                                             O-
                                                                                                                                                              ALI
                                                                                                                                                                CPNSED
                                                                                                                                                                     3AGENI

               Fillin this shorthealth form and click subm it.

                                                                                                     OAI'EOFHiR13'!1
                                                                                                           02/12/197û


                                                                                                     EXPECTEDiNCOME'.
                                                                                                           $0to$.29,0%
                                                                                                     1

               D0 Yf.Y HAVE#NVHFALTOCONDIT4ONU
                  f- NDG/HN                                                r AUZEIMERSotsMsy                               r- MENTAL'LUNESI
                  V DtABETEJJ                                               r LUNtiossL,kc;E                               r- CANCER
                  r- t-fvERLI8
                             SF-ASE                                         r suBs-rau c:JkeosE                            V HEAR'FDSEEASE

               AREY(7uASM(7KER7


               FjRSTNAME'                                                                            LAFCNAME:
                 John                                                                                      Mcclajn

               N IEETADDRE55.                                                                        CtrY
                  42G4 WalnutStrtet                                                                        Cbcago

               STATE.                                                                                ZIP'
                  llfir!(),s                                                                               69602

               PCDMAFP PHONENUMQER:                                                                  ENW LAIIDRiYSE
                 (7tA1X555.1212                                                                          pmctane3lz@gmall,com


               ûy JKka% 'Sutrrnlt'eigl
                                     '.'eexcipliftar'
                                                    - etttx'
                                                           aîpujlrltf'neHmalt'h;
                                                                               )lc
                                                                                 lT':;$ârtyceef'
                                                                                               .tqtl!ee!
               t'â:'deft.orchlrtE7ftheîseiçsarketkrhy'pafttnerà:.t7cc#r'l.actmeatth/erlumlx.'rafstla'
                                                                                                    drlfesâ
               pcc'ncledvtr'irsïatar' l'ceguotes'.vtcutrvadnaddqîo:tal.rrf'rprrlatzorcft3sZucttpurpose wa
               1&.tepl'erwn;dedr;r.4lj1: Ty.rjdltztl445$1:l'
                                                           ex'rmeq.iege'gkkterrlahïiuvrderrarT'l'reatr.
                                                                                                      ely
               SggrtatvleLsnklcacoceelorofpurcheaslr:artygTrypertvgoedstsrtl            eww'e!.anf:triat1mav
               fevokerlaycs:.lxl.
                                errtetélrk'ytnrrhe

               M weaxt'j'rect//:,
                                :3aTepreseotsae
                                              uveforaquratevtntzurpzovl    dlr'
                                                                              ycoorsentpleat;etass
               Nuprenupeatthpjaascoï 'natttB3)735..% 628.,.ws'r.gzt'.
                                                                    elfchrm y'uuap eetothetermto'
               'aepTlrEvac'
                          yis:
                             1la>T




                                                                                                                                       M ENJIVA R A TTAC HM ENT T
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 57 of
                                     100                                          PX 1
                                                                                                                                                                                                 Page274 of679


        Sup=                                                                                                                                                      CAù:
                                                                                                                                                                     (N
                                                                                                                                                                      8CI
                                                                                                                                                                        W
                                                                                                                                                                        3'T
                                                                                                                                                                          3O)
                                                                                                                                                                            $F7
                                                                                                                                                                              fAK
                                                                                                                                                                                31
                                                                                                                                                                                 '
                                                                                                                                                                                 O
                                                                                                                                                                                 5*
                                                                                                                                                                                  -
                                                                                                                                                                                  .itCCWI
                                                                                                                                                                                        '
                                                                                                                                                                                        D
                                                                                                                                                                                        3AG6NT

         (iL)
            ;?
             'r.)çL
                  '.h'.()z'f.l'
                              kt
                               .t
                                v,(rzj
                                     'Lj
                                       ;Cfj
                                          qr
                                           tî.
                                             C1
                                              rï;4),'?i'.'
                                                         ;'$)/1;
                                                               b'.é
                                                                  ''.
                                                                    +'ïs
                                                                    '  '
                                                                       .'
                                                                        7'
                                                                         i)
                                                                          ('
                                                                           J?'iJ'';
                                                                                  '''
                                                                                    f!)'rï'.''t'''$$'''''''T

                                                                                                               Thank you forchooslng
                               .          .                                                                    suprem ehealthplans.com
                                                                          .            &

                                                                                                               Alicensedagentwillbecallingtospeakwithyoushortly.WeIookforwardto
                                                           '                                          .        helpingyoufindtherlgh?heal'hlnsuranfeforyourneedsandbudget.
                    ..                                      v . .,                         .y.: x
                                                                                                'l
                                                                                                 u
                                                                               '
                                                                                   .                           Ifyouwouldrathernotwaitcall

                                                                                                                    (833)735-                  3
                           .             u. s           .                      >r
                      ..           ...
                                   k,.            '(
                                                  E
                                                  .




                                                                                                                                                                                                         &




                                                                                                                                                          M ENJIVA R ATTA C HM EN T T
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 58 of
                                     100                                            PX 1
                                                                           Page 275of679




             M enjivarA ttachm entU
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 59 of
                                     100                                                                                                                PX 1
                                                                                                                                               Page276 of679




         %EPKKITYLIFE                               '
                                                    PS.Pt'
                                                         Y*'
                                                           *
                                                           -,'                                                                  4-
                                                                                                                                .
                                                                                                                                % cj;na.



                                                                              Find affordablehealth insurance
                                                                              today w ith Am erica'sHealthcare
                                                                              Network
                                                                              fqaueHundredsonHealthcarewfthAmertt   -aqHealthcareNerwork
                                                                              andforSessthanObamacare.Getthehealthlnsuranceyouand
                                                                              yourfam ll:cleserve. VIeprovjdeacom prehensiveservlcetha:
                                                                              strnplifiesI'lealthynsuranceandObtlmacareYryou a41atq)prtte
                                                                              youcanafford.




                                                                               1       E      ER YO          Zlp CODE
          OurSim ple ProcessProvidesYou                                                WeneedyotlrzIpcodehnorde;tosearthfortriebesr
          W ith M edicalCoverage Options                                               twalrb.nsuranceplansfoyoutarecq

           FlndlngheaftntnsurancewtthAmerlca'.sHeaithcareNetworktsasslmple
          ayorte,twt/.three We(zolse.
                                    ctbat
                                        ykt)itnformatrunabtzutrzu?nordert(J    2       CO                 A SHORT FO
           matchyou with com panlesthatserv/ceyourZIPcode.Heaithjnsurance
          canbeovfacwbelmfngScaguaiifèedagentwillalsoreachouttoyouaod                  ManyUtfèlographicfaclor:tletfzp'rnpneyourmedlcaj
          gu'deyouthroughrnedicajcoverageoptlons Findtherightplanthatflts              uoverageeaijpbglit'yand fnsuranf:acolt.Thesefactorfl
                                                                                       incjudtt(btjtrlren'tjjmlted to)age.mijrttaltrtatus.
          yourneedSkandbudgetTogquality'nsuranceplansfçom thenatfon's                  Iocgtson.healthcondltlons încorne and household sjze.
          leadingcarriers.
                                                                                       You?tnformarionfsused tfzgeneru3tear4c'   lctueurï:
                                                                                                                                         t
                                                                                       cocntlarlsorif:fplanoptioos


                                                                               3       SPE        TO AN AGE
                                                                                       A plcensed ilgenrwtlCeach outtoyouw!thu
                                                                                                                             4custom
                                                                                       quofebulltuslngyourform responses.RapherrtiAtwatt;
                                                                                       Wealso matçhyouApth carrsers& brokersthsa:f1îyot;r
                                                                                       clemtlgraphicandZ1P codec/ttefia




         : :*          . * : :- :            #     . *:                       . *      e              *             *     *      :


                                                                                                           M ENJIVA R ATTA C HM ENT U
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 60 of
                                     100                                            PX 1
                                                                           Page277 of679




                                                      M ENJIVA R ATTA CH M ENT U
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 61 of
                                     100                                          PX 1
                                                                                                                                                                                       Page 278of679
                                                                                                                                               CAktNOW Tt7SPEAK1'O AI-ICrNG!DAt:fNT
           Am edcis                                                                                                                               (855)895-26431
       OurPracticesRegarding Privacy




       '/nRenyouuwethe$$re:veautomatrcaptycollec:qertatnj'  Aforrnatsontromyou.sufzt'asyoorbrcfwsettype(1!.g.,internetVxglort!r'sasar',Chrornel;yourIoternetdomain,(eg,
        tomcast1kmewcsrnec,etc);yourcomputizf-' ioperalsrjgsyskern.(etl.Akndows.Nl. xc.kta:r)s>ttJN1>.'t'nux);refcrrlngandeltltpage;operatlng'system.    ':t1er/peofmobitedcvlce
       .ycu use(ltappjicabie).yourmcbllcdevfce'
                                              ;urlrqurddekhce1D.andyourSPaddress rhjslnformxltkuRqlotsutrF       leehraw uGersfttldotlrSpte'r
                                                                                                                                            ejr.d'ttf!1l5tJsvghtchpage'suq
                                                                                                                                                                         &er'sv/slt
        mostfrequetntlysoAïecan rnakf!ourSitomoreuq gc?fulWfakeepttzlsknrormatlon fort yy'kpttefEiqsreamountoftjrnetcïraprlavttrhftopffftarltbâ'OfOtJr'Sstec>ndtogTtlklde botler
           serviresLoouruserl




           rhirdPartyL.inks
           ThrstiùtemayconlalnI'nksrelatdlrer:yautowetssstesownpdar'dorlerzjteçlb'yothercompacthm;www neaithk      rlsts?ance4rrherorndoeq ir3$>:conrrrllorendorsethtlsipweblksteqi,
           acd aedonc(astsumeanyrespons/bsl'tyfotthecontentgrlvacypollclesorprarîdtesokanythlrdpartykvebssteswhlchmaytasecooklesandçolrtlçtPIitrom you We
           recommendthatyfzo revpew the prlvacy ptpllcypfJstq'd onany externalAebsltebd ored'sclcsjngany P1i PlezrlGec(7rhtactthtlsflwebsktt!sdlrectlykfyouhatzeanytluestdflr)l
                                                                                                                                                                              :
           abmtitthlNrprtvac'
                            ypojktsfts                                                                               '
       '
           CallforniaPrlvacyRlghts
           UnderCallfornja's''ShïrbetheLsghr''iaw.weprovddedmethod for'
                                                                      zrapsumtr'
                                                                               ttto''optwouL''oft'a'
                                                                                                   v't
                                                                                                     '?gthepj'knforrnatlon slnaredwtthth'rd.partles..Cof'taûtususjnglitthmetrlods
           dest:rlt:ed jnlheMcofntat
                                   ::Us*'setztptâfltourlt
                                                        qutlstrïb.7




                                                                                                                                      M ENJIVA R A TTA CHM ENT U
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 62 of
                                     100                                                     PX 1
                                                                                    Page 279of679




       f.
        'a!!ngus$:t!877.386.93.2t.
       (r4a.lIr%tIusShrprlxzac.
                              yq
                               'ërneznlthsnstlcanue4nlecorn




       c..




                                                              M ENJIVA R A TTA CH M ENT U
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 63 of
                                     100                                                                                                                                                                                                                        PX 1
                                                                                                                                                                                                                                                        Page28Oof679
                                                                                                                                                                                                 CAttNOW TCZ%PE/::ETOAL.CENGZDAGENT
            Am en*ca'
                    s
                                                                                                                                                                                                     (855)895-2643
       '


           Please read t ese ter sand conditions ofusebefore using t issite.
           Theksibxb.u/'ea1tt:)n!.
                                 ;urt
                                    '?rnciz4t'
                                             ne1'orn b+iet.''
                                                            :lt.2r'Awvvw #E!.:
                                                            .                  ?lTh$n.stl
                                                                                        .r
                                                                                         .r
                                                                                          .icètEeaznecog'
                                                                                                        r!oi'tne '%irtl''
                                                                                                                        )F''
                                                                                                                           kknvrkfld 3nd'of
                                                                                                                           .               yf.
                                                                                                                                             lra$f?(Jb?A. AJ.Nr!er.
                                                                                                                                                          .       il'
                                                                                                                                                                  : tn,r3,
                                                                                                                                                                         ..
                                                                                                                                                                          ku6at)ï..
                                                                                                                                                                                  :?.flr'nt!f'..)J41 !$)
                                                                                                                                                                                              :'       ?usln:4thk'.
                                                                                                                                                                                                                  ?lSkte yçzu
           ss!gn$py'yoiaJa'suen2t#','h(?Ge-.ttrra':
                                                  ;'.
                                                    IfUse(''1'ers:q..  1'''
                                                                          t;(''Agt'lcen)t'lot-)Tf;r5u.Jornotagrszeu).!   (tloftbt'tsi''
                                                                                                                                      rec'k,s d:J;rita:ua;eth'?
                                                                                                                                                              ',s3*t.
                                                                                                                                                              .     ?

           BYA.C.
                CF%31,4(.)(3F1tJG1NG JA.,.J'
                '                          éPARFOfêT'lF $
                                                        '1Tl- Yf)t.AGRFFT'H.ATYOU àiAVFREAD UNDERSFANDAND AGRFFTO BFB(7(JN(2BYTHl%AGREEM FNT iF?OiJf)O NOfAG9F!-
           T(3BF50 BOilND.D(3N(7TAC('FGf;(7flUSCTl9F&        ;ITf PtFA!$FRFAD THFt')t-7ER%.j&C?&PFF:J$tJ THEYCO NTAIN A MANDATORYAR8.1TRATION PROVI51ON AND fLA.GS
           ACNON WAIVER.

           vvwbNrscv
                   xltnkrlsurant-c4fl)zcornr
                                           'nayrevtseandupdetotenf
                                                                 lseTermsdtanyrrn'
                                                                                 l.
                                                                                  pYourûflnl.inuetlu:agec)ftheSltea1llmeanyoutncteprt14t75.:ûhs3ngt?l




           Llm ltatl
                   onofLlabilltyandDlslrlaimerOfWarrantles
       Fté?tzs.z:36t/lt?'Tlrxatlfltlr#1.à(7f):7!:.64tksaty::!):tl>vl)rksk k'        phhlpr:us,yltjlkltrGjrsrlrirrlr:74,1$:)rkkvlsl?..    #?trryrhsTxhjetisfitak.'dyra'r'e.f1$k;r?Trkpr/tnnay#)k'k1éày..
                                                                                                                                                                                                      '!t)k'
                                                                                                                                                                                                           Jt/ré?('t4rktrclkJ9T)f#jjprpsrljrtln
                                                                                                                                                                                                                                              kt:k'if
       Nqpdu&v èhfx/
                   jï:rikr:6ir6ràëhckëzkr:ne?cclr:narlfljtS %t.f)çTl1:?<'s /!rcf)rctlrhfL?b(%KaAO/J#?e.Att/3,1%Gtlr,
                                                                                                                   llrlt:fhu:rr'ly174:9:,J1ss44rrTxwryr,cjl'/ltiillryfcït.
                                                                                                                                                                         3rf'talidtlrjlttd/8d4/l'
                                                                                                                                                                                                j#?iab'fqipltjr69'rïterrLJ()tlJ):7t)r
       ccrruptscthojanydataoî'atherprnfchçrnotyotatransnnpttetjTricorinerTton estt                         .h useçtttheSite '         rhfllqsTeanrjtheconrentareprovldedon anol                   3sj#'and '/asAatlable'bamsaodmvly
       Sncjude ertclrr,.ofnàssirlns,oTotht;rfnactkttackes.MOREOVEP.wNsTz'                        lwhealthlnsurittce4ljû.corrtMAYMAKE MODIFICATIO NSANY/OFlCHANGFSON THIS5'TEORLN !HE
       MA1tRIALSAND 'NFORQIA:g(.                )N.A%JAILABUE()N rHlikï)1LEATANYrIMEAN!390RAN#REAbC)N www heaithlrhltsranûe4mecom MAKFSNO REPRESEN t'AFlf.)N% GUARAN1'f7i:$.
       OR AARRAN rlE%0*ANYKIND liXPR:$%(-)R IM Pùk!fD.AS ISLtCHEGtaîi'.*i                              3st.1r:'.COM PtèreNitsr9.IIMELINE%S,RiitIAESJLI!Y LEGAL!1'Y.OR ACCUMACY0f.1Hf:
       w' b'vw ?lea1(/3)n? ;Lr-lnce4meffai'n'JERVSCESOi?THESNFORMATfON CONTfNT MArERIALS PPODUCTS OROTHEP WRVICES ORINCLUDED ON OROFi-!ERW''J:M?AI)EAW AILABL.:
       ON THE5l1'E.'/OU EXPRESSLYAGREETHA5YOSJR USECJVTOE $578!1TA7YOUR OWN RISK.TO TFIEFIJLLESFEXTENT PE'RM/SSii3LEBYAPPLtCA:LEiAA
       wNMwxklpaltlllnsurarlqeilrrtecornDISCLQMSAL.kWARRANT!E% EXPREV ORt?/PLiEO CNCLJDING:UTNOTLIMIT'                                                            ED'vOTHESIMPLkE'DWARRANTIESOFMERCHANFv ft9TYNCN
       INFQINGE'M ENT AND F1TNF55FORPARTICLJLAR PURPOSE www heaithrlsurachce4me.corn DOESN0%WAPRANT THATTHE9NFOPMATION CONT'ENT'MATERIALS PRODUCT'9
       3R OVHeRSERVICPS#NCLUDED CN ORO '
       t                                                       CHERWIS.     E MADEAVAIUAeLE'r()YOUTHROUGH TI-IFSIT'E.www healthlnsuranvelrrte'conn'sSERVERS OR ELECFRONIC
       COMMONI=-A'        1'IONSGFNTFROM www rll>atrnclbstz?dnt'e4n'ec1'                   im ARFFRFE;OFVIRCJ%FSORO 1'81:RHAPMFUtCi')h.                            lPONFNTS.œzpzwwhkqqlllllr'tstll'u    xstt'edlytfycrlm A1%0 MA>1!i'       5.N(7
       REPRFVENXATION GUARANTEE.09WARRANTf7HATTH!$S                                      4YEES%ITE.Apt.jOPERATEERROR FREEOR?N AN taNlNTERRUPFED FASHlON
       ''
        lo(hemuxsmum exten:perrkhprted byIaw hnLBo'      tzvel't'btnal!wharbv hezllthsrèd.
                                                                                         kufaFhceotnecrltn ?!'.kilterlSor!sit&suppl$'
                                                                                                                                    :!!'$,hz;rany(hkrd par'rkes'rnlznlionf
                                                                                                                                                                         zdf3n tht!Sktlzbé
                                                                                                                                                                                         .JIlabié.èf(.)r
       anyttamages(Fnulud'ng.wlthourlst'otrart  of1lndtrecrpunstlve.speclezllnutdenralorctnrïseqoetlthaldamagespel'soqalrrljuSy/tvt'ongfuldeathdoltprotktgh')rdamage'.lT'esujrjrttr
       ft'far4tlcs!dat.aorbtaslnesssnterruptlon)resujtkngfrom theuseoftaI'kcabplktyrl        :lus/zthtztslte(')stheCorïtentthtldeiejyorjnabrlptyrousfztheSlta orfrok       rrlafnylr'éorrnattoo
       Cortren?-l'nthterlalsorvvww healthbnsurance4mexcom sele      vlce:jriûludedcm orflttAerwtse madecxvoplatlieto youthrough TheSire.whetherbase.                d 'ncontracttortsrrlttltabtltry
       orotheraîse.anttwhetherarnctv'      zw'
                                             w xhealthlrsuraatedsrrecom,Itslicevjsors.?t5supplters.ofanythtrdpartzesmentsonedC'n tht.Srte hak'ebeenadvisedoftheposslbjlkt'/67@
       such darnageswkvw.healthlrsurance4rfAexcom.ttsilcertsrrs !t5suppl:efdlcjeanytnrrd partresrnentkoned ontheSiteshatEt)elïabltlanjyro theelqxtntztfactuaddamages
       incurredbyy'qhu13?   .)2toftxceedIJtz
                                           'î7tlU AnyClajmsartslcfglncoi     arkettpoowkthj'ouruseçtftl3i,$8:eot'cfnyLtlntfzntmustbf!brotlgèntbhglthlryn'Jne(1)yeûtt)fthcdate63f7,1:t              bszerir
       grvrflgr!%etoGuçhactilnoccurYd
       UserSubmssslons
       ''
        ftyh.3agr
                'ee'
                   lhcltyou Aijlnorylploadal'traosrnptanyf'ofrtfnllosf'attoos
                                                                            'orz
                                                                               'onrent.f?fany ry
                                                                                               'pe ro f')eSlte tilattrhbtng.
                                                                                                                           !:
                                                                                                                            ?t7fvsolal'
                                                                                                                                      e anyrsghl'st7fNtn'
                                                                                                                                                        /par'p./ F;yst.
                                                                                                                                                                      si
                                                                                                                                                                       vinliqtlr'g
       cornnlulhtcatponst';,tootet'ttotheCkire A/ot)agreot'harsuch subnAlsssorhf'?.I'lrln.s'onfiditnnaiftlral1pkltposes !#you fntai.eany'Jt.rbfn'lsi
                                                                                                                                                   flntt.l
                                                                                                                                                         'rhe%'
                                                                                                                                                              51lef)r'fyrlustiia.
                                                                                                                                                                                rnytanj
       buspnesslrlfrlrmat3cr;.$dea frorh.
                                        cepl'orS'lvenrlcln!'owwwheasthinsurancewlnle('lyirnbyemattyouaultlroaklcallygrant.qltwarran,rhattheowner3fs'Jl'h.ctnrltenlorktarellect'$aj
       propertyhasexpf'et  rsl
                             ygrantedgnvwxhealthlnsuranredlme.cor'    naroyaltyfree.perpetuas.Errek/ocable GubibcensdbleAol'ldw'denoncty:cluskkeljcenr,etouscreproduce.Eroate
       d/clve)rrvekvorksêrom mchdi' )y,gubllsh,edpt.transtête djstf!bute.perftzrm anddlsptayfhecchm munkcation ortonrentkrpanymedkaormerjdum oçany torm format orfor'tam
       nctwkrncwnorhereafterdeveloped Ifyoawtsntokeepanyi           nutllinesslnfortrt attol).ldeaf.cozncflptsorrekenthoesprloaleorgroprletaî     'y doncltsubmitthem totheTblteortr:
       www heaslhinstirancezlrr(?com byernati

       Advertlsements.searches aodLlnkstoOtherSites
       www heaithlnr,uratat'eilmeûorn mayprtnvideIrflkgro thlrd-partyAebsires.y- w.heattl'llt'ssur'
                                                                                                  ance4tl3e.ùorn.366.(2/may%elef
                                                                                                                               ttterlalt'kkzkebs
                                                                                                                                               lktesijsplIf
                                                                                                                                                          .)
                                                                                                                                                           rPWresgoi3sestt7seatfh
       teëmsvoljpr   ntef2ndY .heasrhsnsurance4me.rom rnayêgreetoallowadvertlserstor/qs.iy'lîv(jlorertatnsearch!E'rmqwkthadverttsement.vorsponsoredconten!
       obamatrr  yreusa.orgdoesnoterndorsetherclrprentonaoyrhird.pilrr/websptest/zwwhealr@'rrnsuTzlncezsrrpecom ksnrjtcesponslbiefrlrtheccrltentofjlnkeu        :lrhlrd-gartystle'
                                                                                                                                                                                 ;. sltes
       framedwlsttin the lte.rhird.partyAebsltesprovlcied as' Gearthrestlprs.orthsrd'
                                                                                    .parryadkertsserrhenrs.and doesnfltmakeelnyrepresentatsonsregarcingthelrcrmtemtaç
       act:ut'aty.Youru' 5etnt(htrd-partywebslte:tsatyourownrsskandGklblecttozh4!termsandcondptson.'gt'      )fuseand privaf:ypollqtesfclrsucthwetlslte:




                                                                                                                                                                                   M ENJIVA R A TTA C HM ENT U
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 64 of
                                     100                                                                                                                                                                               PX 1
                                                                                                                                                                                                              Page 281of679




       '
           AREIITRAIION
           J'
            kldksptatet'ju,
                          1rl..
                              q@/Rgk3hd!offlrr1
                                              2$r
                                                .!ttt
                                                    ngçO anypu1..tN;l'
                                                                 '   ;Qyû'
                                                                         lk1rrli
                                                                               xktzAîthvtayh1'.
                                                                                              2$jte an'
                                                                                                      yLnf;7rm,31.)onyou prtlv)de'vp.
                                                                                                                                    11:t')e($hte thftGe 1errn'.
                                                                                                                                                              Ttlnc$tpd!ngthttf'
                                                                                                                                                                               t'
                                                                                                                                                                                ;rrT)ati(3:7,pcrforrnat31
                                                                                                                                                                                                        262
           tarililegedt)seath)andyourutl       .eofrhe%'ttew'llbeexclussveiyresolvcdslnderconfldentëiAjbfndsngarbttrathoqjnaf.         'cordancew$ththt!RulefloftheAmert        canArbhtratjon
           f?
            sssoclatkfznl''.
                           AAA'').jncludkngtnezt    klqa'sGuaptclmentaryPrcltfdurrzsftnçCan%urnerFttljalyzdD'spureslcrlltlzc'rgt/ely tlne'.%%.%Rules'')then'noftfzc.  tattherhrneof!he dïsputû
            rhe%%h Rulesaçeavapdable alwww adraorg olby(2c3lltng*IA)D ;71$,78i    n% tfyou lnltjate.?;bstrqltstln,ww'
                                                                                                                    w.healthil'lsuran,'
                                                                                                                                      -N cte.crlrr,w 11prtlrngtjyreimburr,ev'
                                                                                                                                                                            ltb)fclrany
           standard filfngfeewhlchmaylhoveblzenr'    equtred undeï'kthh Rulescncttyoutiave notlt'ed- w.hf?aithinslar,3încezanle.com $n Aritingandprovpöedacôpyoflt7l!arblâratlorh
           proceediqgs.However.tfkvwwahlevllttldnsutance4me.com ?st'  hrzpreAzailingparyy$rtrl'twzJrblrratlcnyapoitcatjle1aw Tnzw allowtheart.trafortœawardatlorneysfeesandcoststo
           w'- .heasthtrtsurrasRce4rnexcorrh.lfforanyrekasorjt>eAAAlsunavaplabie thepartpesshailm ultuclltysiAltlc:anor/serxjtbttration fcrurrà 'Fhearbltcgtton wtl!becclnducred 'n(he
           clt'foti'ioitywood.gst
                                3ridê 6utmaypr/ceêdterephonlcallylfthetlajmants.      i:lcrgrlosel




           WAIVEROFCLM SACTION RIGHTS
           Alk'fDl%ptlFF?5APiGING OtJ1'O FOR RF1ATtNG 1'O l
                                                          ft-lt)R U%FOFTHIGGITIZ.AN%fINFORMATlON YOtâPRI'
                                                                                                        .IVIDF.
                                                                                                              'V'A rh'I6%âTf'TlSfGf rFMMG!lNCLUOING F81E-;?GORMATION
           PERFORMANCEORALLEGEOBREACHI.ANDYOUR$
                                              .J51.OFThiESITFSiIALL312SUBMITTEDINDiVIDUAL1YBYYOU AND'3HALLNOTBESUBJFCTTOANYCL.A%%ACTION C;P
           REPREJSENTAI'IVL'STArUS.BY82NTEH1NG 1NTO T1'1I9AGPEEK,                   1ENT'YOU HERCflY@RREYOCABLY Wzxf9:'ANYi       :l5Gi11''
                                                                                                                                          /CJU MAYHA'  /ïro JO$N CLAl:1b'Vl7f@5:h103EOFOrh1ERS(7r
           parlkt?pat'e.. al?arnemberofactassoft'lalmanlckwrt01resper'              tT(',arAyclalm o.tbtq
                                                                                                        nlt
                                                                                                          led
                                                                                                            .tomrbstratzon Nle.gartlestt. lthssarbptratlonagrefmentar$(nowiedgtxrhatthisçla' u ac
                                                                                                                                                                                                'tkt)rn
           wahvt ar.%msntttaullcxnd etçtittritlôstf.
                                                   lthûq3rbptratiorbt)fanydilputesbetwcenthepartlesand 1t5rcnsEttzflrable frol          'ntheagrcttmcnttoJrbtrratetla'frls.lfany'portlonotthpst:las3
           actEottwatbc'ristimqted,N'tllded()rcannotbeftnfot'taed.pnenthepartltr                 sagreemetnttoarbttraLeshailbenuklarhdvold.YOUUNDERSTANDT'F-IATBYAGREEINGTO THJSCLASS
           AQTj()N '//AlkeR,fOU MA'      ?ONt.YSRING (-LAIMSAGAIN:ST'wwAïv,Aealrrpsfp'            sklTanceWrne.corT!IN AN 3NDtVPUUAtCN7.   ACI1Y'AND NU1+,S , AF'1-#iN1àEF(JhlCl-G%bM hMBEP CN APiY
           9.
            3t-iPPtJqi
                     'i.f..
                          )Ct-..
                               %b%/AL11(.
                                        7N CJI .)RE13f4EbliN T,
                                                              %I7'
                                                                 k'E:Pt4(-'If.IiiEt.
                                                                                   ltNG




                                                                                                                                                       M ENJIVA R A TTA CHM ENT U
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 65 of
                                     100                                                         PX 1
                                                                                        Page282 of679

        Am en*m 's                                        MLL
                                                            (N
                                                             8O55)
                                                               WTOGPE
                                                                    895
                                                                    AKZ'
                                                                       OALI
                                                                        -2
                                                                          CCNGEDAGEVT


         ContactUs




          Whataceyoulookirigfor?




                                                      M ENJIVA R A TTA CHM ENT U
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 66 of
                                     100                                                                      PX 1
                                                                                                     Page283 of679

        Am en'ca's                                                      CALL
                                                                           (N
                                                                            85
                                                                            OWT
                                                                              5)
                                                                              OSPE
                                                                                 895
                                                                                 AKT'
                                                                                    OALt
                                                                                       CCNSEDAGCNY
                                                                                     -2G 3




                Fillin this shorthealth form and click subm it.

                (5CEr.
                     l:)Eïci
                tvft.
                /
                Jf
                zï4
                  /
                  /
                  '#
                  ;'
                  .
                    t
                    p
                    t
                    l
                   >1
                    '


                HOUSEHUkDSI
                          JE                       EXPECTEDPNCONIE




                DOYOU '-IAVEANYHEALTHCONDIFIONSP   C yEs G'No
                AREYOUASMOKERG                     C yEs t2 qo




                                                     Chpcago




                PRtMAFW F7+iONENLIMBER.
                                      .




                                                                     M ENJIVA R A TTA C HM ENT U
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 67 of
                                     100                                                               PX 1
                                                                                             Page 284 of679
                                                          frALtNOW TOGPEAKTOALicfNGEDAGENT
        Am erim '
                s                                           (855)895-2

        Carriers & Partners




                                                      M ENJIVA R A TTA CHM ENT U
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 68 of
                                     100                                          PX 1
                                                                            Page285 of679
        * L;ttM(1j'jrldtltjaij
        * DtrectGethefa1
        * DTRIC
        *'e--releoslfltetnsurans'e lrhû
        * Ehflanchal
        * ebleatth
        * Erecttgc
        * Elephant
        * Embiernhieaèth
        * ErlelnsurklnceCompany
        * Esurance
        * FallonCommunltyHealthPlan
        * FarrnBureau
        @'Farmerslflsurance
        * FiclelltyI..
                     Ife
        * FloridaBlue
        @ Fof'efrontinsutaoce
        * Forester'p
        * Fortegratnsurafnce
        * Fof'rps
        * freewaylnsurance
        * GFICO
        * Gelsingerlnsurance
        * Generatlont-lfe
        * GenworthFjnanclal
        * GetAuto
        * Getlnsuredxcorlt
        * GFil
        @.GMACInsuiulnce
        * Gohlealth/tktnrvç ax
        * GoldenOutlook
        *'GoldenRulei'lsuranceC/.    A
        * GoMedigap
        *'GreatW est
        * GreiltArnericat)
        * Grour)He,    althlncorporated
        * GuaranteedBenerits
        * GoardkanLxtfe
        * GuideOae
        * GujdepoùnteScllullons
        * Hanover
        *'Hartfcrd
        * Harrfcrd Frre&Casualçy
        * HarvardCommonwealthFiealthPlao
        *.F'awallMedlralServlcesAssfnciarlorè
        * HCCirtsuranceholdings
        @'Healthandt-hfePlaf)sofArnel'tca
        @'HealthBenefitsOnto
        *'HealthCareSennceCorp.
        * HealthCholceOne
        *'HealthlnsuranceforEveryorne
        @ HeallhlnsuranceSeances
        *'HealthMarkets
        * HealthNow New 'forkInc.
        * HeatthOptlonOne
        * HealthPartnersofPhjladelphia1nc
        * FiealthcareAdvf%clrs
        @ HealthcareAlttlrnatives
        *HealthcafeDirect
        *HealthcareSolllttnnsTth3c)
        *HealtheDeals
        *HealthNet
        *Healthplanone
        @HealthplusofMichlgan
        *Healthsprlng
        *HenrgFordHealrh System
        *Highmark
        *Hsl.Starrlasurunce
        * HIP Insurance
        @ Hiscox
        * Horneinsurance.cclm
        * HckrafeMann
        *HospitalServlcesAssoclatlonoqNFPA
        *HPO
        *'HRBClnstlrance
        * Humana
        *jcanBenefitGroup
        @1HCHeaIthPlans
        *lMO
        @lndependenceBlueCross

                                                       M ENJIVA R ATTA C HM ENT U
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 69 of
                                     100                                          PX 1
                                                                            Page286 of679




                                                       M ENJIVA R ATTA C HM ENT U
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 70 of
                                     100                                            PX 1
                                                                           Page 287of679
        . PURE
        *Quotel/q/hlz
        *.k
          Iejlaoutlte
        * RenalsunteFiealthservdck!sCor;).
        * R%A
        * SAC::t-.O
        * Safeguard
        *tîafewaylnsuranr:e
        * Sagicor'
        * WanHear   thPlan
        * SecureHorùzons
        * SeturedHeatttn
        * SecurityHeaIthPl ajnofW lsconsinlrqc.
        * Seteu Quote
        * SelectHeatth
        * SesectouoteAKài
        * SentaraHealthManagennent
        *.SentryinsuranceC'ampany
        * SheltettasuranceCfamgany
        * SierraHealtbServices
        * SsmpleHealth StmpleHealthP'ans lnt:.
        * sjmplepnsuranceLeads
        * SolidouoteI
                    -LC
        @ Speûtrum Dprect
        * Spectrum Health
        * SgrlngVentureGroup
        @ stancflrpi-'nantrlai
        * StateAuto
        @ SterlingSenlorFiealtk'
        * SunLlfe' AsGurartceCompany
        * SwlssRe
        @'rechInsurant:e
        *.T'heGenera!
        *'rheHartford
        * FheHartfortfAARP
        @.'
          rheIHCGroup
        *TheRegenceGrou:l
        * ThreeRiversHoldlngs
        *ThrlvertFdnanclal6orLutherans
        * TIAA.CREP
        * T'fburcinlnsucanceservrce'l
        * Tjrao
        *Traderslnsurarlce
        * Tfafl<&am et!t:a
        * VravelerslnsuraqceCompaay
        * Tricare
         * Trip1e-Sl!4tl.
         * çrllstate
         *'Fryrorl
         *TuftsAsscclatesHYIO Tt7t:.
         * T% G
         * TX Insurance
         *TZInsuranceSolutlflnsLLC
         *.Ucare
         * UnifiedRdghtfned
         @.UnttedMedifijse
         * UnitedTeacherAssfjcrateqinsCo
         * Un$tedHeaIthGroug
         * UnitedHealthcare/unltedHealtilone
         *.Unitr'nDlrect
         *'UniversalAmerlcanFinanaalCorp.
         * UnivetsalHealtbCare
         * UnfversltyHealthCareénc
         *.Unum providentCcrp.
        '* UPMCHeaithSystem
         * USf:'nartclalLlfe
         * USM .
         *.USHEALTHGroup
         * Uslnsiyranceonltne
         *VanguardHealthVeotures
         *.VelapointPeffonallnsurance
         * W FA Inc.
         *W elicareHealthPlans
         *W ellpoint
         * Weslern&SouthernLlfe
         @W eEternMutual
         * XLblealth
         * Zurich


                                                      M ENJIVA R ATTA C HM ENT U
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 71 of
                                     100                                          PX 1
                                                                                                                                              Page288 of679

        Am edG s                                                                                                CALL
                                                                                                                   (N
                                                                                                                    8O55)
                                                                                                                      WTOSPE
                                                                                                                           895
                                                                                                                           AK1'
                                                                                                                              0AL
                                                                                                                              -
                                                                                                                                k
                                                                                                                                CFNSED
                                                                                                                                2M    AGEN!
                                                                                                                                     31   '


               Fillin this shorthealth form and click subm it.


                                                                     02/13/1975


                                                                   EXPEG EDéNCOME'




               D0YOu HAc ANYHEALTH C0ND1T1ON5?

                   C- AtDS/I-LA                  C'ALzypvlE'RsEltsyAsy
                   V DI
                      ABQ$E!J                    r- uuut
                                                       .aoiszAsir                           r CANI-:R
                   C LVLRDiSLASE                 C stlBs'
                                                        rAhkc:Antlsr                        rp- HCARTopspk';E

               h#lF'
                   /qy.lGSMOKER;


               PhR.S.7tbukUL                                       uq5TNAME
                                                                         Mcclane

               STREETADDREGS                                       CIn'.
                 .$
                  204WaloutStreet                                        Chicago


                   lltincàls                                             69602

               PRIM>'kHYPHONENUMSfR2                               GMAiLADDRESS
                                                                     Jtnhndmct
                                                                             .Llanel
                                                                                   'lsï.jlgmalh.com

                                                                     PLF-ASEFNTERAVALJDfNIAk'.ADDRESS




                                                                                                      M ENJIVA R A TTA CHM ENT U
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 72 of
                                     100                                          PX 1
                                                                                                                                              Page 289 of679

        Am erica's                                                                                               CALC
                                                                                                                    (N
                                                                                                                     85
                                                                                                                     OWT
                                                                                                                       5)
                                                                                                                       OSP895
                                                                                                                          EAKrOAk
                                                                                                                              - ï
                                                                                                                                cf
                                                                                                                                2*NGCD33
                                                                                                                                      AGENT


                Fillin this shorthealth form and click subm it.


                                                                         02,
                                                                           /1311976.


                HOUSEHOLDXIJE:                                     EXPECTEDINCOML'




                D0Y0UHIAVEANYHEAUTHEONDITIONIF

                     C Ato%/Hkv                  r- AtzFhuFqsralsyzv'
                                                                    sy
                     V DIABE;Es                  r- uusltb()is2.AbE
                     C' LNERD1SEM E              C'uuasn rkc:ABtJ5E                         r4'iIF-ARTotsEpxsE

                ARFYot.
                      tA &;MD&.FRT


                PIRSTNAME                                           iA5INAM F
                                                                         Mccdar:e

                3TFIEETADDRESS                                      CP7'Y.
                 4.2()4 Wa1nutStceet                                     Chkcag.o


                     I11intlis                                           60602

                PRIMARYPHONENUMBER)                                 EMAILADDREV
                                                                         iohndrscclane7s@gmakl.com




                                                                                                       M ENJIVA R ATTA C HM ENT U
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 73 of
                                     100                                                                                                                                      PX 1
                                                                                                                                                                    Page 290 of679

        Am en*ca'
                s                                                                                                                     (
                                                                                                                                      :
                                                                                                                                      ALt
                                                                                                                                        (N
                                                                                                                                         85
                                                                                                                                         OWT
                                                                                                                                           5)
                                                                                                                                            O5P895
                                                                                                                                               64:Ff
                                                                                                                                                   7ALI
                                                                                                                                                    -2
                                                                                                                                                      C:NGZDAG
                                                                                                                                                             1ENT

         !'t?(r
              #t.
                )tr.t.i,''','';.' : . .'' ' .'                        '''
         ;;J,7l'.'@':.'.'''

                                                                                   Thank you forchoosing
                                                                                   healthinsurance4m e.com
                                                       .       %.

                                           'Y                          '           Alicensedagentwfllbecallkngtospeakwithyoushorlly..Welookfofwardto
                                                                                   helpingyoufindtherighthealthinsuranceforyourneedsandbudget.
         *...
            ,, .''                          jh      .zzj            k))f' $1j;44
                                                           '
                               .                           $                       lryouwouldrathernotwal!cxail

                                                                                        (855)895-2 3
                     '.       x
                              . . .        ' , ..          '
                                .
                                      yt
                          à7
                          .)           .




                                                                                                                              M ENJIVA R ATTAC HM ENT U
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 74 of
                                     100                                          PX 1
                                                                            Page 291of679




             M enjivarA ttachm entV
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 75 of
                                     100                                          PX 1
                                                                                   Page 292 of679




                            ln the M atter of:

                         Sim ple H ealth Plans

                          Sep tem ber 17,2018
                          A m ericasH ealthcare




                       Condensed Transcriptwith W ord lndex                           '
                                                                                      )




                                              œ
                                                                                      .



                                  *. %%% . .,         *

                                       <i
                                       Yv
                                   .   <              ,
                                       *          .
                                           - -@




                             ForThe Record,Inc.
             (301)870-8025 -www.hrincanet-(800)921-5555




                                                              M ENJIVA R A TTA CH M ENT V
     Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 76 of
                                          100                                          PX 1
                                                                                                                                                                                                            Page293 of679


                                                                                           Am ericasl-leolthcare
    Sim ple Health Plons                                                                                                                                                                     9/17/2018
'




                                                                                                                                        F.
                                                                                                                                         Q='DER
                                                                                                                                              ..F-1, TRADr
                                                                                                                                                         -: CC)>1t
                                                                                                                                                                 *.#1:%
                                                                                                                                                                      ,QrC'hT

                                                                                                                    ,.yoe yfa1.x.es of:.
                                                                                                                '7.imo1
                                                                                                                      .(a
                                                                                                                        .- '
                                                                                                                           .ieal#'h




                                    Px'
                                      -.
                                       :*
                                        >CO7   x7
                                                <DF v'
                                                     ,D*.      Q
                                                               u.V
                                                                 z.a'PUlGV
                                                                         ..w'
                                                                            F1BZ*Dvk        m
                                                                                            z'C
                                                                                              ../'1md
                                    m
                                    .kv
                                      ypsz' ..2
                                          sxK 1g/
                                              .  k'
                                                  m
                                                  .eR
                                                    . (jJ
                                                        ..T
                                                          Z-
                                                           *
                                                           ay
                                                            wx
                                                             l#
                                                              g (    w7>
                                                                       w=
                                                                        uD=m1r=y;Tr
                                                                                  J';
                                                                                    w.
                                                                                     ny.          Lf0
                                                                                                    .-iéj
                                            TL1PJ   '3f5GlYa Q


                                  :X.wN!T
                                        L-Q
                                          vwT
                                            ..(-
                                               w'z''
                                                   ntQ
                                                     ..,e
                                                        i'
                                                         .JV
                                                           ...n5'
                                                                .*
                                                                 1wT'
                                                                    -l'-
                                                                    z  w''
                                                                         %'D
                                                                         . ..'7
                                                                              .-'
                                                                                .




                                                                                                                                                                                                                4
                                  V.'G
                                  .  w'
                                      Fu'
                                        %
                                        z7
                                         =*
                                          .I
                                           D.L.T
                                               z. '
                                                  r
                                                  k'
                                                  .QQ(
                                                     )Q'
                                                       5'''
                                                          *'r!h
                                                              ivl
                                                                h
                                                                t!
                                                                 ''
                                                                  1'
                                                                   '
                                                                   .QSTl
                                                                       'DN
                                                                       u/



         .R.
           q.
            -.w
              .-.-n,.
                    x.ps.
                        ).It.
                            a..                                                                                                       c
                                                                                                                                      .z
                                                                                                                                       w-
                                                                                                                                        ...
                                                                                                                                          -pxj
                                                                                                                                             ..
                                                                                                                                              1.o
                                                                                                                                                u'
                                                                                                                                                 .u
                                                                                                                                                  -... n  'mw
                                                                                                                                                       rwra..-.-1
                                                                                                                                                                -cazs F.
                                                                                                                                                                       ,c
                                                                                                                                                                        .u.
                                                                                                                                                                       -s rs
                                                                                                                                                                           ap
                                                                                                                                                                            -.m
                                                                                                                                                                              z.q
                                                                                                                                                                                tcA
                                                                                                                                                                                  trn-.-
                                                                                                                                                                                   mt  .
                                                                                                                                                                                       - ykp
                                                                                                                                                                                           .w.
                                                                                                                                                                                             -r
                                                                                                                                                                                              ..wr
                                                                                                                                                                                                 .onp-r
                                                                                                                                                                                                      at
                                                                                                                                                                                                       ..
                                                                                                                                zw'a,C1.
                                                                                                                                       a1.2
                                                                                                                                          -. .
                                                                                                                                             yk
                                                                                                                                              .O.v.
                                                                                                                                                  1w,.t-p
                                                                                                                                                        .             uw.b).
                                                                                                                                                                      .    -)u
                                                                                                                                                                             ..4.
                                                                                                                                                                                w.-*2CxtS    '1
                                                                                                                                                                                             t.k..aV --u
                                                                                                                                                                                                   . 1 .Q
                                                                                                                                                                                                        '
                                                                                                            1




                                                                                                            I
                                                                                                                                   l3N
                                                                                                                                f%.-
                                                                                                                                u    -'.'a
                                                                                                                                         ...D.-
                                                                                                                                              4''
                                                                                                                                                .k)Q
                                                                                                                                                   .r
                                                                                                                                                    .J' <(
                                                                                                                                                         4,mtt>A.xN()v
                                                                                                                                                                     .1N
                                                                                                                                                                       -4
                                                                                                                                                                        .L
                                                                                                                                                                         .'
                                                                                                                                                                          a- Z'>e
                                                                                                                                                                              .r
                                                                                                                                LJ'm
                                                                                                                                   -pr'r= 3'N7
                                                                                                                                             .(1
                                                                                                                                               .Q:.hyr''E
                                                                                                                                t.u-.z.
                                                                                                                                      -.
                                                                                                                                       w& o.x,.7 w ... ....LkN.g
                                                                                                                               K
                                                                                                                               tg.
                                                                                                                                 Tx
                                                                                                                                  2
                                                                                                                                  A=.
                                                                                                                                   TN-'. w.
                                                                                                                                         Q7.7j;'%YR'2
                                                                                                                                                    '-z
                                                                                                                                                      '.
                                                                                                                                                       FQ..
                                                                                                                                                          '                               '.k-;
                                                                                                                                                                                        C.x   'w.
                                                                                                                                                                                               AJ1z
                                                                                                                                                                                                  f
                                                                                                                                                                                                  'j
                                                                                                                                                                                                   T
                                                                                                                            1nsura=.-e
                                                                                                                                    Sr-ft==  Q'h'1' K'     rer2-
                                                                                                                                                               'ca/ts VtV.w'.ziLT71C1
                                                                                                                                                                                    -77N'
                                                                                                                                                            J% H117
                                                                                                                                                            '     t. n.
                                                                                                                                                                      'u
                                                                                                                                                                       '



                                                                                                                                   wa-wza-zclo


                                                                                                                                                                                            1(Pageslto4)
                                                                                            ForThe Record,Inc.
                                                   (301)870-8025 -www.hrinc.net-(800)921-5555
                                                                                                                                               M ENJIVA R ATTA C HM ENT V
     Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 77 of
                                          100                                          PX 1
                                                                                                                                                                Page294of679


                                                                       AmericasHealthcare
#t   Sim ple Health Plans                                                                                                                              9/j7/2018

                  '
                  M ALE SPEAKER:Premium sare50percent                                                  AccesstoSpecia
                                                                                                                    .lists
           highertodaythaniustfouryearsago.                                                            Prescri
                                                                                                             ptionBel
                                                                                                                    èef
                                                                                                                      -its
                  ON SCR-   EEN..America'sHEALTI.     ICARE NE'I-WORK                                 Hospitalization
                  Obarnacm'eisexpectcdtorise l0% nextyear                                             SomePrc-l-  lxisting Conditions
                  Asreported intheCongressionalBtldgeting                                             CallNow And GetSamcDay Coverage
           Officerepol-tSFederalSubsidiesfor1-1ea1thInsurance                                         855-895-2643
           CoverageforPeopleU'ndcrAge65,20l8to 2028'                                                  N'IA LE SPEA KER:Policieshavelow co-paysand
           publishcd Nlay2018.                                                                  coveritemsli  kedoctor'svl  vsits.aecessto
                  CallN'  ow toSavel-ltlndredsonHealth                                          specialigts,preseriptionbenelqls,eoveragefor
           Instlrance                                                                           hospitalization andemergencyroom visits,evensom e
                  855-895-2643                                                                  preexisting conditionscanbecovcred.
                  NIALE SPEAKER'    . AndtheCongrcssionalBudget                                       ON SCREEN':America'sFIEAI.         ,
                                                                                                                                         '
                                                                                                                                         1'I-ICAR.
                                                                                                                                                 F,NETSVORK
           Officepredictscostswilli   ncreaseanothcr10pcrcent                                         SameDayCoxerageisAvailable
           fnthecomingyear.                                                                I4         FreeCaf(.N  'o Obligatitlntt)SaveHundreds
                  ON SCREEN :America'sl1f.     :
                                               )ALTIICARE NEI'W ORK                        15   ot-Dollars
                  StayTunedforI-low togetAftbrdableLlealth                                 l6         855-895-2643
           lnsurance Today!                                                                17         M Al-E SPE zNKI:  -.R: Thisisnota tiiscounthealtll
                  CallNovvtoSavel-lundredson llealth                                       18   card'
                                                                                                    ,it'srealinsurance.
           Instlrance                                                                      19         ON'SCIIEEN:Am erica's1        -1EALTLICAR. L'
                                                                                                                                                  ,N'I
                                                                                                                                                     .
                                                                                                                                                     -
                                                                                                                                                     I-I-W'ORK
                  855-895-2643                                                             20         CallNow if'YouNecdAt-fbrdablel-lealth
                  7%I.A1-L-SPEAKER:Butthcrc'sasolution.NVant                               2l
           som egtpod newsaboutthecostofl:ea1th insurancein                                22
           Amcrica? Thcnlistenup.                                                          2.
                                                                                            3
                  ON SCREEN: America'sI-      IEAI.,TI-
                                                      ICARE NET' W ORK                     24
                  Ameriea'sl-1EAL' g'I'
                                      ICAREN'E'  lhSVORK

                                                                                                                                                                         8
                  '
                  l-opQualityHe:
                               4lthlllstlrance                                                  coverageortlninsurcdbccatl
                                                                                                                         seyotlcannolongcraffi
                                                                                                                                             artl
                   As'  pi
                         v.
                          l'
                           -lch as66?4 LessThttn(lbarnacare                                     Obanaacare,thcè:ca!lntlvw    'togcttl   achealth insurance
                   Pricecomparisonbetween Silver70 Off                                          youdcserveandnced.
           ExchCtng$rPPO from B1ueShie1dof'Californiap1'icing                                           ON SCREF-N'   .A n:e1'ik!a'sHE,   .41.-'1'1-1(JA11E N 1'--*1'$$rOR.
                                                                                                                                                                         -K
           forfam i'k  y ot-l-our,ages43,42-l6 and14.for2018                                            Am ericitfsHcalthcareAdvistlrsisarcferral
           isSl474.00 pernèollthandapolicy'frolnAntcrica$s                                      service- ,itrecor nlnendsprovidersbasedonyour
           l.1ealt1)N et' work02/2018thoughcovera.gemaynotLneas                                 exprk.!ssed ind'iuidualneeds.13)calling from anlobi1c
           colrtprehenslveaspolitiiesavailablethrol1gh thtt                                     orprtl' kidingamobilcphone1        )ualber-ca1lersagreeto
           A f-t
               bl.dableCarcAct.                                                                 bceontactedbyAn-l     erica'sHealthcarcA d-         vii
                                                                                                                                                      s()rs.its
                   ()-allNoz  a to!;avellu:)drct  '
                                                  i:
                                                  .$t)( -
                                                        11'lcall                                parcr)tpal .-
                                                                                                            tners,subsidiarik 4sa:  '
                                                                                                                                    )dat'1R
                                                                                                                                          -liate.susing
           I7lstirallce                                                                         alltontatzdtcchnology'. -rhisfreeint-orl*olarionservice
                   8. :
                      Ff-8.95-2( 343                                                            isnotendorsddby'oraffi1iattldwith tèlet-S
                   ?vl.AL1--'S13t--
                                  .AKER:,.t:' nttrik2a-sl-Iktaltht:art!N'k!t'.%klrk'            governrnt!n(or17edkcral'  hv1et''
                                                                                                                                lica.rePrograIœ.1.-f'1)!  .sisan
           providc-stopqualit)'healtl    .)illsLlri
                                                  zncu pf'ortlpto 66                            ad:crtiset  mellt.Co-paysanddcductiblesJria).           'appl) fot '
           percentlessthaI)Obamacktre--                                                         solneprograrns.America'sl.lealthcarut--%t'lnv'isorsisnot
                   ON SCREEN       ':.Alr.cl'
                                            ica-sHL   --
                                                       .
                                                       A L-l '1-
                                                               1CA REN  '' E'1'qz  -olkK        a.
                                                                                                 f1'i1iated withanyhealth instll'    ancccntity.Ct!nai1)
                   San1e1)avCoverageA8
                                     /:
                                      1i1able
                                      )                                                         p1ansaresubjecttolimitationsandexu-
                                                                                                                                  .
                                                                                                                                  1usionsand
                  C-
                   .a!1Novvto Savtlltlnu-lreds011Health                                         also may notbeavailabl.e1.nallstates.
           lnstlrance                                                                                 855-895-26.1.
                                                                                                                  3
                  8..55-895-2643                                                                      N'IA LE SPEAKE R : Operatorsare standing by.
                  NlA !-E SPI.t-Als1ER: --alldsamedaycovcrage($                                 Cal1Am tl'ica'sllealthcareNetworknow.
           avai1ab1e.                                                                                  x
                                                                                                       (Therecord1ng wasconcltlded.)
                   ON' SCREEN:Am erica-sI
                                        'II
                                          îALI'IlC..
                                                   ARE NE'1'W'ORK
                   lwow Co-Pa)s
                   DotztiarsVis1ts

#     2(Pages5toS)
                                                                        ForThe Record,lnc.
                                         (301)870-8025 -www.hrinc.net-(800)921-5555
                                                                                                                    M ENJIVA R ATTA C HM ENT V
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 78 of
                                     100                                            PX 1
                                                                          Page 297 of679




                                                         M ENJIVA R A TTAC HM ENT W
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 79 of
                                     100                                          PX 1
                                                                             Page298 of679




                                                        M ENJIVA R ATTA C HM ENT W
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 80 of
                                     100                                          PX 1
                                                                            Page299of679




                                                       M ENJIVA R ATTAC HM ENT W
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 81 of PX 1
                                     100                                   Page300of679




                                                       M ENJIVA R ATTA C HM ENT W
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 82 of
                                     100                                           PX 1
                                                                           Page3O1of679




                                                      M ENJIVAR ATTAC HM ENT W
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 83 of
                                     100                                             PX 1
                                                                             Page302of679




                                                      M EN JIVA R ATTA CH M ENT W
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 84 of
                                     100                                              PX 1
                                                                            Page 303 of679




                                                      M ENJIVA R ATTA C HM ENT W
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 85 of
                                     100                                          PX 1
                                                                            Page 3O4 of679




                                                       M ENJIVA R A TTAC HM ENT W
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 86 of
                                     100                                             PX 1
                                                                           Page 3O5 of679




                                                      M ENJIVA R A TTAC HM ENT W
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 87 of
                                     100                                             PX 1
                                                                           Page 3O6 of679




                                                      M ENJIVA R ATTAC HM ENT W
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 88 of
                                     100                                            PX 1
                                                                            Page307of679




                                                      M ENJIVA R ATTA C HM ENT W
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 89 of
                                     100                                                                                                                                                                                                                                                                                                                     PX 1
                                                                                                                                                                                                                                                                                                                                                    Page 308of679
                            *
                            d
                            '




                                                                                                                                                            '
                                                                                                                                                            ujk
                                                                                                                                                              '
                                                                                                                                                              ,Wu
                                                                                                                                                                -
                                                                                                                                                                K            ..                              k
                                                                                                                                                                                                             o!
                                                                                                                                                                                                          ., ' .)ok
                                                                                                                                                                                                                y#
                                                                                                                                                                                                                 '                               .                                                                              ,
                                                                                                                                                       ''
                                                                                                                                                            7S t
                                                                                                                                                               +
                                                                                                                                                               .                .                                   Y .>.
                                                                                                                                                                                                                       ja,X     .
                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                 :
                                                                                                                                                            , ,.g',,
                                                                                                                                                            g
                                                                                                                                                            *      :t:.
                                                                                                                                                                      ,,..,J
                                                                                                                                                                           G                                                                                                                                                   .
                                                                                                                                                            it  è
                                                                                                                                                                'l
                                                                                                                                                              O '..t,
                                                                                                                                                                    #:,@ yè .,
                                                                                                                                                          ,?)
                                                                                                                                                            yy

                                                                                                                                                            )
                                                                                                                                                              ,,
                                                                                                                                                               .
                                                                                                                                                               #.'
                                                                                                                                                                 t
                                                                                                                                                                 kt
                                                                                                                                                                 ';
                                                                                                                                                                  ,.p,.,
                                                                                                                                                                       '
                                                                                                                                                                       y
                                                                                                                                                                       .w
                                                                                                                                                            ' )'v' ZCX '
                                                                                                                                                                        o
                                                                                                                                                                        v,.j
                                                                                                                                                                           ;
                                                                                                                                                                           .,.
                                                                                                                                                                             m
                                                                                                                                                                             o
                                                                                                                                                                            i.
                                                                                                                                                                             X: .
                                                                                                                                                                                 .

                                                                                                                                                                                                                                           .,
                                                                                                                                                                                                                                                                                                                       .).
                                                                                                                                                                                                                                                                                                                         ,.
                                                                                                                                                                                                                                                                                                                          ,
                                                                                                                                                               r )':%' , h?.
                                                                                                                                                            ,; 7           '
                                                                                                                                                                           *J)3                                                                                                                                             ..
                                                                                                                                               .           :
                                                                                                                                                          pt
                                                                                                                                                           .. ,
                                                                                                                                                              . ;t?
                                                                                                                                                             ''
                                                                                                                                                              l   u .13 w4 ua
                                                                                                                                                                           u.                                                                                                                                               :
                                                                                                                                        .
                                                                                                                                                  ,
                                                                                                                                                       '
                                                                                                                                                           '
                                                                                                                                                           $( î)-';tQ ..v
                                                                                                                                                           l è .)       %
                                                                                                                                                                         (.kQ .M
                                                                                                                                                      .
                                                                                                                                                               #!tq
                                                                                                                                                                  jk .
                                                                                                                                                                     >'.
                                                                                                                                                                        n## *
                                                                                                                                                                            ,.                                                                                                                                                     ,
                                                                                                                                                            .,
                                                                                                                                                              g:21.,,,(.8k
                                                                                                                                                                         .y.,%4è% :
                                                                                                                                                                            4.    .,
                                                                                                                                                                                   !g..g-. .,..
                                                                                                                                                                                   t
                                                                                                                                                                                   .          :.k...
                                                                                                                                                                                                   ,,..
                                                                                                                                                                                                             :.

                                                                                                                                                    't:g-!(.l.;y,1'.
                                                                                                                                                                 , ;l
                                                                                                                                                                  11
                                                                                                                                                                   k  jlk'   ..
                                                                                                                                                                              ',
                                                                                                                                                                               li
                                                                                                                                                                                ..
                                                                                                                                                                                 '
                                                                                                                                                                                 ',
                                                                                                                                                                                  1
                                                                                                                                                                                  ;:
                                                                                                                                                                                   :'
                                                                                                                                                                                    :.
                                                                                                                                                                                     L
                                                                                                                                                                                     t
                                                                                                                                                                                     * .                                                                                                              '''.''
                                                                                                                                                                                                                                                                                                           7
                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                           ).
                                                                                                                                                                                                                                                                                                            .'
                                                                                                                                                       V vv .
                                                                                                                                                                    jj;rjy.y;'
                                                                                                                                                                             (
                                                                                                                                                                             q
                                                                                                                                                                             ji
                                                                                                                                                                              l
                                                                                                                                                                              .
                                                                                                                                                                              '*
                                                                                                                                                                               r,k
                                                                                                                                                                                 j
                                                                                                                                                                                 ,
                                                                                                                                                                                 ).
                                                                                                                                                                                  1
                                                                                                                                                                                  j
                                                                                                                                                                                  r'
                                                                                                                                                                                   .
                                                                                                                                                                                   i
                                                                                                                                                                                   ,
                                                                                                                                                                                   !
                                                                                                                                                                                   ;
                                                                                                                                                                                   .'
                                                                                                                                                                                    ,,
                                                                                                                                                                                     t
                                                                                                                                                                                     j
                                                                                                                                                                                     l
                                                                                                                                                                                     ::
                                                                                                                                                                                      j
                                                                                                                                                                                      :.
                                                                                                                                                           '               'xx                                                                                                                                               .
                                                                                                                                                          .                ,.
                                                                                                                                                                           .
                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                             t              . ..
                                                                                                                                                                                                                                                 .
                                                                                                                                                               E... ..' . .
                                                                                                                                                     l; .m
                                                                                                                                                     ;tt .
                                                                                                                                                                         )(f*
                                                                                                                                                                    51- y. gs
                                                                                                                                                                             p.* Qyjvm
                                                                                                                                                                                     q
                                                                                                                                                                                     ,,
                                                                                                                                                                                     yj
                                                                                                                                                                                                                                                                                                          r.
                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                            (
                                                                                                                                                                                                                                                                                                            st
                                                                                                                                                                                                                                                                                                             y
                                                                                                                                                                                                                                                                                                           t.)
                                                                                                                                                          '
                                                                                                                                                          .
                                                                                                                                                          ,t,o
                                                                                                                                                             wr:
                                                                                                                                                               a
                                                                                                                                                               , .o . g.
                                                                                                                                                          ' .' + j                                        ,
                                                                                                                                                        .'....
                                                                                                                                                             r..
                                                                                                                                                             .                        .
                                                                                                                                                                         .(yw)''.'..> .
                                                                                                                                                                         ?
                                                                                                                                                                                                   .4,w                               .J w        .

                                                                                                                                                      ''ë
                                                                                                                                                        .,..'                         '
                                                                                                                                                                                           '
                                                                                                                                                                                           :
                                                                                                                                                                                           . .'
                                                                                                                                                                                                   -..F''è
                                                                                                                                                                                                         '..1
                                                                                                                                                                                                            )r; 1:121k,*.y)
                                                                                                                                                                                                            11
                                                                                                                                                                                                             .            I
                                                                                                                                                                                                                          i
                                                                                                                                                                                                                          :
                                                                                                                                                                                                                          L
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                          k
                                                                                                                                                                                                                          . I
                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                            .                                                                                               '   .
                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                        '
                                                                                                                                                          -.
                                                                                                                                                            .
                                                                                                                                                                        )
                                                                                                                                                                        .'
                                                                                                                                                                        -.
                                                                                                                                                                         ;
                                                                                                                                                                        . ....            .
                                                                                                                                                                                           -
                                                                                                                                                                                             t
                                                                                                                                                                                             ,
                                                                                                                                                                                             .
                                                                                                                                                                                             '
                                                                                                                                                                                             é
                                                                                                                                                                                             j
                                                                                                                                                                                             àï
                                                                                                                                                                                              .
                                                                                                                                                                                              6.
                                                                                                                                                                                               6
                                                                                                                                                                                               -
                                                                                                                                                                                               3
                                                                                                                                                                                               '
                                                                                                                                                                                               fy t;
                                                                                                                                                                                                   .
                                                                                                                                                                                                   ''
                                                                                                                                                                                                    y
                                                                                                                                                                                                    w
                                                                                                                                                                                                    .
                                                                                                                                                                                                    o )x
                                                                                                                                                                                                       j.
                                                                                                                                                                                                        j.
                                                                                                                                                                                                         y
                                                                                                                                                                                                         j, ,,                                             ,.
                                                                                                                                                                                                                                                             ,- ,
                                                                                                                                                                                                                                                                           ,,
                                                                                                                                                                                                                                                                                                           :.. ., ..
                                                                                                                                                ..
                                                                                                                                                 i...
                                                                                                                                                    ;-(o
                                                                                                                                                       g.
                                                                                                                                                       u yNy
                                                                                                                                                           yw .s, , , ;
                                                                                                                                                         .m .m o.y.. ,g,                 . ,.   :
                                                                                                                                                                                                                                                                                                                       ,

                                                                                                                                                       .
                                                                                                                                                           '
                                                                                                                                                           .l%
                                                                                                                                                           .'
                                                                                                                                                            -.
                                                                                                                                                             .ë
                                                                                                                                                               )
                                                                                                                                                               ?')p
                                                                                                                                                              l.
                                                                                                                                                               -- .
                                                                                                                                                                  j
                                                                                                                                                                  1
                                                                                                                                                                  -
                                                                                                                                                                  ,
                                                                                                                                                                  !
                                                                                                                                                                  :
                                                                                                                                                                  I
                                                                                                                                                                  l
                                                                                                                                                                  j
                                                                                                                                                                  '
                                                                                                                                                                  -
                                                                                                                                                                  ;
                                                                                                                                                                ,--z
                                                                                                                                                                   ..
                                                                                                                                                                   ,
                                                                                                                                                                   k
                                                                                                                                                                   j
                                                                                                                                                                   -
                                                                                                                                                                  ';
                                                                                                                                                              - :-,
                                                                                                                                                                    )-..5
                                                                                                                                                                      - ..--. .
                                                                                                                                                                           .    ..y;.jt.:
                                                                                                                                                                                        sm=               . .
                                                                                                                                                                                                                             --
                                                                                                                                                                                                                              ....-                              .
                                                                                                                                                                                                                                                                          .

                                                                                                                                                                                                                                                                                      .                                             ,
                                                                                                                                                          --..
                                                                                                                                                                                            ji.
                                                                                                                                                                                              :
                                                                                                                                                                                              j
                                                                                                                                                                                              4
                                                                                                                                                                                              I
                                                                                                                                                                                              !
                                                                                                                                                                                              g
                                                                                                                                                                                              r
                                                                                                                                                                                              jI
                                                                                                                                                                                               j
                                                                                                                                                                                               t
                                                                                                                                                                                               !          -. ..                          ..
                                                                                                                                                                            ,-y,r
                                                                                                                                                                                :
                                                                                                                                                                                jjj
                                                                                                                                                                                , p
                                                                                                                                                                                  ;
                                                                                                                                                                                  ,
                                                                                                                                                                                  t$:
                                                                                                                                                                              .


                                                                                                                                                                                       yi ;
                                                                                                                                                                                          j;;
                                                                                                                                                                                           j
                                                                                                                                                             j
                                                                                                                                                             ::
                                                                                                                                                             rl
                                                                                                                                                              j
                                                                                                                                                              k           .               ,
                                                                                                                                                                                        y-y                                        -., -..
                                                                                                                                                                                                                                  ..                                  -
                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                       ,
                                                                                                                                                            ..
                                                                                                                                                                    ..
                                                                                                                                                                     (j
                                                                                                                                                                      ,j,j
                                                                                                                                                                         -,
                                                                                                                                                                          --
                                                                                                                                                                           jj..                           .... .                  .                                                                                     . .. ,
                                                                                                                                                            '
                                                                                                                                                                          .
                                                                                                                                                                           , '.
                                                                                                                                                                          .j
                                                                                                                                                                                     jj
                                                                                                                                                                                      ;4
                                                                                                                                                                                       j
                                                                                                                                                                                       ;                          . .
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                     ;                          .,
                                                                                                                                                                                                                                                               ,.
                                                                                                                                                                                                                                                                                    .


                                                                                                                                                          :
                                                                                                                                                          -g
                                                                                                                                                           G.
                                                                                                                                                           ,
                                                                                                                                                            '
                                                                                                                                                            )
                                                                                                                                                            d)a,,
                                                                                                                                                            .,
                                                                                                                                                                .
                                                                                                                                                                s*'
                                                                                                                                                                  >,,a
                                                                                                                                                                  o  .s.
                                                                                                                                                                     t '.
                                                                                                                                                                        E
                                                                                                                                                                        j,e. j
                                                                                                                                                                        )                                        ,
                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                               w ,
                                                                                                                                                                 :
                                                                                                                                                                 c  ,. è . o,,<
                                                                                                                                                                 $. $ . g
                                                                                                                                                                                                .
                                                                                                                                                                                                                              .
                                                                                                                                                               E.j1<
                                                                                                                                                                   :
                                                                                                                                                                   j;
                                                                                                                                                                    ::.
                                                                                                                                                                      ;
                                                                                                                                                                      :)
                                                                                                                                                                       :.
                                                                                                                                                                          f &2!%
                                                                                                                                                                         ''    1I
                                                                                                                                                                                1
                                                                                                                                                                                :
                                                                                                                                                                                1
                                                                                                                                                                                11
                                                                                                                                                                                : ,j
                                                                                                                                                                                 ik
                                                                                                                                                                                  ;
                                                                                                                                                                                  I.rlilI
                                                                                                                                                                                        p*
                                                                                                                                                                                        lM
                                                                                                                                                                                         l
                                                                                                                                                                                         l'
                                                                                                                                                                                          lll ';
                                                                                                                                                                                            .li
                                                                                                                                                                                              s j
                                                                                                                                                                                                .       , '.
                                                                                                                                                                                                              ,
                                                                                                                                                                                                            ;'' .                                                                                              '.
                                                                                                                                                               4
                                                                                                                                                               5
                                                                                                                                                               j4
                                                                                                                                                                j4
                                                                                                                                                                 jo                yg
                                                                                                                                                                                                   .
                                                                                                                                                                                                     .. .
                                                                                                                                                                                                          ., .. $.                   j
                                                                                                                                                                                                                                     yj
                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                      g
                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                      g .j
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                      jjj
                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                        . '
                                                                                                                                                                                                                                          jjjj
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                             .j
                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                              ,jk
                                                                                                                                                                                                                                                jjjr
                                                                                                                                                                                                                                                   ggg
                                                                                                                                                                                                                                                     jjj
                                                                                                                                                                                                                                                       :                                                       ..             ..
                                                                                                                                                                                                                                                                                                                             ..

                                                                                                                                                            ,9 ,'
                                                                                                                                                                rx)t.4.''jl)x
                                                                                                                                                                .y
                                                                                                                                                                 c          * r':*
                                                                                                                                                                                 J.î'
                                                                                                                                                                                    ..
                                                                                                                                                                                    1    .                                                    . ,
                                                                                                                                                                                                                                                                                                                            :,
                                                                                                                                                            yk;
                                                                                                                                                            ..
                                                                                                                                                            t
                                                                                                                                                            e .
                                                                                                                                                              .
                                                                                                                                                              ..
                                                                                                                                                              $
                                                                                                                                                              ,
                                                                                                                                                              x.
                                                                                                                                                               -
                                                                                                                                                               .
                                                                                                                                                               a
                                                                                                                                                               vj
                                                                                                                                                                ;j
                                                                                                                                                                y
                                                                                                                                                              ' '
                                                                                                                                                                 ;
                                                                                                                                                                 j
                                                                                                                                                                 ;
                                                                                                                                                                 .
                                                                                                                                                                 j
                                                                                                                                                                 ,::
                                                                                                                                                                   y
                                                                                                                                                                   .
                                                                                                                                                                   -
                                                                                                                                                                   ,
                                                                                                                                                                   .
                                                                                                                                                                   -g
                                                                                                                                                                    .
                                                                                                                                                                    ;
                                                                                                                                                                    j
                                                                                                                                                                    .
                                                                                                                                                                    jy
                                                                                                                                                                     ,
                                                                                                                                                                     ;
                                                                                                                                                                     .
                                                                                                                                                                     :
                                                                                                                                                                     -
                                                                                                                                                                     j
                                                                                                                                                                     yr
                                                                                                                                                                      ,
                                                                                                                                                                      j
                                                                                                                                                                      I
                                                                                                                                                                      j
                                                                                                                                                                       m
                                                                                                                                                                      .,
                                                                                                                                                                      ,.
                                                                                                                                                                       -.-
                                                                                                                                                                         ,-
                                                                                                                                                                          .
                                                                                                                                                                          g
                                                                                                                                                                          o,
                                                                                                                                                                           .                   ,.
                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                           y.
                                                                                                                                                       . .                   .-          . fk                     . .,
                                                                                                                                                                                                                     .;, .:yys.L. .y(.....y.t:,                                                                                  .
                                                                                                                                                        ,.
                                                                                                                                                           *
                                                                                                                                                           k<R.:'
                                                                                                                                                                .*.
                                                                                                                                                                =-t
                                                                                                                                                                  .
                                                                                                                                                                  ?
                                                                                                                                                                  )%.::
                                                                                                                                                                      .
                                                                                                                                                                      z.q,
                                                                                                                                                                      k  ;.
                                                                                                                                                                         v ,.:
                                                                                                                                                                           ' :.,?r: , è                                     .
                                                                                                                                                                                                                            .

                                                                                                                                                           '
                                                                                                                                                           *
                                                                                                                                                           ,
                                                                                                                                                           S
                                                                                                                                                           :
                                                                                                                                                           .J:E
                                                                                                                                                              T('
                                                                                                                                                                :
                                                                                                                                                                ;.
                                                                                                                                                           . a yy,
                                                                                                                                                                  '
                                                                                                                                                                  ,
                                                                                                                                                                  .m
                                                                                                                                                                  ç,ti
                                                                                                                                                                     tm ,(., .'.:y
                                                                                                                                                                     à:
                                                                                                                                                                      ,
                                                                                                                                                                      '
                                                                                                                                                                      j
                                                                                                                                                                      t
                                                                                                                                                                      w
                                                                                                                                                                      o.
                                                                                                                                                                       a.
                                                                                                                                                                        jt
                                                                                                                                                                         :
                                                                                                                                                                         .
                                                                                                                                                                         y
                                                                                                                                                                         .y
                                                                                                                                                                          .q
                                                                                                                                                                           ,
                                                                                                                                                                           '-
                                                                                                                                                                            y
                                                                                                                                                                            ?y
                                                                                                                                                                             o
                                                                                                                                                                             ;                                                                    .,

                                                                                                                                                          ,ï* .. -w u;'.r,myg.)
                                                                                                                                                                          ,      , ,,,j
                                                                                                                                                                                 ,                                                ,
                                                                                                                                                          (=ê
                                                                                                                                                           +  t;,
                                                                                                                                                                .:*(
                                                                                                                                                                   '*è. i
                                                                                                                                                                        a.,
                                                                                                                                                                          *y
                                                                                                                                                                          r...Y,
                                                                                                                                                                             .
                                                                                                                                                                               '
                                                                                                                                                                               b.,
                                                                                                                                                                                 ï
                                                                                                                                                                                 ) ...,)                                          ,


                                                                                                                                                           .
                                                                                                                                                           y
                                                                                                                                                           -
                                                                                                                                                           (
                                                                                                                                                           II
                                                                                                                                                            C
                                                                                                                                                            ::
                                                                                                                                                             T
                                                                                                                                                             .
                                                                                                                                                             y:4
                                                                                                                                                               .-,-r,
                                                                                                                                                                    y
                                                                                                                                                                    j
                                                                                                                                                                    ;::
                                                                                                                                                                      ,
                                                                                                                                                                      ;
                                                                                                                                                                      :  x
                                                                                                                                                                       ,..
                                                                                                                                                                      ,,-
                                                                                                                                                                      - 6,
                                                                                                                                                                         3
                                                                                                                                                                         6
                                                                                                                                                                         ::3,-y
                                                                                                                                                                          33
                                                                                                                                                                          6   j,,,
                                                                                                                                                                              ,
                                                                                                                                                                                     -ï
                                                                                                                                                                                      ,
                                                                                                                                                                                 -,,; 1
                                                                                                                                                                                      ,.(
                                                                                                                                                                                         ,
                                                                                                                                                                                        !b
                                                                                                                                                                                         1
                                                                                                                                                                                         :
                                                                                                                                                                                         .),
                                                                                                                                                                                          .
                                                                                                                                                                                          #-
                                                                                                                                                                                           .
                                                                                                                                                                                           1E
                                                                                                                                                                                         .--
                                                                                                                                                                                       .. .
                                                                                                                                                                                           ..
                                                                                                                                                                                             .,,.' (y.y.rèy?.:;..
                                                                                                                                                                                            !!
                                                                                                                                                                                             k                          .
                                                                                                                                                                                                                             ...,
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 ..                           .
                                                                                                                                                                                                                                                                                  ..            .
                                                                                                                                                                                                                                                                                          . . . .
                                                                                                                                                                                                                                                                                            , ,.
                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                            .. .
                                                                                                                                                                                                                                                                                                                           .,



                                                                                                            .. ë   aî
                                                                                                                    *'''')a . ....,
                                                                                                                       ..'
                                                                                                                                        ..j'
                                                                                                                                           2
                                                                                                                                           :.
                                                                                                                                           :
                                                                                                                                           .
                                                                                                                                           k
                                                                                                                                           '
                                                                                                                                           ''&
                                                                                                                                           :,
                                                                                                                                           .
                                                                                                                                             .
                                                                                                                                             ,
                                                                                                                                              '.
                                                                                                                                               ,t,,. :o
                                                                                                                                             !.j
                                                                                                                                               s
                                                                                                                                               t.
                                                                                                                                                '''y.'j
                                                                                                                                                ,
                                                                                                                                                x
                                                                                                                                                *
                                                                                                                                                .
                                                                                                                                                ., ..,
                                                                                                                                                '     :j
                                                                                                                                                       j
                                                                                                                                                       y..vg
                                                                                                                                                         ,
                                                                                                                                                       'k.c.
                                                                                                                                                          4 tj
                                                                                                                                                          11.a.4:'y
                                                                                                                                                                  .3t
                                                                                                                                                                    '
                                                                                                                                                                    ;
                                                                                                                                                                    ,''.,'.
                                                                                                                                                                   -r
                                                                                                                                                                    .
                                                                                                                                                                    '
                                                                                                                                                                          '  y
                                                                                                                                                                          '.y.
                                                                                                                                                                              t,,
                                                                                                                                                                             ,.
                                                                                                                                                                              r
                                                                                                                                                                              .
                                                                                                                                                                              '
                                                                                                                                                                                t(2
                                                                                                                                                                                  ,.
                                                                                                                                                                                   ,
                                                                                                                                                                                  )j
                                                                                                                                                                                  ''            '
                                                                                                                                                                                                                                                     y

                                                                            ..                .'(.g' . :'t 7 .), y  ,
                                                                                                                    W .i  < k.
                                                                                                                             ,' k.or'y.?
                                                                                                          ... .'.:-.
                                                                                                                   - s
                                                                                                                   ;1   .
                                                                                                                        (ï
                                                                                                                         .$
                                                                                                                          4
                                                                                                                          .
                                                                                                                          1
                                                                                                                          :16
                                                                                                                            .)
                                                                                                                             -
                                                                                                                             é
                                                                                                                             . .j
                                                                                                                             è    .
                                                                                                                                  :.:
                                                                                                                                    ltl
                                                                                                                                      :
                                                                                                                                      .
                                                                                                                                      ,1.
                                                                                                                                       ,,
                                                                                                                                        9
                                                                                                                                        kb.yu
                                                                                                                                            M..;.. '...;.q,,'y...)  ,
                                                                                                                                                                    ..
                                                                                                                                                                     ,è
                                                                                                                                                                      .
                                                                                                                                          'it''--'                 :  .
                                                                     '''.    ',.             .'. ' ' . .':-
                                                                                                                                                 ':t . . .. j
                                                                                                                                            ,)
                                                                                                                                             ky
                                                                                                                                              ;j
                                                                                                                                               ,i
                                                                                                                                                ,l
                                                                                                                                                 -,j
                                                                                                                                                   ji
                                                                                                                                                    ,l
                                                                                                                                                     -y
                                                                                                                                                      .
                                                                                                                                                      rt.'
                                                                                                                                                         t. ; ..)
                                                                                                                                                              j .
                                                                                                                                                                -
                                                                                                                                                                ;'lj. -:'
                                                                                                                                                                        .ègy;tljjkj:jjj,y,yj?,k,jfj'j3b:,,6:.3.j';pt..
                                                                                                   .                                -
                                                                                                                                    .
                                                                     ..   .
                                                                      ' .. , .
                                                                                        .. .. . r. . .. ..
                                                                                               '       '                        )q)
                                                                                                                                  '
                                                                                                                                  .'
                                                                                                                                   ...
                                                                                                                                    .(;
                                                                                                                                      ïj
                                                                                                                                       .o
                                                                                                                                        y=..-
                                                                                                                                            ,                   .;(
                                                                                                                                                                  '.-                                                         .                    ,                   .
                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                        . ,.r.. , ,         .               t..
                                                                                .' ''           . '' '
                                                                                             .. . . .
                                                                                                         .
                                                                                                                    .        qj
                                                                                                                              ...''.,g
                                                                                                                                    'y.'.
                                                                                                                                       jqI
                                                                                                                                         j
                                                                                                                                         .
                                                                                                                                         :
                                                                                                                                        .j
                                                                                                                                         :
                                                                                                                                         :k
                                                                                                                                          ;
                                                                                                                                          .
                                                                                                                                          t
                                                                                                                                          j.
                                                                                                                                          jk
                                                                                                                                           '
                                                                                                                                           '
                                                                                                                                           .j
                                                                                                                                            /
                                                                                                                                            .(
                                                                                                                                             L;
                                                                                                                                              jji
                                                                                                                                                jj
                                                                                                                                                 :i;
                                                                                                                                                   j
                                                                                                                                                   ;jk
                                                                                                                                                     t
                                                                                                                                                     j
                                                                                                                                                     gj
                                                                                                                                                      r
                                                                                                                                                      .j
                                                                                                                                                      ( j
                                                                                                                                                       ..j
                                                                                                                                                        yj
                                                                                                                                                         :j
                                                                                                                                                         jr
                                                                                                                                                          jg
                                                                                                                                                           j
                                                                                                                                                           j..x
                                                                                                                                                          rr
                                                                                                                                                           j  '.:
                                                                                                                                                              '
                                                                                                                                                              y )
                                                                                                                                                                .j
                                                                                                                                                                ,jjj.
                                                                                                                                                                    j.j
                                                                                                                                                                     yj
                                                                                                                                                                     r  )
                                                                                                                                                                        .
                                                                                                                                                                        ,
                                                                                                                                                                      j.y
                                                                                                                                                                        ,
                                                                                                                                                                        ,,;y'
                                                                                                                                                                        ?     yjjj..)j.L?.L.
                                                                                                                                                                               .         ,
                                                                                                                                                                                               qyjjjj     rjj.     y..
                                                                                                                                                                                                                                                                      ' .
                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                          ,.. .
                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                    .y..g.
                                                                                                                                                                                                                                                                                                ,..:.,r.
                                                                                                                                                                                                                                                                                                 . ' '   ,r
                                                                                                    '
                                                                                                    .'. . ' . ',
                                                                                                     '                                                      '                                    .                                   ,           .,.                 .,                     (y.. .. .. ,..,.
                                                                                                                                                                                                                                                                                            .           .      gy               .
                                                                                                                                                                                                                                                                                                                                j.
                                                                                                   . - . .. .. .....
                                                                                                                                    . . ..
                                                                                                                                                ë
                                                                                                                                                    .
                                                                                                                                                .-..-
                                                                                                                                                :   .
                                                                                                                                                     m
                                                                                                                                                     ,w.'
                                                                                                                                                     4
                                                                                                                                                   1t&.
                                                                                                                                                        .r
                                                                                                                                                         .
                                                                                                                                                         y
                                                                                                                                                         jj
                                                                                                                                                         II
                                                                                                                                                          !
                                                                                                                                                          y
                                                                                                                                                          -
                                                                                                                                                          l-
                                                                                                                                                           !
                                                                                                                                                           p
                                                                                                                                                           .
                                                                                                                                                           -
                                                                                                                                                           t'
                                                                                                                                                         # j
                                                                                                                                                            o
                                                                                                                                                            j'
                                                                                                                                                            .j
                                                                                                                                                             .
                                                                                                                                                             '
                                                                                                                                                             :
                                                                                                                                                             r
                                                                                                                                                             j
                                                                                                                                                             '
                                                                                                                                                             -
                                                                                                                                                             )'
                                                                                                                                                              .
                                                                                                                                                              -
                                                                                                                                                              .)
                                                                                                                                                               t
                                                                                                                                                               '
                                                                                                                                                               q
                                                                                                                                                               .
                                                                                                                                                               :
                                                                                                                                                               ék
                                                                                                                                                               ry
                                                                                                                                                               og
                                                                                                                                                                t
                                                                                                                                                                ..
                                                                                                                                                                :;
                                                                                                                                                                 ,
                                                                                                                                                                 .
                                                                                                                                                                 6
                                                                                                                                                                 ?
                                                                                                                                                                 :
                                                                                                                                                                 .
                                                                                                                                                                 ,
                                                                                                                                                                 3.
                                                                                                                                                                  j
                                                                                                                                                                  $
                                                                                                                                                                  3-
                                                                                                                                                                   yt
                                                                                                                                                                   .y
                                                                                                                                                                    L
                                                                                                                                                                    .
                                                                                                                                                                    -
                                                                                                                                                                    ;
                                                                                                                                                                    .
                                                                                                                                                                    j
                                                                                                                                                                    :
                                                                                                                                                                    i;
                                                                                                                                                                     l
                                                                                                                                                                     t
                                                                                                                                                                     .
                                                                                                                                                                     :
                                                                                                                                                                     j:
                                                                                                                                                                      i
                                                                                                                                                                      .
                                                                                                                                                                      ,
                                                                                                                                                                      y
                                                                                                                                                                      ...
                                                                                                                                                                        ).
                                                                                                                                                                         ,.....:.
                                                                                                                                                              4. + W ( ( yg)
                                                                                                                                                                                ,
                                                                                                                                                                                .
                                                                                                                                                                                y
                                                                                                                                                                                .
                                                                                                                                                                                --j
                                                                                                                                                                                  ,
                                                                                                                                                                                  .
                                                                                                                                                                                  t
                                                                                                                                                                                  ..
                                                                                                                                                                                   t
                                                                                                                                                                                   y
                                                                                                                                                                                   ,
                                                                                                                                                                                   .
                                                                                                                                                                                   ,
                                                                                                                                                                                   y                                                                   o                                                       ë
                                                                                                                                             ..              X
                                                                                                                                                             p ..'
                                                                                                                                                                 tC.y.? 4                                        k                                                                                     k :,b,
                                                                                                                                          r ( t,ît .i
                                                                                                                                                    ';;.ç:5 tv.
                                                                                                                                                             .
                                                                                                                                                                .;$r j
                                                                                                                                                                     gv.                                                                                                                               ï  y
                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                          ylyt
                                                                                                                                    ,.'    S''), y')
                                                                                                                                                   ,
                                                                                                                                                   r
                                                                                                                                                   ;rl
                                                                                                                                                     u y%. A.-..:1$'r 0.!..                                                                                                                            .   ..
                                                                     t
                                                                            .                                                         ,.            uw
                                                                                                                                                     h
                                                                                                                                                     v.y(4. p., .  .- m .                                                                                                                                ..
                                                         .
                                                             ,              r                                                 )L,
                                                                                                                                .'.
                                                                                                                                    j
                                                                                                                                    (
                                                                                                                                    %
                                                                                                                                    ,:
                                                                                                                                     ..'
                                                                                                                                       y
                                                                                                                                       ;..
                                                                                                                                         > .y
                                                                                                                                           ,
                                                                                                                                            g;j z
                                                                                                                                                .
                                                                                                                                                $.  Wyw
                                                                                                                                                      ..     ..
                                                                                                                                                              yt
                                                             :
                                                                       :...;..
                                                                                      .
                                                                                    .. . '
                                                                              . . . .. .. ,
                                                                             .;
                                                                                                                         .,
                                                                                                                           ;, y
                                                                                                                           '. ,,.
                                                                                                                              r ,
                                                                                                                                w
                                                                                                                                .
                                                                                                                                ,  '
                                                                                                                                ijjjj
                                                                                                                                    ;
                                                                                                                                   ..'
                                                                                                                                     .
                                                                                                                                     ,
                                                                                                                                     T
                                                                                                                                    jml
                                                                                                                                    : .
                                                                                                                                      :k.
                                                                                                                                        4
                                                                                                                                       tr
                                                                                                                                        y.
                                                                                                                                        j.
                                                                                                                                         t,
                                                                                                                                          !y
                                                                                                                                           '
                                                                                                                                           '
                                                                                                                                         ..J
                                                                                                                                           r(
                                                                                                                                            p
                                                                                                                                            ;
                                                                                                                                            j
                                                                                                                                            '
                                                                                                                                            .
                                                                                                                                            j::j
                                                                                                                                               ?
                                                                                                                                               '
                                                                                                                                               g
                                                                                                                                              .:
                                                                                                                                               .
                                                                                                                                               #
                                                                                                                                               ,
                                                                                                                                               (
                                                                                                                                               ;q
                                                                                                                                                t
                                                                                                                                                '
                                                                                                                                                ;
                                                                                                                                                . .y
                                                                                                                                                jjj;
                                                                                                                                                   (.
                                                                                                                                                   gy;
                                                                                                                                                     fo
                                                                                                                                                      ,
                                                                                                                                                      .
                                                                                                                                                      .?,
                                                                                                                                                        ;
                                                                                                                                                        r y
                                                                                                                                                          ,.  'y
                                                                 . ..
                                                                         ''.
                                                                           ''
                                                                            ..:.j. '
                                                                                   .'.
                                                                                    .       .L . .           ..
                                                                                                                                t
                                                                                                                               .jh' '' F
                                                                                                                                 .    ..
                                                                                                                                      j
                                                                                                                          .t, ... .. . ,
                                                                                                                                        N
                                                                                                                                        j.
                                                                                                                                         jgjjjj.                       2yt(ej    )
                                                                                                                                                                                 yj'
                                                                                                                                                                                 ,y
                                                                                                                                                                            ,zjjy. .tj
                                                                                                                                                                                     ..))s.y
                                                                                                                                                                                           r.
                                                                                                                                                                                            jg
                                                                                                                                                                                             ;
                                                                                                                                                                                             .j
                                                                                                                                                                                              ;'
                                                                                                                                                                                              4.         y.g
                                                                                                                                                                                                jjjjjjyv,t
                                                                                                                                                                                               ..          ;jk
                                                                                                                                                                                                                                .
                                                                                                                                                                                                             ..s..;,,, ..g ... . .                k
                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                  q
                                                                                                                                                                                                                                                  g
                                                                                                                                                                                                                                                  jj
                                                                                                                                                                                                                                                   .j....
                                                                                                                                                                                                                                                        '....                                                                  '
                                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                                               ) ,
                                                                       ''
                                                                                .
                                                                                    '         :)..' ..L
                                                                                                      .
                                                                                                      ).
                                                                                                       )
                                                                                                       r
                                                                                                       y:,
                                                                                                         ?
                                                                                                         .
                                                                                                         m
                                                                                                         k
                                                                                                         .v.:jiy.
                                                                                                                ),
                                                                                                                 ).y
                                                                                                                   ;
                                                                                                                   y
                                                                                                                   .
                                                                                                                   t
                                                                                                                   p
                                                                                                                   ).y.
                                                                                                                      y
                                                                                                                      x..
                                                                                                                        gy
                                                                                                                         .
                                                                                                                         a .yy,
                                                                                                                            ..                                                                                                 .
                                                                                                                                                                                                                                                                                              ,.                                 y
                                                                                    .
                                                                                                .y,..:.:.(.,y.-.i.ty'...ty:qI.?..r..-yy;?tryj-,.).LjyjèLtj'bqq;-j'jibj-.!.j@!ji;j7.:t--.j'(y,g)j.'.,j:.t-j:?;ji.d:;ri'jjk:(gl.,'.iy.rë,:k)yj)-tj.$).k;rj:I1j::j:;y:.;.yL..,y2j.f.aà);,.3?j?(.-y:y-.j)r;.ptiikk.;ïryt.1
                                                                                                                                                                                                                                                                                                                     h
                                                                                                                                                                                                                                                                                                                     d
                                                                                                                                                                                                                                                                                                                     ll
                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                      lyfï t.:.:.,....i .
                                                                            .             . '.
                                                                                             ....c.    ...
                                                                                                         .'
                                                                                                         -. ...
                                                                                                   ::,'
                                                                                        .    ,
                                                                                                .
                                                                                                '     .
                                                                                                      ..
                                                                                                ..''...
                                                                                                . .. .
                                                                                                .
                                                                                               .. ...
                                                                                                       . .
                                                                                                           )...
                                                                                                       . . .. ,...
                                                                                                              . .
                                                                                                                .:' t
                                                                                                                      .
                                                                                                                      . .-
                                                                                                                      .. . .
                                                                                                                     ..)
                                                                                                            - . . .. . ,
                                                                                                                  , ,...
                                                                                                                         ;               ,; .
                                                                                                                                      y...
                                                                                                                                                     . -
                                                                                                                                                     . .

                                                                                                                                                    .;
                                                                                                                                                           r.:-
                                                                                                                                                              . . ;: ..-
                                                                                                                                                           -..k
                                                                                                                                                                       y.
                                                                                                                                                                          .'.'
                                                                                                                                                                             -'-'..


                                                                                                                                                                             , .. . . ;
                                                                                                                                                                                         -... .. . . ... . ..
                                                                                                                                                                                         .t
                                                                                                                                                                                         . ,..-   .
                                                                                                                                                                                                  à,
                                                                                                                                                                                                    ........E.. .,r
                                                                                                                                                                                               -...-t
                                                                                                                                                                                              .p                          ..,.;.
                                                                                                                                                                                                                       . .y
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                     kj
                                                                                                                                                                                                                                                                                                                     ji
                                                                                                                                                                                                                                                                                                                      ;( r.
                                                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                                                         tq
                                                                                                                                                                                                                                                                                                                       $yt
                                                                                                                                                                                                                                                                                                                         y i
                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                          è.
                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                           y
                                                                                                                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                            l
                                                                                                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                           jj
                                                                                                                                                                                                                                                                                                                            ;
                                                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                                            y
                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                             k
                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                             .-
                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                              L.
                                                                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                                                                               y
                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                               'q
                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                                                 'ë:
                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                   :..   -
                                                                                                                                                                                                                                                                                                                                         ....
                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                            ;'
                                                                                                                                                                                                                                                                                                                                             ;.
                                                                                                                                                                                                                                                                                                                                              '.:
                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                                                                                             . yty yt.yj.) -;.yry
                                                                                                                                                                                                                                                                                                                             ;
                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                             y
                                                                                            '        . 'y..:.
                                                                                                            t.
                                                                                                             ,:.;
                                                                                                                ..
                                                                                                                 ':
                                                                                                                  'yt
                                                                                                                    7.         '.  ....hy                              ,. rj jj         ,.-.y.
                                                                                                                                                                                       ..    ..     y   .g. . -,,-.    ,. ...
                                  .
                                      ..
                                          . .
                                              .                                           .     . .........
                                                                                                      ,
                                                                                                      .           -,-.
                                                                                                                     -
                                                                                                                     .
                                                                                                                      ):
                                                                                                                       . .,-
                                                                                                                           i.    t                  ;t
                                                                                                                                                     ,     r
                                                                                                                                                           ; jè
                                                                                                                                                              y.
                                                                                                                                                               j : : i$
                                                                                                                                                                      .
                                                                                                                                                                       ;ï4
                                                                                                                                                                         ,
                                                                                                                                                                         .;,tj
                                                                                                                                                                             -,--
                                                                                                                                                                                j y
                                                                                                                                                                                  ,
                                                                                                                                                                                  .
                                                                                                                                                                                       .
                                                                                                                                                                                   h. ..  ?. y.
                                                                                                                                                                                              -)...
                                                                                                                                                                                                j-   y
                                                                                                                                                                                                  (;..      y.s  ...
                                                                                                                                                                                                                 t       -   - r
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                          . ,-
                                                                                                                                                                                                                               .
                                 ):: . .:.j .. .                                          ...l ,.' ..L...k. .....?)'cs.) .,'.                               .l
                                                                                                                                                              yl
                                                                                                                                                               llqlbl)  'y
                            .;   '                                                                                                     'y .      x)...?
                                                                                                                                                      jFt.y.
                                                                                                                                                           /,        .)  jy,:j:ys'
                                                                                                                                                                                 .y
                                                                                                                                                                                  l.yj
                                                                                                                                                                                     j
                                                                                                                                                                                     ;ay.   j'.. L
                                                                                                                                                                                               7
                                           ,.    .                                               .                                                                     ,                      . ..j  y,tj  ,,..t. ..
                                                                                                                                                                                                               .ç.y.. .).
                                                                                                                                                                                                                .,       ,.
                                                                                                                                                                                                                          y.,...(
                                h..'
                                      ' .. .
                                      .
                                                     .
                                            . .. . . . . ..
                                                                 .
                                            . ., . . . ... . . . ,...
                                                                                                .
                                                                                               ..
                                                                                                    ...

                                                                                       .,...... ... t(..>jt...j;(
                                                                                                                      )..:..v,,. ::,.:,y
                                                                                                                     ..
                                                                                                                                          ...
                                                                                                                                            tjj
                                                                                                                                               :....t.:.!.'..?,'.s:s
                                                                                                                                        ;?11:::.
                                                                                                                                               ..   g,
                                                                                                                                                     .,
                                                                                                                                                      r.j,
                                                                                                                                                         j),( .t,.
                                                                                                                                                                 j;......              !;).)
                                                                                                                                                                                           Jy.
                                                                                                                                                                                            .
                                                                                                                                                                                             -. .
                                                                                                                                                                                                j:.
                                                                                                                                                                                                  )
                                                                                                                                                                                                  '.(.
                                                                                                                                                                                                    )y.j7
                                                                                                                                                                                                       .'
                                                                                                                                                                                                        .. ....,
                                                                                                                                                                                                          t)
                                                                                                                                                                                                           '.j
                                                                                                                                                                                                             y)2gî.
                                                                                                                                                                                                                  g,.t
                                                                                                                                                                                                                                 l
                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                 r
                                                                                                                                                                                                                                 l
                                                                                                                                                                                                                                 -.
                                                                                                                                                                                                                                  ii
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                   à.
                                                                                                                                                                                                                                    t.t
                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                      >...
                                                                                                                                                                           .t
                                   .j. , .
                                         :                 .....,è. .
                                                                                                       .   .
                                                                                                                                        j.
                                                                                                                                         jy      ;j   y
                                                                                                                                                      ; ,  . .? . .          ....  ...
                                      . .        ....
                                          . . . .. ..
                                                     .       . a ... ' .                . ' . 6'          .. . g.. ..;..,;!,.s.u,
                                                                                                                                      y;. .
                                                                                                                                          .  y.y,. )
                                                                                                                                                   ..,j'y
                                                                                                                                                                . :..
                                                                                                                                                               ;y..:.  ;.;.  vj;
                                                                                                                                                                           .... .
                                                                                                                                                                     ...:.. y..t,.. ' .
                                                                                                                                                                                       ,       ;...j.j( yjr.
                                                                                                                                                                                                           j. ,
                                                                                                                                                                                                              y)  .
                                                                                        l)l.
                                                                                           tjj..
                                                                                               'S:;;.  (.'jk
                                                                                                           ..jk.                                                                                      t;y
                                                                                                                                                                                                        g .
                                                                                                                                                                                                          ;  ,   ).j
                                                    .                                                                                                            .y
                                                                                                                     .y...r.L .gjyëj.'(     ;
                                                                                                                                            !.            .,y.   .. jj
                                                                                                                                                                     ..
                                                      1                                                         . .'. .                                       ,,
                                      .     . ..      . . .' t '  '' . . .. , .
                                                                                                                 ,)..'           ..     ;);
                                                                                                                                          .;.
                                                                                                                                            ;
                                                                                                                                            .  ,
                                                                                                                                               .
                                                                                                                                               , ); 'y
                                                                                                                                                     j   $.
                                                                                                                                                          r    ( .   .y  r
                                                                                                                                                                         y
                                                                                                                                                                         k  ..(.yj
                                                                                                                                                                                 .. ..)..t :
                                                                                                                                                                                           y
                                                                                                                                                                                           '
                                                                                                                                                                                        ..y;1
                                                                                                                                                                                            ,q  .ëyt)y'
                                                                                                                                                                                                      t  '.,.
                                                                                                                                                                                                            j
                                                      :.   .  .:  .  , ' .. .
                                                                                        ) .t
                                                                                           r .;rj
                                                                                                .r
                                                                                                 ..i.    .'.      ' .. . .       .
                                                                                                                                             t'                                   '
                                                                                                                                          .g2 j;
                                                                                                                                               ),-.2;
                                                                                                                                                    '.'
                                                                                                                                                      ).
                                                                                                                                                       1
                                                                                                                                                       , ):.
                                                                                                                                                           ' )
                                                                                                                                                             ;'.ik-
                                                                                                                                                                  .3(
                                                                                                                                                                    L -('
                                                                                                                                                                        b
                                                                                                                                                                        , L
                                                                                                                                                                          . .,
                                                                                                                                                                             $.y. y:? .
                                                                                                                                                                                      r.
                                                                                                                                                                                       ,
                                                                                                                                                                                       ' . .,:
                                                                                                                                                                                             ,
                                            ..                                                            :.;..y
                                          '. t.':(..)
                                                   .                 .. . . ... f ...                   . , ..     ,. f.-..
                                                                                                                            ;fy.j
                                                                                                                                ty
                                                                                                                                 k. s. .
                                                                                                                                       .
                                                                                                                                       .
                                                                                                                                      .::,
                                                                                                                                        ,:t
                                                                                                                                          ;                                    .
                                                                                                                                                                              ..  :. . ..,       t?  ,.;
                                                                                                                                                                                                       ..t)?.(
                                                                                                                                                                                                         è       t-
                                          ...t.:
                                             .
                                               ').E
                                               .    (
                                                     y)
                                                      .
                                                      .....
                                                          j.2:
                                                             .
                                                             (
                                                              :).
                                                              ,  :,
                                                                  ...
                                                                    ...q,.
                                                                         ).'
                                                                         (
                                                                         . .
                                                                            . .    ..
                                                                                    .
                                                                                    .  .
                                                                                       .
                                                                                        :
                                                                                        .
                                                                                        q '
                                                                                           ..
                                                                                           . . .
                                                                                               .
                                                                                                 J
                                                                                                l,
                                                                                                 ..
                                                                                                  :..
                                                                                                    .rL... y
                                                                                                           ..'
                                                                                                              T(yL ,;.
                                                                                                                   ( .
                                                                                                                     ;
                                                                                                                     .
                                                                                                                      r
                                                                                                                      (
                                                                                                                       (
                                                                                                                       ):
                                                                                                                        ..
                                                                                                                           .
                                                                                                                               ,. T
                                                                                                                                   $  y;
                                                                                                                                        ...
                                                                                                                                            .. j
                                                                                                                                               ..(,j
                                                                                                                                                     y:
                                                                                                                                                      :
                                                                                                                                                      .
                                                                                                                                                       t
                                                                                                                                                       .
                                                                                                                                                       .
                                                                                                                                                       y
                                                                                                                                                        t
                                                                                                                                                        ;.
                                                                                                                                                         i
                                                                                                                                                          ;)
                                                                                                                                                           ,
                                                                                                                                                             .
                                                                                                                                                             ( (LL
                                                                                                                                                                 )
                                                                                                                                                                  .)
                                                                                                                                                                   y
                                                                                                                                                                     j
                                                                                                                                                                    )2y
                                                                                                                                                                      .
                                                                                                                                                                       .
                                                                                                                                                                       )..
                                                                                                                                                                         L
                                                                                                                                                                         ,;
                                                                                                                                                                         .
                                                                                                                                                                           .  ,t.,
                                                                                                                                                                              .
                                                                                                                                                                            ..j.  .r.,)
                                                                                                                                                                                      ;..
                                                                                                                                                                                        .
                                                                                                                                                                                         ... .
                                                                                                                                                                                             .
                                                                                                                                                                                             .,;:
                                                                                                                                                                                                t)
                                                                                                                                                                                                     .
                                                                                                                                                                                                   ;.q
                                                                                                                                                                                                      y
                                                                                                                                                                                                        k.y )
                                                                                                                                                                                                            yy.j.s.. .
                                                                                                                                                                                                                 .t.
                                                      .
                                                    ... E
                                                        ..... .
                                                           : .
                                                                '.... ..... ...'
                                                     ..r...)1.:.èk.. ..        ..
                                                                                   .. .... .. . . .
                                                                                     .L. '.r.
                                                                                       .' ' '.
                                                                                                   .ïL; .(y:
                                                                                                      :..
                                                                                                      .
                                                                                                '...,..s    .7yyj: L
                                                                                                                  .( ,t
                                                                                                                   $7.!,y .)
                                                                                                                           J. .:((
                                                                                                                                 ..j
                                                                                                                                   .
                                                                                                                              .....,t
                                                                                                                        ,j..:;).
                                                                                                                             .E
                                                                                                                                     ...  . !
                                                                                                                                            '
                                                                                                                                    .... g. ,/2
                                                                                                                                              .
                                                                                                                                            (..
                                                                                                                                               4
                                                                                                                                               )
                                                                                                                                               .
                                                                                                                                               (.E
                                                                                                                                                 )(.j
                                                                                                                                                    (
                                                                                                                                                    ,:
                                                                                                                                                     ..
                                                                                                                                                      jr
                                                                                                                                                       tjj'
                                                                                                                                                          ;.
                                                                                                                                                           y è
                                                                                                                                                             ,(
                                                                                                                                                              t
                                                                                                                                                             .:
                                                                                                                                                               .
                                                                                                                                                               4
                                                                                                                                                               :3
                                                                                                                                                               ..îr(x
                                                                                                                                                                    .
                                                                                                                                                                    #xk))
                                                                                                                                                                        :ë
                                                                                                                                                                         ...k
                                                                                                                                                                            y?
                                                                                                                                                                 .:.:, . ..,:Eg t.;  .(.
                                                                                                                                                                                       .  y.k
                                                                                                                                                                                            (
                                                                                                                                                                                    .tE.... .,
                                                                                                                                                                                             .
                                                                                                                                                                                             (
                                                                                                                                                                                             ,
                                                                                                                                                                                             , t.
                                                                                                                                                                                                ....  (y.yë ...
                                                                '.                        '        :S77. . ,
                                                                                                     ;.
                                                                                                      ... ; . y).,;, s
                                                                                                                     .j
                                                                                                                      '
                                                                                                                      . .
                                                                                                                        .:'   .( t
                                                                                                                                 ;
                                                                                                                                 t '
                                                                                                                                   .  ;) .'
                                                                                                                                          .
                                                                                                                                          ).     ë,.1
                                                                                                                                                    jJl
                                                                                                                                                      .t
                                                                                                                                                       @'
                                                                                                                                                        ...  :
                                                                                                                                                         .'. .'  :@q ;
                                                                                                                                                                     :  .
                                                                                                                                                                        k
                                                         .. ) .
                                                             .j y.,...y.'.t...'
                                                               .,;,      .    ,..   .... . ..
                                                                                         .     k
                                                                                         :y .. ..: ;t;( .:       .     (C' . . : q ;. .. .. j'
                                                                                                                                             .          : .. .
                                                                                                                                                                   .         (:
                                                                                                                                                                              .        j' .  . L.. t.. .
                                                                                                                                                                                                       ' ;.)   .y î'.'
                                                     ''                                                                                               uj,
                                                                                                                                                        ,)
                                                                                                                                                         J.....
                                                                                                                                                              );
                                                                                                                                                               j.:L
                                                                                                                                                                  ..
                                                                                                                                                                   .y.).
                                                                                                                                                                       tyx
                                                                                                                                                                         ..;:y
                                                                                                                                                                             .y...gt;:j.)..)y:,yy,..,)4j..y;
                                                                                                                                                                                                           (y(t....
                                                                                                                                                                                                                  ,.:.
                                                                      . .'
                                                                  .
                                                              . . ':.  g.. .. . .                !..:t(':
                                                                                                .,         .
                                                                                                              ).
                                                                                                              .
                                                                                                                .
                                                                                                                ,
                                                                                                                 : .t
                                                                                                                    .
                                                                                                                     ))
                                                                                                                      L,yt,..'l)'k:..j':y'
                                                                                                                                  ,
                                                                                                                                            .j...:.
                                                                   'L'..,..(.y... .( '.'(.t' y.)''(
                                                               .. . .
                                                                           .... . ...g, .
                                                                                                    .
                                                                                           J .(.....jt . , '.
                                                                                                          ..ëy 'sï
                                                                                                              tyy.Jty.
                                                                                                                     )
                                                                                                                 )yj 1'
                                                                                                                      ),.
                                                                                                                       .. yy :y
                                                                                                                              . (
                                                                                                                                jy
                                                                                                                                 .
                                                                                                                                 6y.
                                                                                                                                   y .:
                                                                                                                                      .j
                                                                                                                                       ;
                                                                                                                                       .
                                                                                                                                       )i.,.'
                                                                                                                                            .. (
                                                                                                                                               ,
                                                                                                                                               ..
                                                                                                                                        .' ' .. . ...ij,
                                                                                                                                                       j7.... .  'L' '   .
                                                                                                                                                                         ,;
                                                                                                                                                               ..,j.)t,y.jj
                                                                                                                                                               ;           'g.
                                                                                                                                                                             .
                                                                                                                                                                              yt ,; $
                                                                                                                                                                                    '') '
                                                                                                                                                                                        y
                                                                                                                                                                                 .;t'.k.'  .(.
                                                                                                                                                                                             jq3L  yy...,
                                                                                                                                                                                                        jt .y;.t  .
                                                                                                                                                                                            ...7(.t.jy
                                                                                                                                                                                                     .y..,
                                                                                                                                                                                                         ..:.y
                                                                                                                                                                                                             )..,..
                                                                                                                                                                                                                  k.
                                                                                                                                                                                                                   ..y
                                                                                                                     .,. ,,                                             .    ,.
                                                                                   ' '. .
                                                                              ''..ts..'' j6 L'     ....yj..:
                                                                                          .. . . ' . . ... .
                                                                                                            !i:'
                                                                                                               ky7.
                                                                                                                  ttt'(
                                                                                                                      .
                                                                                                                      ...
                                                                                                                      .t
                                                                                                                        Llj.
                                                                                                                        .  yk
                                                                                                                            ..L?.t.t'7'......j 6(;1 .......
                                                                                                                                             ' : L
                                                                                                                                         ,.. . .
                                                                                                                                                  :....'.:k.'y'.
                                                                                                                                                               k..'.:.. .. ., ..r
                                                                                                                                                                                                       :.y7.)(.:    .j
                                                                                                             .            . ..     ..'....g''.'....t
                                                                                                                                  :'                              6 '.'t'      .'....    .''?.y
                                                                                                                                                                                         . .   .'.'.'
                                                                                                                                                                                                  :  .'.
                                                                                                                                                                                                   ( .xk
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                            y

                                                                                                                                                                                    M ENJIVA R ATTA CH M ENT W
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 90 of
                                     100                                          PX 1
                                                                            Page 309 of679




                     '




             M enli
                 .var A ttachm ent X
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 91 of
                                     100                                                                                                          PX 1
                                                                                                                                         Page 31Oof679

              HRnk,z,j
                     !!
                      p(H BC




                        PhoneType .pwasesejed. >                                      10()1./
                                                                                            0 1PD ;r
                             '    4      :' .
                                         .  ) z
                                            :

                        r- 'p 2aqreetox rmsantlcondltlons
                                                                     Saving Money is Sim ple!
                    E .      ' . .. ?      .    'y' . <''            Fllljnourqum.                     ''            Startsavlngonyour
                    v' .'.
                    .            ..'. ..'.. v .o.>a.v-. .,       '
                                                                     fyyrm     '         sX aj.s t.xensed            1nSuranfef
                    .. . ...     1u ,c,La . . .. .   . .â...c                    '       IosuranceAgent                        . .




                Build onAust                                                                           AdvantagesofHBC Quotes

               ''MyRealm lnsurancealworKwalwaytlmexllenslveforrrfyfanlplyShoppmg'ivl
                                                                                   th                  V r'ltAOt/lgat:ons
                HBC Quoleshel;edLISsave rntmey rlghtawayl                                              v' FrfreQuole
                                                                                                       ./ Over10CarnersReprebsenteG
                '
                Thelns. uranfeagentwasveryknowiedgeableandrnadelteasjtfldecldewhl
                                                                                ch                     v,z Llcee.
                                                                                                                iedAgent:
                healthlnsuraficeRontogo elth'                                                          v' 0pe11frotnM M to9PM EST
                                                                                                       v' Fastand EasyloUse



                InsuranceComN nieswe workwith:


                    lr
                     nitednealthonl..                           thenxê               2:
                                                                                      .
                                                                                      '
                                                                                      j
                                                                                      k
                                                                                      %
                                                                                      ,
                                                                                      'â
                                                                                       ?cl
                                                                                         .
                                                                                         'gn.                 .. .
                                                                                                                 ,-,.,sN-.
                                                                                                                         -




                                                                                                                 M ENJIVA R A TTA CH M ENT X
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 92 of
                                     100                                                   PX 1
                                                                                  Page 311of679




                                          TOC .txt
 Terms and conditions
 Disclaimer
 This website is owned and operated by the HBcouotes.com network. HBcouotes.com is a
 leading online source of information for people seeking to learn more about their
 insurance options. HBcvuotes.com also matçhes people in need of insurance services
 with insurance profesjlonals Aho can provldç those services. The use of our matching
 service (hereinafter Hserviceo or Mservicesn) is free for consumers.
 HBcouotes.com believes it is important for you to know and understand how our
 websites collect and use your information, and the steps we take we to protect your
 privacy. Please read this privacy policy carefully.
 Please note that this privacy policy only applies to this website. Other websites in
 the HBcouotes.com netwo/k may have different privacy policies.
 By accessing this website and/or using our Service, you agree to abide by this
 Privacy Policy and our Terms of Use.
 Services Offered By HBcouotes.com
 HBcouotes.com works with a nationwide network of insurance professionals. When you
 use our Service, we will attempt t: match you with professionals who are qualified
 to provide you with the insurance nnformation you have expressed interest in. The
 professionals you are matched with may contact you with information and offers for
 the services you have expressed interest in. Please note that you have no obligation
 to accept any offer.
 HBcouotes.com is not an insurance agency. We are solely a referral service for
 connecting consumers with qualified professionals.
 Information Collected By HBcouotes.com
 HBcouotes.com uses this website to collect two (2) kinds of information:
 personally-identifiable information and non-personally-identifiable information.
 Personally-identifiable information:
 When you qse our jerviçe you are authorizing the sh:ring of your inquiry and your.
 personal nnformatnon wnth other buslnesses who provlde services that match your
 inquiry. The personal information we collect may include, but is not limited to:
 Name
 Addçess
 Emall address
 Phone number
 Demographic informatio:
 Crednt information
 Hea1th information
 Other financial information
 Please note that insurance institutions and other services who subscribe to our
 system compete for the opportunity to provide insurance products and services that
 match your inquiry. By submitting your information to us, you are also authorizing
 these businesses to contact you directly by e-mail and telephone with information
 about insurance products or services they offer that match your inquiry. You
 expressly consent to receiye phone calls and email regardless of whether you are on
 any Federal or state DNC (HDo Not Ca11'') and/or DNE (HDo Not Emailn) iist or
 registry.
 Non-personally-identifiable information:
 While you are visiting this website, our hosting service will automatically track
                                          Page 1


                                                           M ENJIVA R A TTA C HM ENT X
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 93 of
                                     100                                                   PX 1
                                                                                 Page 312 of679




                                        TOC .tXt
 information that may include:
 IP addresses
 Referral infgrmation
 Browser detalls
 Number of page views
 Number of repeat visits
 Internet Service Provider
 Region or geographic location
 How Informayion Is Collected
 Personally-ndentifiable information:
 We only collect your personally-identifiable information when you choose to share it
 with us. We will not
 collect any personally-identifiable information without your consent.
 The information you choose to share with us may be collçcted through this website,
 another website in the HBcouotes.com network, or a webslte owned by of one of our
 third-party partners, including our network of affiliated marketing partners. Any
 personally-identifiable information collected by a HBcouotes.com affiliated
 marketing partner is used to provide the services described above. Information may
 also be collected over the phone by one of our customer Service Representatives, o r
 by a Customer Service Representative working for one of our third-party partners.
 By agreeing to the Terms of Use of this privacy policy! you are consenting to share
 your information you supply to us, and! you are authorlzing the sharing of your
 inquiry information and your personal nnformation with other businesses that provide
 insurance products or services that match your inquiry. By submitting your
 information to us, you are also authorizing these businesses to contact you directly
 by e-mail and telephone with information about insurance products or services they
 offer that match your inquiry, as well as other services and offers you may be
 interested in.
 We follow generally accçpted industry standards to protect the personal information
 submitted to us, includnng SSL (Secure Sockets Layer), both during transmission and
 once we receive it. No method of transmission over the Internet, or method of
 electronic jtorage, is 100 percent secure, however. Therefore, while we strive to
 use commercnally acceptable Teans to protect your personal information, we cannot
 guarantee its absolute securlty.
 We provide you the opportunity to lopt-out' of having your personally identifiable
 information used for certain purposes, when we ask for this information. For
 example, if you purchase a health plan but do not wish to receive any additional
 marketing material from us, you can indicate your preference on our order form.
 If you no ionger wish to receive our newsletter and promotional communications from
 HBcouotes.com or our affiliated marketing partners, you may opt-out of receiving
 them by following the instructions included in each newsletter or communication or
 by emailing us at customerservice@HBcouotes.com or calling us at 1-877-386-9926 or
 writing to the address below:
 HBcouotes.com
 300 S. Park Rd
 Suite 140
 Hollywood, FL 33021
 Any personally identifiable information you submit in our blog comments or forum can
 be read, collected, or used by other users of theje forums, and could be used to
 send you unsolicited messages. We are not responslble for the personally
 identifiable information you choose to submit in blog comments or forums.
 Non-personally-identifiable information:
 While you are visiting this website the following information will be automatically
 tracked: IP addresses, referral information, browser details, operating system
                                        page 2


                                                           MENJIVAR ATTACHM ENT X
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 94 of
                                     100                                           PX 1
                                                                           Page313of679




             M enjivqrA ttachm entY
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 95 of
                                     100                                          PX 1
                                                                                                                            Page 314 of679

              HM >; H BCC,
                         l;




                                                                    Vk.
                    PhoneTyX     ..pteoseseled -. 'e                             100% u..x.mu '
                                                                f;.
                                                                  :t::(.tsè
                                                                          >1
                                                                           :c




                *&Iyhealthlnsuranceatworkwaswaytco experhstve fcrmyfamlly %bopptng
                wfthHBCQuoteshelpedI.ssavemtmeyrightawayr                                    w''FreeQufzte
                                                                                             v' Over10CarnersRepresented
                                                                                             v' LicensedAgerlts
                                                                                             ,z Opef,fftMn9AM to9PM EST
                                                                                             .
                                                                                             s' Fastand Fabn/roUse



                 InsuranceCompaniesweworkwitb:

                  tlnitediltatlthonl' Anthem ..
                            -f
                                              D'
                                               .
                                               '                                iy
                                                                                 :'
                                                                                  1'
                                                                                   ;
                                                                                   ':Cigna          S Fleal
                                                                                                          thNet




                                                                                                       M ENJIVA R ATTA CH M ENT Y
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 96 of
                                     100                                                   PX 1
                                                                                  Page 315of679




                                          T0C.tXt
 Terms and Conditions
 Disclaimer
 This website is owned and operated by the HBcouotes.com network. HBcouotes.com is a
 leading online source of information for people seeking to learn more about their
 insurance options. HBcouotes.com also matçhes people in need of insurance services
 with insurance profesjionals Aho c#n provldç those services. The use of our matching
 service (hereinafter Mserviceu or Oservicesu) is free for consumers.
 HBcouotes.com believes it is important for you to know and understand how our
 websites collect and usç youq information, and the steps we take we to protect your
 privacy. Please read thls prnvacy policy carefully.
 Please note that this privacy policy only applies to this website. Other websites in
 the HBcouotes.com network may have different privacy policies.
 By accessing this website and/or using our Service, you agree to abide by this
 Privacy Polncy and our Terms of Use.
 Services Offered By HBcouotes.com
 HBcouotes.com works with a nationwide network of insurance professionals. When you
 use our Service, we will attempt to match you with professionals who are qualified
 to provide you with the insurançe information you have expressed interest in. The
 professionals you are matched wnth may contact you with information and offerj for
 the services you have expressed interest in. Please note that you have no oblngation
 to accept any offer.
 HBcouotes.com is not an insurance agency. We are solely a referral service for
 connecting consumers with qualified professionals.
 Information Collected By HBcouotes.com
 HBcouotes.com uses this website to collect two (2) kinds of information:
 personally-identifiable information and non-personally-identifiable information.
 Personally-identifiable information:
 When you use our jerviçe you are auyhorizing the sh:ring of your inquiry and your
 personal informatlon wlth other busnnesses who provlde services that match your
 inquiry. The personal information we collect may include, but is not limited to:
 Name
 Address
 Email address
 Phone number
 Demographic information
 Credit information
 Hea1th information
Other financial information
Please note that insurance institutions and other services who subscribe to our
system compete for the opportunity to provide insurance products and services that
match your inquiry. By submitting your information to us, you are also authori<ing
these businesses to contact you directly by e-mail and telephone with informatlon
 about insurance products or services they offer yhat match your inquiry. You
 expressly consent to receiye phone calls and emall regardless of whethçr you are on
 any Federal or state DNC (uDo Not Ca11'') and/or DNE (nDo Not Emaiu') lnst or
 registry.
 Non-personally-identifiable information:
While you are visiting this website, our hosting service will automatically track
                                       Page 1


                                                          M ENJIVA R A TTA CHM ENT Y
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 97 of
                                     100                                          PX 1
                                                                               .   Page316of679




                                       TOC.tXt
 information that may include:
 IP addresses
 Referral information
 Browser details
 Number of page vieys
 Number of repeat vlsits
 Internet Service Pçovider
 Region or geographlc location
 How Information Is Colleçted
 Personally-identifiable nnformation:
 We only collect your personally-identifiable information when you choose to share it
 with us. We will not
 collect any personally-identifiable information without your consent.
 The information you choose to share with us may be collected through this website,
 another website in the HBcouotes.com network, or a website owned by of one of our
 third-party partneçs, inçluding our network of affiliated marketing partners. Any
 personally-identifqable nnformation collected by a HBcouotes.com affiliated
 marketing partner ns used to provide the services described above. Information may
 also be collected over the phone by one of our Customer Servicç Representatives, or
 by a Customer Service Representative working for one of our thlrd-party partners.
 By agreeing to the Terms of Use of this privacy policy! you are consenting to share
 your inf?rmation you supply to us, and! you are authornzing the sharing of your
 inquiry nnformation and your personal lnformation with other bujinesses that provide
 insurance products or services that match your inquiry. By submntting your
 information to us, you are also authorizing these businesses to contact you directly
 by e-mail and telephone with information about insurance products or services they
 offer that match your inquiry, as well as other services and offers you may be
 interested in.
 We follow generally accepted industry standards to protect the personal information
 submitted to us, including SSL (Secure Sockets Layer), both during transmission and
 once we receive it. No method of transmission over the Internet, or method of
 electronic storage, is 100 percent secure, however. Therefore, while we strive to
 use commercially acceptable means to protect your personal information, we cannot
 guarantee its absolute security.
 We provide you the opportuqity to Iopt-out' of having your personally identifiable
 information used for certann purposes, when we ask for this information. For
 example, if you purchase a health plan but do not wish to receive any additional
 marketing material from us, you can indicate your preference on our order form.
 If you no longer wish to receive our newsletter and promotional communicati:ns from
 HBcouotes.com or our affiliated marketing partners, you may opt-out of recelying
 them by following the instructions included in each newsletter or communicatlon or
 by emailing us at customerservice@HBcouotes.com or calling us at 1-877-386-9926 or
 writing to the address below:
 HBcouotes.com
 300 S. Park Rd
 Suite 140
 Hollywood, FL 33021
 Any personally identifiable information you submit in our blog comments or forum can
 be read, collectçd, or used by other users of these forums, and could be used to
 send you unsolicnted messages. We are not responsibie for the personally
 identifiable information you choose to submit in blog comments or forums.
 Non-personally-idenlifiable information:
 While you are visitnng this website the following information will be automatically
 tracked: IP addresses, referral information, browser details, operating system
                                       Page 2


                                                          M ENJIVA R A TTA C HM ENT Y
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 98 of
                                     100                                            PX 1
                                                                           Page 317of679




             M enjivarA ttachm entZ
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 99 of
                                     100                                          PX 1
                                                                                                                                                                            Page318of679



        S-
         lm ple                                                                       uedj
                                                                                         careAdvant
                                                                                                  age


        M edicare H ealth P lans for
        YourN eeds and Budget.
        Geta plan thatcloses the gapsand
        protectsyourwallet


        W                    y
                                       Learn aboutMedi
                                                     care and Choose a Plan with Confi
                                                                                     dence
                       Yuuretead'yffrgald
                                        ttlepeaccaofmlrldslyrlucaC)enjt)ythlstlfne!r!you!Idle Gtltafllanmathtsy'fmfl'kt0/f)thattltrletlttlegajks
                                                                     drldplr-qectsyourwadlipl




               Medicare Advantage                                        Medicare Supplemental                                   hzledlcare D

             Theseplanslncludehcspdal.                                   AlsocaltedMedigap.These                           Standalone prescrtptjondrug
                 medical.andsometime:                                    planscovercostgavstfyou                           plansthatofrercoveragefor
              prescription drugcoverage                                 have MedicarePadA & PaftB                               medlcatloncosts.




                                                              Getto Know Sim ple Care
                                                                              .à.,#3
                                                                                   .
                                                                                  . .
                                                                                                                 .#1kt
                                                                                                                qk   ...                  '. .                       .'
                                                                                                                                                                      .'
                                                                                                                                                                       s'

                          '. .                                                                                                                       ''              '
                              )           .                                (
                                                                           .
                                                                           > ..                                                                                      v
                                                                                                                                                                 e, J!
                                                                                                                                                                     ..
                                                                                                                                                                      .v
                                                                            >                                  ,                                     .
                  ... .     h..                                             .' .             p.                '      èkx           ..                              .?
                                       jj /.                   .
                                                                 .
                                                                 N.               $          :''
                                                                                             ' jtî,.1.             ' .'         ''? '                         .' .
                                                                                                                                                                 '   '.'
                   .                   /z                       NLx c                   q.                                                                       . .a '
             k
             '                         /. ,                   N''
                                                                N' ' ..
                                                             -.. #..x             '.'.  .                              Lh       .                                  '
                                                                                                                                                                   k'
                                                                                                                                                                    )$x
                                                              ) -                                                                                                ' x,
                                                                                                                                                                    w.
                                                                                                                                                                     ,
                                                                                                                                                                     .
             .X                                '                .è '
                                                                   ...                                                                                               ;
                                  ..      #
                                                                 .                '                                                      *.    't
                                                                                                                                              ..êh                   1:
                                                                                                                                                                      :'
                                                                                                                                                                       j'
                                              'j.Vs                                               h?
                                                                                                   '.                             . .    Z.               '

               Let's Make ItSim ple                                      Insurancea BetterW ay                               CustomerFocused

             Ourmlsslonissimplerto make                                  Frorndayone,ourphllosophy                     We arealwaysseeklng abetter
            customer'sInsurancedecisjons                                hasbeentoapproachinsurafme                      waytoflndthe ljghttnsurance
            assimple.painlessand infofmed                               innew.innovativewaysto make                      forourcustomers- theone
             asRossible.lnsurancedoesn't                                  usmore emcientanddesiver                     thatbestshieldsthem frem flsk
               needtobecomplicated.                                          savjrx-;stocustomers.                        butdoesn'tbreakthe bank.




         Sim pl
              e Care Advantages
                                                                                                                           M ENJIVA R A TTA C HM ENT Z
Case 0:18-cv-62593-DPG Document 12-2 Entered on FLSD Docket 10/29/2018 Page 100 of
                                      100                                         PX 1
                                                                                                                                                          Page 319 of679

         TOPNationalCarriers                               Free Rate Quotes                                  Qualified LicensedAgents
             Range ofInsurance Products                       No-obligation Quctes                             'tjcensedAdvtsers
             ExcegtlonalValue                                 EasllyComgare Pians                               PersonallzedAttention
         .   TnastedCarners                                   Save aBunöle                                      ExcepllonalSerylce



             hyChoose Sim pl
                           e Care
         Sdmpse(- aarslsanon-gokerrlmentpqvately.owriedresourtethalcfljntpltrjsIrtlormatloflt'm andacTesstoMefhcafeinstlranceplansttnhekpconstlmerqlhnd
         arordableMedicareSupplefnentaftnsurance Consumcrscancomparepjansasdshop(ortnetz             'es!ptlli(7'
                                                                                                                .fandconnflctwj.
                                                                                                                               lhllcensradpnsurtince
         professlfzrals (7tJ''buslnesse.kbasedontznebashcprefnlse-.makegettëfN quailt'/jnslulrancequrc: easyandpaErsless




                                                                                                                     M ENJIVA R ATTA C HM ENT Z
